EXHIBIT 10.3


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Execution Copy
LICENSE AND COLLABORATION AGREEMENT
by and between
GENOCEA BIOSCIENCES, INC.
and
ISCONOVA AB


August 5, 2009 and amended as of March 19, 2010 (Amendment 1); June 18, 2010
(Amendment 2); August 17, 2010 (Amendment 3); October 19, 2011 (Amendment 4);
February 6, 2012 (Amendment 5); and October 21, 2014 (Amendment to License
Agreement - Exhibit F)











--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.










2

--------------------------------------------------------------------------------


EXHIBIT 10.3


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.






Exhibit A –     Isconova Patents
Exhibit B    Research and Phase 1 Supply Plan
Exhibit C-1 -    Development and Scale-Up Plan
Exhibit C-2 -     Terms of Research, Pre-Clinical and Clinical Supplies
Exhibit D -     Supply and Manufacturing Agreement
Exhibit E -     Isconova Commercial Partner Agreement









--------------------------------------------------------------------------------


EXHIBIT 10.3


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




LICENSE AND COLLABORATION AGREEMENT
This License and Collaboration Agreement (this “Agreement”) dated the 5th day of
August,
2009 (the “Effective Date”) is by and between Genocea Biosciences, Inc., a
Delaware corporation having its principal office at 161 First Street, Suite 2C,
Cambridge, MA 02142, United States of America (“Genocea”), and Isconova AB, a
corporation organized and existing under the laws of Sweden and having a
principal place of business at Uppsala Science Park, SE- 751 83 Uppsala, Sweden
(“Isconova”). Genocea and Isconova may each be referred to herein individually
as a “Party” and collectively as the “Parties.”
INTRODUCTION
WHEREAS, Genocea is in the business of discovering, developing and
commercializing vaccine products that incorporate certain antigens owned or
otherwise Controlled by Genocea;
WHEREAS, Isconova owns or otherwise controls certain intellectual property
relating to the Licensed Adjuvant (as defined below); and
WHEREAS, Genocea and Isconova desire to collaborate, on the terms and conditions
set forth herein, in certain aspects of the Development of vaccine product
candidates which incorporate one or more Genocea Antigens (defined below in
Section 1.35) and the Licensed Adjuvant (such candidates, the “Licensed
Products”) and to provide for Genocea to further research, develop, manufacture
and commercialize such Licensed Products as provided for herein,
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:
ARTICLE 1
DEFINITIONS
Except as otherwise explicitly specified to the contrary, (a) references to a
Section, Article, Exhibit or Schedule means a Section or Article of, or Schedule
or Exhibit to this Agreement, unless another agreement is specified, (b) the
word “including” will be construed as “including without limitation,” (c)
references to a particular statute or regulation include all rules and
regulations thereunder and any predecessor or successor statute, rules or
regulations, in each case, as amended or otherwise modified from time to time,
(d) words in the singular or plural form include the plural and singular form,
respectively, (e) words of any gender include each other gender, (f) “or” is
disjunctive but not necessarily exclusive, (g) the word “will” shall be
construed to have the same meaning and effect as the word “shall,” (h) whenever
this Agreement refers to a number of days, such number shall refer to calendar
days unless Business Days are


1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




specified, and (i) references to a particular person include such person’s
successors and assigns to the extent not prohibited by this Agreement.
When used in this Agreement, each of the following terms shall have the meanings
set forth in this ARTICLE 1:
1.1    “Affiliate” means, with respect to a subject entity, another entity that,
directly or indirectly, controls, is controlled by, or is under common control
with such subject entity, for so long as such control exists. For purposes of
this definition only, “control” means ownership, directly or indirectly through
one or more Affiliates, of at least fifty percent (50%) of the equity securities
of the entity entitled to vote in the election of directors (or, in the case of
an entity that is not a corporation, in the election of the corresponding
managing authority, or in the case of a partnership, the status as a general
partner) or any other arrangement whereby an entity controls or has the right to
control the board of directors or equivalent governing body or management of a
corporation or other entity.
1.2    “Agreement Term” means the period commencing on the Effective Date and
ending upon the termination of this Agreement with respect to all countries in
the Territory, in accordance with Section 9.1.
1.3    “Applicable Law” means the applicable laws, rules and regulations,
including any rules, regulations, guidelines or other requirements of the
Regulatory Authorities, that may be in effect from time to time in the
Territory.
1.4    “Bankruptcy Code” means Title 11, United States Code, as amended, or
analogous provisions of Applicable Law outside the United States.
1.5    “Business Day” means a day other than a Saturday, a Sunday or a day on
which banking institutions in Boston, Massachusetts or Sweden are closed.
1.6    “Change of Control” means, with respect to a Party, (i) a merger or
consolidation of such Party with a Third Party which results in the voting
securities of such Party outstanding immediately prior thereto ceasing to
represent at least fifty percent (50%) of the combined voting power of the
surviving entity immediately after such merger or consolidation, or (ii) a
transaction or series of related transactions in which a Third Party, together
with its Affiliates, becomes the beneficial owner of fifty percent (50%) or more
of the combined voting power of the outstanding securities of such Party, or
(iii) the sale or other transfer to a Third Party of all or substantially all of
such Party’s business to which the subject matter of this Agreement relates.
1.7    “Clinical Supplies” means supplies of Licensed Product Manufactured by or
on behalf of Genocea in compliance with GLP and GMP and meeting the FDA Guidance
for Biologies License Applications (BLA), Product License
Applications/Establishment License Applications,


2

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




New Drug Applications, and supplements and amendments to those applications to
Center for Biologies Evaluation and Research (CBER) and EMEA guidances, in each
case, if required given the intended use, and ready to be used for the conduct
of pre-clinical or human clinical trials of such Licensed Product in the Field.
1.8    “Clinical Trial” means a study in humans that is conducted in accordance
with GCP and is designed to generate data in support of an NDA and/or BLA for a
Licensed Product. For illustration purposes solely, any Phase 1 Clinical Trial,
Phase 2 Clinical Trial, Phase 3 Clinical Trial or Post-Approval Clinical Trial
shall be considered a Clinical Trial hereunder.
1.9    “Collaboration IP” means (a) any and all ideas, information, Know-How,
data research results, writings, inventions, discoveries, modifications,
enhancements, derivatives, new uses, developments, techniques, materials,
compounds, products, designs, processes or other technology or intellectual
property, whether or not patentable or copyrightable, in each case, that is not
an Improvement to then-existing Genocea Technology, Isconova Technology or Joint
Technology and is developed by either Party, its Affiliates or Third Parties
acting on their behalf while performing activities under this Agreement, and (b)
all Patent Rights and other intellectual property rights in any of the
foregoing.
1.10    “Combination Product” means any Licensed Product containing another
active component so as to be a combination product (whether packaged together or
in the same formulation).
1.11    “Commercial Supplies” means supplies of Licensed Product in final
packaged form Manufactured by or on behalf of Genocea in compliance with GMP and
meeting FDA Guidance for Biologies License Applications, Product License
Applications/Establishment License Applications, New Drug Applications, and
supplements and amendments to those applications to Center for Biologics
Evaluation and Research (CBER) and EMEA guidances, in each case, if required
given the intended use, and ready to be offered for commercial sale or
Commercialized by Genocea and/or its Affiliates or Sublicensees, for use in the
Field in the Territory.
1.12    “Commercialization” means any and all activities using, constituting,
importing, marketing, distributing, offering for sale and selling Licensed
Products in the Field in the Territory following or in expectation of receipt of
Regulatory Approval (but excluding Development) and shall include Promotion as
well as activities required to fulfill ongoing regulatory obligations, including
adverse event reporting but excluding any Post-Approval Clinical Trials. When
used as a verb, “Commercialize” means to engage in Commercialization.
1.13    “Commercially Reasonable Efforts” means, with respect to the efforts to
be expended by any Party with respect to any objective, those reasonable,
diligent, good faith efforts to accomplish such objective as would normally be
exerted or employed by a similarly-situated


3

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




comparable company to accomplish a similar objective under similar
circumstances. With respect to any objective relating to the Development,
Manufacture and/or Commercialization of a Licensed Product by any Party,
“Commercially Reasonable Efforts” shall mean the carrying out of obligations in
a diligent and sustained manner using such effort and employing such resources
as would normally be exerted or employed by a similarly-situated comparable
company for a product of similar market potential, and at a similar stage of its
Development or product life, taking into consideration safety and efficacy,
costs, the nature of the Licensed Product, the clinical setting in which it is
expected to be used, competitiveness of the marketplace, regulatory environment,
the patent or other proprietary position of the Licensed Product, and other
conditions then prevailing. To the extent that the performance of a Party’s
obligations hereunder is adversely affected by the other Party’s failure to
perform, in whole or in part, its obligations hereunder, the impact of such
Party’s failure shall be taken into account in determining whether the other
Party has used its Commercially Reasonable Efforts to perform any such affected
obligations. Commercially Reasonable Efforts shall be determined on a
country-by-country basis.
1.14    “Confidential Information” means, with respect to each Party,
proprietary data or information that belongs in whole or in part to such Party,
its Affiliates or Sublicensees, and is disclosed to the other Party, including
all Isconova Technology, Genocea Technology and Joint Technology and any
information designated as Confidential Information of such Party hereunder.
Confidential Information shall not include (as determined by competent
documentation) information that:
(a)    was, without any wrongdoing under contract, agreement, or law by the
receiving Party, its Affiliates or its Sublicensees, known by the receiving
Party or its Affiliates prior to its date of disclosure to the receiving Party;
or
(b)    either before or after the date of the disclosure to the receiving Party
is lawfully disclosed to the receiving Party or its Affiliates by sources (other
than the disclosing Party) rightfully in possession of the Confidential
Information; or
(c)    either before or after the date of the disclosure to the receiving Party
or its Affiliates becomes published or generally known to the public (including
information known to the public through the sale of products in the ordinary
course of business) through no fault or omission on the part of the receiving
Party, its Affiliates or its Sublicensees; or
(d)    is independently developed by or for the receiving Party or its
Affiliates without reference to or reliance upon the Confidential Information.


4

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




1.1    “Contract Quarters” shall mean the three-month periods ending
respectively on March 31, June 30, September 30 and December 31 of each Contract
Year.
1.2    “Contract Year” means each calendar year during the Agreement Term;
provided, however, that the first Contract Year shall begin on the Effective
Date and end on December 31, 2009. Each Contract Year shall be divided into four
(4) Contract Quarters.
1.3    “Control” or “Controlled” means with respect to any (a) material, item of
information, method, data or other Know-How or (b) Patent Rights or other
intellectual property right, the possession (whether by ownership or license,
other than pursuant to this Agreement) by a Party or its Affiliates of the
ability to grant to the other Party access or a license as provided herein under
such item or right, other than as a result of the rights granted hereunder and
without, in the case of such rights that are licensed from a Third Party,
violating the terms of any agreement or other arrangement with any Third Party
existing before or after the Effective Date.
1.4    “Deliverables” means the information and materials to be delivered by
Isconova to Genocea as further described in the Research and Phase 1 Supply Plan
and the Development and Scale-Up Plan, including Matrix-M for all Clinical
Trials.
1.5    “Development” means all pre-clinical, non-clinical or clinical research
or other activities performed by or on behalf of either Party with respect to a
Licensed Product in the Field in the Territory in an indication, or for the
purpose of obtaining Regulatory Approval with respect to such indication, from
the Effective Date until Regulatory Approval of such Licensed Product is
obtained for the indication being studied including: (a) early pre-clinical
testing of a Licensed Product and research regarding the Licensed Adjuvant; (b)
toxicology, regulatory affairs, pre- clinical studies and clinical trials in
accordance with the GLPs, GCPs and GMPs or other designated quality standards
and Applicable Laws; and (c) all Manufacturing activities (until such time as
Manufacturing of Commercial Supplies commences) relating to developing the
ability to Manufacture Licensed Product, including process and formulation
development, process validation, manufacturing scale-up, manufacturing and
analytical development, and quality assurance and quality control. When used as
a verb, “Develop” means to engage in Development.
1.6    “Development and Scale-Up Plan” means the plan describing the development
and scale-up activities, responsibilities and timelines to be undertaken by
Isconova during the period of the Research Term not covered by the Research and
Phase 1 Supply Plan, which is attached hereto as Exhibit C-1 and which may be
modified in accordance with the terms of Section 4.2.
1.7    “Disease” means a disease, disorder or condition in humans.
1.8    “Disease Fields” means, from time to time, all Exclusive Disease Fields,
Time-Limited Exclusive Disease Fields and Non-Exclusive Disease Fields, each
being a “Disease Field”. For


5

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




the avoidance of doubt, a Excluded Time-Limited Exclusive Disease Field shall
not be considered a Disease Field hereunder.
1.9    “Drug Master File” means a Drug Master File filed with the FDA as
described in 21 C.F.R. §314.420.
1.10    “EMEA” means the Regulatory Agency known as either the European
Medicines Agency or the European Agency for the Evaluation of Medicinal
Products, or a successor agency with responsibilities comparable to those of the
European Medicines Agency or the European Agency for the Evaluation of Medicinal
Products.
1.11    “Excluded Diseases” means the following diseases: (a) respiratory
syncytial virus (RSV), (b) influenza (seasonal and pandemic) and (c) rabies.
1.12    “Excluded Time-Limited Exclusive Disease Fields” means the following
diseases: streptococcus pneumoniae and (b) herpes zoster (shingles).
1.13    “Exclusive Disease Field” shall have the meaning set forth in Section
2.1.1.
1.14    “Exclusive Field” means (i) the treatment, prevention and/or modulation
by use of a vaccine, of the following Diseases: (a) herpes simplex (HSV) and (b)
Chlamydia and (ii) any and all research uses and applications related to the
Development, Manufacture and Commercialization of Licensed Products for HSV and
Chlamydia.
1.15    “Executive Officers” means the Chief Executive Officer of Genocea (or a
designee of such Chief Executive Officer) and the Chief Executive Officer of
Isconova (or a designee of such Chief Executive Officer).
1.16    “FDA” means the United States Food and Drug Administration, or a
successor agency in the United States with responsibilities comparable to those
of the United States Food and Drug Administration.
1.17    “Field” means the Exclusive Field, the Time-Limited Exclusive Field, and
the NonExclusive Field.
1.18    “First Commercial Sale” means, with respect to a given Licensed Product
in a country in the Territory, the first commercial sale in an arms’ length
transaction of such Licensed Product to a Third Party by or on behalf of
Genocea, its Affiliate or its Sublicensee in such country following receipt of
applicable Regulatory Approval of such Licensed Product in such country.
1.19    “FTE” means the equivalent of one person working full-time for a twelve
(12) month period in a research or other relevant capacity, with full-time being
defined as at least 1760 hours


6

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




per year. In the interests of clarity, a single individual who works more than
1760 hours in a single year shall be treated as one (1) FTE regardless of the
number of hours worked. Any individual who devotes less than 1760 hours per year
shall be treated as an FTE on a pro-rata basis, which shall be determined by
dividing the actual number of hours worked per year by 1760.
1.20    “GCP” means the international ethical and scientific quality standards
for designing, conducting, recording, and reporting trials that involve the
participation of human subjects. In the United States, GCP shall be based on
Good Clinical Practices established through FDA guidances (including ICH E6).
1.21    “Genocea Antigen” means any antigen (a) owned or otherwise Controlled by
Genocea and (b) believed to trigger an immune response causing the production of
antibodies and/or cytokine or T-cell responses in humans as a defense against or
treatment for a Disease Field.
1.22    “Genocea Collaboration IP” means any and all Collaboration IP created,
conceived or reduced to practice, and, in the case of patentable Collaboration
IP, Invented, (a) solely by either Party, its Affiliates or Third Parties acting
on its behalf or (b) jointly by the Parties, their respective Affiliates or by
Third Parties acting on their behalf, which relates in any way to (a) a Genocea
Antigen or (b) the development or use of antigens in the formulation of vaccine
products; provided, however, that Genocea Collaboration IP shall not include any
Collaboration IP that is Isconova Collaboration IP.
1.23    “Genocea Improvements” means any and all Improvements to the Genocea
Technology created, conceived or reduced to practice, and, in the case of
patentable Improvements, Invented, (i)    solely by either Party, its respective
Affiliates, or by Third Parties acting on its behalf, while performing
activities under this Agreement or (ii) jointly by the Parties, their respective
Affiliates, agents or by Third Parties acting on their behalf, while performing
activities under this Agreement; provided, however, that Genocea Improvements
shall not include any Improvement that is an Isconova Improvement or Joint
Improvement.
1.24    “Genocea Know-How” means any Know-How (other than Genocea Improvements
and Genocea Collaboration IP) that is either Controlled by Genocea on the
Effective Date or comes within Genocea’s Control during the Agreement Term that
at any time during the Agreement Term is necessary or useful for, or otherwise
related to, the exploitation of the Genocea Antigen or Licensed Product in the
Field, including the Development, Manufacturing or Commercialization of such
Licensed Product in the Field.
1.25    “Genocea Patent Rights” means (a) any Patent Rights Controlled by
Genocea or any of its Affiliates that cover a Genocea Antigen; (b) any Patent
Rights resulting from Genocea Improvements or Genocea Collaboration IP and (c)
any other patents or patent applications


7

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Controlled by Genocea as of the Effective Date or during the Agreement Term,
that are necessary or useful for, or otherwise related to, the exploitation of
the Genocea Antigen or Licensed Product in the Field, including the Development,
Manufacturing or Commercialization of such Licensed Product in the Field.
1.26    “Genocea Technology” means Genocea Patent Rights, Genocea Know-How,
Genocea Improvements, and Genocea Collaboration IP.
1.27    “GLP” means the current Good Laboratory Practice (or similar standards)
for the performance of laboratory activities for pharmaceutical products as are
required by applicable Regulatory Authorities. In the United States, Good
Laboratory Practices are established through FDA regulations (including 21 CFR
Part 58), FDA guidances, FDA current review and inspection standards and current
industry standards.
1.28    “GMP” means current Good Manufacturing Practices. In the United States,
GMP shall be as defined under the rules and regulations of the FDA, as the same
may be amended from time to time.
1.29    “Improvements” means (a) any and all ideas, information, Know-How, data
research results, writings, inventions, discoveries, modifications,
enhancements, derivatives, new uses, developments, techniques, materials,
compounds, products, designs, processes or other technology or intellectual
property, whether or not patentable or copyrightable, in each case, that is an
improvement or modification to then-existing Isconova Technology, Genocea
Technology, or Joint Technology and is developed by, solely or jointly, either
Party, its Affiliates or Third Parties acting on their behalf while performing
activities under this Agreement, and (b) all Patent Rights and other
intellectual property rights in any of the foregoing.
1.30    “IND” means an Investigational New Drug Application, as defined in the
Food Drug & Cosmetics Act, or similar application or submission that is required
to be filed with any Regulatory Authority before beginning clinical testing of a
Licensed Product in human subjects.
1.31    “Invented” means the act of invention by inventors, as determined in
accordance with U.S. patent laws.
1.32    “Isconova Collaboration IP” means any and all Collaboration IP created,
conceived or reduced to practice, and, in the case of patentable Collaboration
IP, Invented, (a) solely by either Party, its Affiliates or Third Parties acting
on its behalf or (b) jointly by the Parties, their respective Affiliates, or by
Third Parties acting on their behalf which relates in any way to (a) the
Licensed Adjuvant or (b) the development or use of adjuvants in the formulation
of vaccine products; provided, however, that Isconova Collaboration IP shall not
include any Collaboration IP that is Genocea Collaboration IP.


8

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




1.33    “Isconova Improvements” means any and all Improvements to the Isconova
Technology created, conceived or reduced to practice, and, in the case of
patentable Improvements, Invented, either (i) solely by either Party, their
respective Affiliates, agents or by Third Parties acting on their behalf, while
performing activities under this Agreement or (ii) jointly by the Parties, their
respective Affiliates, agents or by Third Parties acting on their behalf, while
performing activities under this Agreement; provided, however, that Isconova
Improvements shall not include any Improvement that is an Genocea Improvement or
Joint Improvement.
1.34    “Isconova Know-How” means Know-How (other than Isconova Improvements and
Isconova Collaboration IP) that is either Controlled by Isconova on the
Effective Date or comes within Isconova’s Control during the Agreement Term that
at any time during the Agreement Term is necessary or useful for, or otherwise
related to, the exploitation of the Licensed Adjuvant or Licensed Product in the
Field, including the Development, Manufacturing or Commercialization of such
Licensed Product in the Field.
1.35    “Isconova Patent Rights” means (a) the Patent Rights listed in Exhibit
A; (b) any Patent Rights Controlled by Isconova or any of its Affiliates that
cover the Licensed Adjuvant; (c) any Patent Rights resulting from Isconova
Improvements or Isconova Collaboration IP and (d) any other patents or patent
applications Controlled by Isconova as of the Effective Date or during the
Agreement Term, other than the Isconova Patent Rights, that is necessary or
useful for, or otherwise related to, the exploitation of the Licensed Adjuvant
or Licensed Product in the Field, including the Development, Manufacturing or
Commercialization of such Licensed Product in the Field.
1.36    “Isconova Technology” means Isconova Know-How, Isconova Patent Rights,
Isconova Improvements, and Isconova Collaboration IP.
1.37    “Joint Collaboration IP” means any and all Collaboration IP created,
conceived or reduced to practice, and, in the case of patentable Collaboration
IP, Invented, jointly by Isconova and Genocea, their respective Affiliates,
agents or by Third Parties acting on their behalf, while performing activities
under this Agreement; provided, however, that Joint Collaboration IP shall not
include any Collaboration IP that is Isconova Collaboration IP or Genocea
Collaboration IP.
1.38    “Joint Improvements” means any and all Improvements to the Joint
Technology created, conceived or reduced to practice, and, in the case of
patentable Improvements, Invented, (a) jointly by Isconova and Genocea, their
respective Affiliates, agents or Sublicensees or by Third Parties acting on
their behalf, while performing activities under this Agreement or (b) solely by
either Party, its Affiliates, or by Third Parties acting on their behalf while
performing activities under this Agreement; provided, however, that Joint
Improvements shall not include any Improvement that is a Genocea Improvement or
Isconova Improvement.


9

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




1.39    “Joint Patent Rights” means any Patent Rights resulting from any Joint
Improvements or Joint Collaboration IP.
1.40    “Joint Technology” means Joint Improvements, Joint Patent Rights, and
Joint Collaboration IP.
1.41    “Know-How” means any non-public, proprietary invention, discovery,
process, method, composition, formula, procedure, protocol, technique, result of
experimentation or testing, information, data, material, technology or other
know-how, whether or not patentable or copyrightable. Know-How shall not include
any Patent Rights with respect thereto.
1.42    “Legitimate Business Reasons” has the meaning set forth in Section
2.1.2(a).
1.43    “Licensed Adjuvant” means an adjuvant Controlled by Isconova which
incorporates or is developed from Matrix-A, Matrix-C and/or Matrix-M technology.
1.44    “Licensed Know-How” means all Isconova Know-How and all of Isconova’s
rights in the Joint Collaboration IP.
1.45    “Licensed Patent Right” means all Isconova Patent Rights and all of
Isconova’s rights in the Joint Collaboration IP.
1.46    “Licensed Product” means any vaccine product containing both the
Licensed Adjuvant and one or more Genocea Antigens; provided, however a Licensed
Product may include a combination vaccine product for two or more Disease Fields
but not a combination vaccine product for a Disease Field and a field that is
not a Disease Field.
1.47    “Licensed Technology” means all Isconova Technology and all of
Isconova’s rights in any Joint Technology.
1.48    “Major Market Territory” means each of (a) the United States, (b) any of
the following countries: United Kingdom, France, Germany, Spain and Italy and
(c) Japan.
1.49    “Manufacturing” means, as applicable, all activities associated with the
production, manufacture, processing, filling, finishing, packaging, labeling,
shipping, and storage of Licensed Products, including process and formulation
development, process validation, stability testing, manufacturing scale-up,
pre-clinical, clinical and commercial manufacture and analytical development,
product characterization, quality assurance and quality control, whether such
activities are conducted by a Party, its Affiliates or a Third Party contractor
of such Party. When used as a verb, “Manufacture” means to engage in
Manufacturing.


10

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




1.50    “Matrix-A” means a component of the Matrix M adjuvant that is produced
by mixing together HPLC-purified fraction A from Quillaja saponin bark,
cholesterol and phosphatidyl choline to form Iscom particles.
1.51    “Matrix-C” means a component of the Matrix M adjuvant that is produced
by mixing together HPLC-purified fraction C from Quillaja saponin bark,
cholesterol and phosphatidyl choline to form Iscom particles.
1.52    “Matrix-M” means a suspension of Matrix A and Matrix C particles that
are combined in varying ratios of Matrix A to Matrix C.
1.53    “Net Sales” means the gross amount invoiced for any sale of any Licensed
Product sold by Genocea, and its respective Affiliates and Sublicensees, to
Third Parties anywhere within the Territory, less the following deductions, in
each case to the extent specifically related to the Licensed Product and taken
by, or otherwise paid for or accrued by, the seller of the Licensed Product: (a)
trade, cash, promotional and quantity discounts and wholesaler fees; (b) taxes
on sales (such as excise, sales or use taxes or value added taxes) to the extent
imposed upon and paid directly with respect to the sales price (and excluding
national, sales or local taxes based on income); (c) freight, insurance, packing
costs and other transportation charges to the extent included in the invoice
price to the buyer of the Licensed Products; (d) amounts repaid or credits taken
by reason of damaged goods, rejections, defects, expired dating, recalls or
returns or because of retroactive price reductions; (e) charge back payments and
rebates granted to (i) managed healthcare organizations, (ii) federal, state or
provincial or local governments or other agencies, (iii) purchasers and
reimbursers or (iv) trade customers, including wholesalers and chain and
pharmacy buying groups; and (v) documented custom duties actually paid by the
seller of the Licensed Product. The transfer of Licensed Products between or
among Genocea, Isconova and their Affiliates and Sublicensees shall be excluded
from the computation of Net Sales.
Notwithstanding the foregoing, in the event a Licensed Product is [* * *], Net
Sales shall be [* * *], where [* * *].
1.54    “New Drug Application” or “NDA” means a New Drug Application filed with
the FDA as described in 21 C.F.R. § 314, a Biological License Application (BLA)
pursuant to 21 C.F.R. § 601.2, or any equivalent or any corresponding
application for Regulatory Approval (not including pricing and reimbursement
approval) in any country or regulatory jurisdiction other than the United
States.
1.55    “Non-Exclusive Field” means (i) the treatment, prevention and/or
modulation by use of a vaccine, of up to five (5) Diseases (each Disease which,
from time to time, is in the NonExclusive Field pursuant to the terms of this
Agreement, a “Non-Exclusive Disease Field”)


11

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




and (ii) any and all research uses and applications related to the Development,
Manufacture and Commercialization of Licensed Products for such Diseases.
1.56    “Non-Exclusive Disease Field” shall have the meaning set forth in
Section 1.69.
1.57    “Non-Prosecuting Party” means, with respect to a particular Patent
Right, the Party which is not the Prosecuting Party.
1.58    “Patent Procurement Costs” means the fees and expenses paid by the
Parties or their Affiliates to outside legal counsel and experts, and
Prosecuting fees, incurred after the Effective Date, in connection with the
Prosecution of Isconova Patent Rights, Joint Patent Rights and Genocea Patent
Rights, including the costs of patent interference, reexamination, reissue,
opposition and revocation proceedings.
1.59    “Patent Rights” means all patents (including all reissues, extensions,
substitutions, confirmations, re-registrations, re-examinations, invalidations,
supplementary protection certificates, and patents of addition) and patent
applications (including all provisional applications, continuations,
continuations-in-part, and divisions), in each case, anywhere in the world.
1.60    “Phase 1 Clinical Trial” means a study of a Licensed Product in human
subjects or patients, with the endpoint of determining initial tolerance, safety
and/or pharmacokinetic information, including immunogenicity endpoints in single
dose, single ascending dose, multiple dose and/or multiple ascending dose
regimens. A Phase 1 Clinical Trial shall be deemed initiated hereunder upon the
dosing of the first human subject
1.61    “Phase 2 Clinical Trial” means a study of a Licensed Product in human
patients to determine initial efficacy and to perform dose range finding before
embarking on a Phase 3 Clinical Trial. A Phase 2 Clinical Trial shall be deemed
initiated hereunder upon the dosing of the first human subject.
1.62    “Phase 3 Clinical Trial” means a pivotal study in human patients with a
defined dose or a set of defined doses of a Licensed Product performed to gain
evidence with statistical significance of the efficacy of such product in a
target population, and to obtain expanded evidence of safety for such product
that is needed to evaluate the overall benefit-risk relationship of such
product, to form the basis for approval of an NDA by a Regulatory Authority and
to provide an adequate basis for physician labeling, as described in 21 C.F.R.
312.21 (c), as amended from time to time, or the corresponding regulation in
jurisdictions other than the United States. A Phase 3 Clinical Trial shall be
deemed initiated hereunder upon the dosing of the first human subject.


12

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




1.63    “Post-Approval Clinical Trial” means (i) any Clinical Trial conducted to
satisfy a requirement of a Regulatory Authority in order to maintain a
Regulatory Approval and (ii) any Clinical Trial conducted after the first
Regulatory Approval in the same indication for which the Licensed Product
received Regulatory Approval in the Territory.
1.64    “Pre-Clinical Data” means all data stemming from research and
development activities related to a Licensed Product conducted prior to the
commencement of a Clinical Trial relating to such Licensed Product.
1.65    “Product Trademarks” means the trademarks, service marks, accompanying
logos, trade dress and indicia of origin used in connection with the
distribution, marketing, Promotion and sale of each Licensed Product in the
Territory. For purposes of clarity, the term Product Trademarks shall not
include the corporate names and logos of either Party and shall include any
internet domain names incorporating such Product Trademarks.
1.66    “Promotion” means those activities, including detailing normally
undertaken by a Party’s sales force to implement marketing plans and strategies,
aimed at encouraging the appropriate use of a particular Licensed Product in a
specific indication. When used as a verb, “Promote” means to engage in
Promotion.
1.67    “Prosecuting Party” means, with respect to a particular Patent Right,
the Party having primary responsibility for and control over Prosecuting such
Patent Right, pursuant to Section 7.1.1(a).
1.68    “Regulatory Approval” means the approval necessary for the commercial
manufacture, distribution, marketing, Promotion, offer for sale, use, import,
export, and sale of a Licensed Product in a regulatory jurisdiction, excluding,
where required, separate pricing and reimbursement approvals.
1.69    “Regulatory Authority” means any applicable supranational, national,
regional, state or local regulatory agency, department, bureau, commission,
counsel, or other government entity involved in granting of Regulatory Approval
for a Licensed Product in a regulatory jurisdiction within the Territory,
including the FDA and the EMEA.
1.70    “Research and Phase 1 Supply Plan” means the plan describing the
activities, responsibilities, deliverables and timelines to be undertaken by the
Parties during the period of the Research Term that includes preclinical
activities and all other activities up to the initiation of the Phase 1 Clinical
Trial, which is attached hereto as Exhibit B, and which may be modified in
accordance with the terms of Section 4.3.
1.71    “Research Term” means the period of time beginning on the Effective Date
and continuing until the earlier of: (a) delivery of the Deliverables and (b)
Genocea’s notification to


13

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Isconova that no further activities will take place under the Research and Phase
1 Supply Plan and the Development and Scale-Up Plan.
1.72    “Royalty Term” means, on a Licensed Product-by-Licensed Product and
country-by- country basis, the period of time beginning on the date of First
Commercial Sale of a Licensed Product in a particular country and ending on the
later of: (a) ten (10) years after the First Commercial Sale of such Licensed
Product in such country and (b) the date on which the offering for sale,
selling, making, having made, using or importing such Licensed Product is no
longer covered by a Valid Claim of a Licensed Patent Right (including any Joint
Patent Rights included in the Licensed Patent Rights) in such country.
1.73    “Scientist FTE Rate” means USD$[* * *] per FTE per Contract Year;
provided that if the Contract Year is less than twelve months, the FTE Rate
shall be pro-rated appropriately to reflect the shorter Contract Year. Scientist
FTE Rate shall be applied to services provided by scientific staff who are not
senior scientists, as described in Section 1.88.
1.74    “Senior Scientist FTE Rate” means USD$[* * *] per FTE per Contract Year;
provided that if the Contract Year is less than twelve months, the FTE Rate
shall be pro-rated appropriately to reflect the shorter Contract Year. Senior
scientist rate shall be applied to services provided by staff with associate
professor level of academic level (Sw. Docent) or corresponding.
1.75    “Sublicensee” means a sublicensee of all or part of the rights licensed
to a Party under and in compliance with the terms of this Agreement.
1.76    “Territory” means all the countries of the world.
1.77    “Third Party” means any person or entity other than a Party or any of
its Affiliates,
1.78    “Time-Limited Exclusive Field” means (i) the treatment, prevention
and/or modulation by use of a vaccine, of up to three (3) Diseases (each Disease
which, from time to time, is in the Time-Limited Exclusive Field pursuant to the
terms of this Agreement, a “Time-Limited Exclusive Disease Field”) and (ii) any
and all research uses and applications related to the Development, Manufacture
and Commercialization of Licensed Products for such Diseases.
1.79    “Time-Limited Exclusive Field Date” has the meaning set forth in Section
2.1.2(a).
1.80    “Time-Limited Exclusive Disease Field” shall have the meaning set forth
in Section 1.92.
1.81    “U.S. GAAP” means    generally accepted accounting principles in the
United States.


14

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




1.82    “Valid Claim” means a claim or pending claim of a Patent Right, which
claim or pending claim has not been revoked or held unenforceable, unpatentable
or invalid by a decision of a court or other governmental agency of competent
jurisdiction, which is not appealable or has not been appealed within the time
allowed for appeal, and which has not been abandoned, disclaimed, denied or
admitted to be invalid or unenforceable through reissue, re-examination or
disclaimer or other final, irrevocable action, unless Genocea has been directly
involved in any such action and provided that, on a country-by-country basis, a
claim pending for more than eight (8) years shall not be considered to be a
Valid Claim for purposes of this Agreement unless and until such a claim issues,
at which time such claim shall become a Valid Claim, effective as of the
patent’s date of issue.
1.83    Additional Definitions. The following terms have the meanings set forth
in the corresponding Sections of this Agreement:
Term
Section
“620 Patents”
10.2.1
“703 Patents”
10.2.1
“Agreement”
Introduction
“Audited Party”
6.10.4(a)
“Auditing Party”
6.10.4(a)
“Breaching Party”
9.2
“Clinical Trial Data”
3.3.3
“CSL”
10.2.1
“CSL Allegations”
10.2.1
“Defending Party”
7.3.3
“Development Milestone”
6.3
“Development Milestone Payment”
6.3
“Disease Field Exchange Request”
2.2.3
“Effective Date”
Introduction
“Evaluation Supplies”
5.3.1
“Exchange Field Candidate”
2.2.3
“Final Decision”
6.11.1
“Genocea”
Introduction
“Genocea Indemnitees”
10.6.2
“Indemnitee”
10.6.3
“Infringement Claim”
7.3.1
“Initiation”
6.3
“Insolvent Party”
9.3
“IP”
9.9



15

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Term
Section
“Isconova”
Introduction
“Isconova Indemnitees”
10.6.1
“JSC”
4.4
“License”
11.16
“Licensed Products”
Recitals
“Lock-Up Period”
11.2
“Losses”
10.6.1
“NewCo”
11.4
“Non-Exclusive Option Field”
2.1.3
‘tNon-Exclusive Option Field Candidate”
2.1.3(a)
“Non-Exclusive Option Field Selection Request”
2.1.3(a)
“Partnership”
6.4.1
“Party” or “Parties”
Introduction
“Prosecuting” or “Prosecution”
7.1.1(a)
“Royalty Report”
6.7
“Secondary Prosecution Activities”
7.1.1(e)
“SPC”
7.7
“Supply and Manufacturing Agreement”
5.3.3
“Time-Limited Exclusive Field Date”
2.1.2(a)
“Time-Limited Exclusive Option Field”
2.1.2
“Time-Limited Exclusive Option Field Candidate”
2.1.2(a)
“Time-Limited Exclusive Option Field Selection Request”
2.1.2(a)
“Trademarks”
3.1.4

ARTICLE 2    
SELECTION AND EXCHANGE OF DISEASE FIELDS IN THE FIELDS
2.1    Selection of Disease Fields.
2.1.1.    Selection of Exclusive Disease Fields. The Exclusive Disease Fields
shall be: (1) herpes simplex virus (HSV) and (2) Chlamydia. For clarity, Genocea
may not exchange these Exclusive Disease Fields unless otherwise mutually agreed
to by the Parties in writing.
2.1.2.    Selection of Time-Limited Exclusive Fields. Until twelve (12) months
after the Effective Date, Genocea shall have the right, at any time, to appoint
up to three (3) Time-


16

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Limited Exclusive Disease Fields (each such additional field as they may be
exchanged pursuant to the terms hereof, an “Time-Limited Exclusive Option Field”
and collectively, the “Time-Limited Exclusive Option Fields”) subject to
compliance with the procedure in Section 2.1.2(a) of this Agreement. This
notwithstanding, Genocea shall use reasonable efforts to appoint the
Time-Limited Exclusive Option Fields by December 31, 2009. At no time during the
Agreement Term shall there be more than three (3) Time-Limited Exclusive Option
Fields unless otherwise mutually agreed to by the Parties in writing.
(a)    Procedures for Selection of Time-Limited Exclusive Option Fields. Prior
to the designation of any Disease as a Time-Limited Exclusive Field hereunder,
Genocea shall deliver a written notice to Isconova stating the Disease (the
“Time- Limited Exclusive Option Field Candidate”) that Genocea has chosen to
designate as a Time-Limited Exclusive Option Field (the “Time-Limited Exclusive
Option Field Selection Request”). Within twenty (20) Business Days of Isconova’s
receipt of a Time-Limited Exclusive Option Field Selection Request, Isconova
shall notify Genocea if the said Time-Limited Exclusive Option Field Candidate
is not available to license to Genocea for Legitimate Business Reasons, as
defined in the next sentence, which notice shall describe the Legitimate
Business Reason that such Time-Limited Exclusive Option Field Candidate is not
available. The Parties agree that Isconova shall be entitled to deny a
Time-Limited Exclusive Option Field Candidate only under the following
circumstances: (i) if Isconova had already granted to a Third Party a license
under the Licensed Technology for the development or commercialization of a
vaccine product for the prevention, treatment or modulation in humans of the
Disease set forth in the Time-Limited Exclusive Option Field Selection Request;
(ii) if Isconova has agreed with a Third Party on the material terms for the
grant of a license described in clause (i); or (iii) if Isconova has commenced
bona fide practical and demonstrable development work using the Licensed
Technology for such Disease against a written development plan or other
documentation for such purpose (the foregoing, collectively, the “Legitimate
Business Reasons”). Genocea acknowledges that Isconova may be under duty of
confidentiality not to disclose the identity of such Third Party.
Upon ten (10) Business Days’ prior written notice by Genocea, Isconova shall
permit an independent auditor appointed by Genocea, at Genocea’s expense, to
have access during normal business hours and no more than once a year to such
records as may be reasonably necessary to verify Isconova’s determination that
Time-Limited Exclusive Option Field Candidate is not available for a Legitimate
Business Reason. The auditor shall execute a non-disclosure agreement with


17

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Isconova’s to treat all information it receives during its inspection in
confidence. The auditor shall disclose to Genocea only whether Isconova had a
Legitimate Business Reason to refuse to accept the Time-Limited Exclusive Option
Field Candidate. No other information shall be shared by the auditor without the
prior consent of Isconova unless disclosure is required by law.
If Isconova notifies Genocea within such 20-Business Day period that the
Time-Limited Exclusive Option Field Candidate is not available, the Time-Limited
Exclusive Option Field Selection Request shall be deemed rightfully denied by
Isconova (subject to Genocea’s right to have such determination audited in
accordance with the preceding paragraph), and the Time-Limited Exclusive Option
Field Candidate will not become a Time-Limited Exclusive Option Field. If any
Time-Limited Exclusive Option Field Selection Request is rightfully denied by
Isconova, Genocea shall have the right to nominate any other Time-Limited
Exclusive Option Field Candidate. If Isconova either (i) does not respond to a
Time-Limited Exclusive Option Field Selection Request within twenty (20)
Business Days of receipt or (ii) notifies Genocea that there is not a Legitimate
Business Reason to deny the Time-Limited Exclusive Option Field Candidate, the
Time-Limited Exclusive Option Field Candidate referenced in the Time-Limited
Exclusive Option Field Selection Request shall automatically become designated
as a Time-Limited Exclusive Option Field (and therefore, a Time-Limited
Exclusive Disease Field) under this Agreement as of the earlier of: (i) the date
Genocea receives such notice from Isconova or (ii) twenty (20) Business Days
after Isconova’s receipt of the Time-Limited Exclusive Option Field Selection
Request (the “Time-Limited Exclusive Field Date”).
2.1.3.    Selection of Non-Exclusive Fields Until twenty-four (24) months after
the Effective Date, Genocea shall have the right, at any time, to appoint up to
five (5) NonExclusive Disease Fields (each such additional field as they may be
exchanged pursuant to the terms hereof, an “Non-Exclusive Option Field” and
collectively, the “NonExclusive Option Fields”) subject to compliance with the
procedure in Section 2.1.3(a) of this Agreement. At no time during the Agreement
Term shall there be more than five (5) Non-Exclusive Option Fields unless
otherwise mutually agreed to by the Parties in writing.
(a)    Procedures for Selection of Non-Exclusive Option Fields. Prior to the
designation of any Disease as a Non-Exclusive Option Field hereunder, Genocea
shall deliver a written notice to Isconova stating the Disease (the
“Non-Exclusive Option Field Candidate”) that Genocea has chosen to designate as
an Option Field (the “Non-Exclusive Option Field Selection Request”). Within
twenty (20) Business Days of Isconova’s receipt of an Non-Exclusive Option Field


18

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Selection Request, Isconova shall notify Genocea if Isconova, at the time of
Isconova’s receipt of such request, (i) Isconova had already granted to a Third
Party an exclusive license under the Licensed Technology for the development or
commercialization of a vaccine product for the prevention, treatment or
modulation in humans of the Disease set forth in the Non-Exclusive Field Option
Field Selection Request or (ii) Isconova has agreed with a Third Party on the
material terms for the grant of a license described in clause (i). Genocea
acknowledges that Isconova may be under duty of confidentiality not to disclose
the identity of such Third Party.
If Isconova notifies Genocea within such time period that the events in either
clause (i) or (ii) of this Section apply, the Non-Exclusive Option Field
Selection Request shall be deemed rightfully denied by Isconova and the
Non-Exclusive Option Field Candidate will not become a Non-Exclusive Option
Field. If any Non-Exclusive Option Field Selection Request is rightfully denied
by Isconova, Genocea shall have the right to nominate any other Non-Exclusive
Option Field Candidate. For the avoidance of doubt, Isconova can only deny a
Non-Exclusive Option Field Selection Request if the events in either clause (i)
or (ii) of this Section apply. If Isconova either (i) does not respond to a
Non-Exclusive Option Field Selection Request within twenty (20) Business Days of
receipt or (ii) notifies Genocea that the events set forth in clause (i) or (ii)
of Section 2.1.3(a) do not apply, the Non-Exclusive Option Field Candidate
referenced in the NonExclusive Option Field Selection Request shall
automatically become designated as a Non-Exclusive Option Field (and therefore,
a Non-Exclusive Disease Field) under this Agreement as of the earlier of: (i)
the date Genocea receives such notice from Isconova or (ii) twenty (20) Business
Days after Isconova’s receipt of the Non-Exclusive Option Field Selection
Request.
2.2    Exchange of Time-Limited Exclusive Option Fields and Non-Exclusive Option
Fields.
2.2.1.    Exchange of Time-Limited Exclusive Option Fields. Until the earlier
of: (a) twenty-four (24) months following the Effective Date and (b) the date on
which three (3) Exchange Field Candidates have been accepted as Time-Limited
Exclusive Fields (and therefore, Time-Limited Exclusive Disease Fields) by
Isconova pursuant to Section 2.2.3, Genocea shall have the right to replace the
Disease underlying one or more of the Time- Limited Exclusive Fields with
another Disease subject to compliance with the procedure in Section 2.2.3 of
this Agreement.
2.2.2.    Exchange of Non-Exclusive Option Fields. Until the earlier of: (a)
twenty-four (24)    months following the Effective Date and (b) the date on
which five (5) Exchange


19

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Field Candidates have been accepted as Non-Exclusive Option Fields (and
therefore, Non-Exclusive Disease Fields) by Isconova pursuant to Section 2.2.3.
Genocea shall have the right to replace the Disease underlying one or more of
the Non-Exclusive Option Fields for another Disease subject to compliance with
the procedure in Section 2.2.3 of this Agreement.
2.2.3.    Procedures for Exchange of Disease Field. Prior to the replacement of
any Time- Limited Exclusive Disease Field or Non-Exclusive Disease Field
pursuant to Section 2.2.1 or Section 2.2.2, Genocea shall deliver a written
notice to Isconova stating the Disease (the “Exchange Field Candidate”) with
which Genocea would like to replace a Disease that, at the time, then underlies
a Time-Limited Exclusive Disease Field or NonExclusive Disease Field, as the
case may be, (“Disease Field Exchange Request”). Following a Disease Field
Exchange Request, the procedures for selecting Time-Limited Exclusive Option
Fields in Section 2.1.2(a) and Non-Exclusive Option Fields in Section 2.1.3(a),
as the case may be, will apply with necessary changes (mutatis mutandis). For
this purpose, such provisions shall be applied by treating all references in
such sections to the “Time-Limited Exclusive Option Field Candidate” and the
“Non-Exclusive Option Field Candidate”, respectively, as though they were
references to the Exchange Field Candidate referenced in the Disease Field
Exchange Request.
2.2.4.    Effects of Exchange. In the event that Genocea exchanges a
Time-Limited Exclusive Field or Non-Exclusive Field as set out above, all
licenses granted to Genocea under this Agreement with respect to the replaced
Time-Limited Exclusive Field or NonExclusive Field, as the case may be, shall
terminate.
2.3    Excluded Disease Fields. Notwithstanding anything to the contrary above,
Genocea agrees and acknowledges (i) that the prevention, treatment or modulation
in humans of the Excluded Diseases are fully reserved for Isconova, and shall
not be available to Genocea as Time-Limited Exclusive Disease Fields or
Non-Exclusive Option Disease Fields, and (ii) that the prevention, treatment or
modulation in humans of the Excluded Time-Limited Exclusive Field Diseases are
partly reserved for Isconova, and shall only be available to Genocea as
NonExclusive Option Disease Fields.
ARTICLE 3    
LICENSES, RELATED GRANTS OF RIGHTS AND INTELLECTUAL PROPERTY OWNERSHIP
3.1    Grants of Rights to Genocea.
3.1.1.    Exclusive License. Subject to the terms and conditions of this
Agreement, Isconova hereby grants to Genocea and its Affiliates during the
Agreement Term an


20

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




exclusive (even with respect to Isconova), royalty-bearing license, with the
right to grant sublicenses pursuant to Section 3.1.5 below, under the Licensed
Technology to import, make, have made, use, sell, offer for sale and otherwise
exploit Licensed Products in the Exclusive Field in the Territory and otherwise
exploit the Licensed Know-How in connection therewith. For avoidance of doubt,
(i) such license includes the right to Develop, Manufacture and Commercialize
Licensed Products in the Exclusive Field in the Territory and shall not grant
Genocea the right to Develop, Manufacture and Commercialize the Licensed
Adjuvants other than as part of a Licensed Product, (ii) Genocea may Develop and
Manufacture Licensed Adjuvants to the extent necessary to Develop or Manufacture
Licensed Products, and (iii) Genocea may Commercialize Licensed Adjuvants
forming part of a Licensed Product; however, Genocea may in no event transfer or
otherwise make available any Licensed Adjuvants on a stand alone basis other
than to Sublicensees. This notwithstanding, Genocea shall have the right to
Develop, Manufacture and Commercialize the Licensed Adjuvant as otherwise set
forth in this Agreement, the Supply and Manufacturing Agreement and any other
written agreement entered into by the Parties.
3.1.2.    Time-Limited Exclusive License. Subject to the terms and conditions of
this Agreement, Isconova hereby grants to Genocea and its Affiliates during the
Agreement Term an exclusive (even with respect to Isconova), limited in time (as
set forth below), royalty-bearing license, with the right to grant sublicenses
pursuant to Section 3.1.5 below, under the Licensed Technology to import, make,
have made, use, sell, offer for sale and otherwise exploit Licensed Products in
the Time-Limited Exclusive Field in the Territory and otherwise exploit the
Licensed Know-How in connection therewith. This license shall be exclusive, on a
Time-Limited Exclusive Field by Time-Limited Exclusive Field basis, until the [*
* *] anniversary of the Time-Limited Exclusive Field Date for such Time-Limited
Exclusive Field (including any Time-Limited Exclusive Field exchanged for any
Time-Limited Exclusive Field pursuant to Section 2.2.3; provided, however that
any such exchange will not prolong the [* * *] exclusivity period, i.e. the [* *
*] period will run from the applicable Time-Exclusive Field Date regardless of
any exchange within that Time-Limited Exclusive Field), after which this license
shall automatically become non-exclusive, provided, however, that with respect
to the Joint Technology which comprises part of the Licensed Technology
hereunder, the grant of rights to Genocea and its Affiliates by Isconova shall
continue to be exclusive (even with respect to Isconova) in the Time-Limited
Exclusive Field in the Territory. During this [* * *] exclusivity period,
Isconova further undertakes not to license to a Third Party nor for any Third
Party’s benefit engage in the research or development of any Licensed Products
within the Time-Limited Exclusive Field.


21

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




3.1.3.    Non-Exclusive License. Subject to the terms and conditions of this
Agreement, Isconova hereby grants to Genocea and its Affiliates during the
Agreement Term a nonexclusive, royalty-bearing license, with the right to grant
sublicenses pursuant to Section 3.1.5 below, under the Licensed Technology to
import, make, have made, use, sell, offer for sale and otherwise exploit
Licensed Products in the Non-Exclusive Field in the Territory and otherwise
exploit the Licensed Know-How in connection therewith; provided, however, that
with respect to the Joint Technology which comprises part of the Licensed
Technology hereunder, the grant of rights to Genocea and its Affiliates by
Isconova shall be exclusive (even with respect to Isconova) in the Non-Exclusive
Field in the Territory.
3.1.4.    Limited Right to use Isconova’s Trademarks. Subject to the terms and
conditions of this Agreement, Isconova hereby grants to Genocea and its
Affiliates during the Agreement Term the non-exclusive, sublicenseable and
non-transferable right to use Isconova’s trademark(s) for the Licensed
Adjuvants, as applicable from time to time (the “Trademarks”) in connection with
the Manufacture and Commercialization of Licensed Products in the Field in the
Territory, provided, however, (a) that such use shall be in accordance with
Isconova’s branding and trademark policy as applicable from time to time as long
as such policy has been provided by Isconova to Genocea, and (b) that Genocea
may only sublicense its rights to the Trademarks to those parties to whom it
sublicenses the license granted in Section 3.1.1. Other than Genocea’s limited
right to use the Trademarks as set forth in this Section 3.1.4, nothing in this
Agreement shall be construed as a grant, assignment or transfer of any
Trademarks or any of the intellectual property rights therein or relating
thereto.
3.1.5.    Sublicenses. Genocea shall have the right to sublicense the rights
granted by Isconova to Genocea in Sections 3.1.1 through 3.1.3: provided that,
unless Genocea obtains Isconova’s prior written consent, Genocea shall only be
able to sublicense such rights to (i) one (1) Third Party in each country in the
Territory and (ii) those Third Parties who are engaged for the distribution of
Licensed Products on behalf of Genocea, including but not limited to
wholesalers, retailers and distributors of Licensed Products. For the avoidance
of doubt, a Third Party Sublicensee who is granted a sublicense by Genocea under
this Section 3.1.5 shall not be able to sub-sublicense their sublicensed rights
to any Third Party other than those Third Parties who are engaged for the
distribution of Licensed Products by the Third Party Sublicensee (including but
not limited to wholesalers, retailers and distributors of Licensed Products)
without Isconova’s prior written consent. Each sublicense granted by Genocea
pursuant to this Section 3.1.5 shall be subject and subordinate to the terms and
conditions of this Agreement and shall contain terms and conditions consistent
with those in this Agreement, including confidentiality and indemnity
obligations comparable to those set forth herein. Genocea shall cause any
Sublicensee to execute an Isconova Commercial Partner Agreement, in


22

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




the form attached hereto as Exhibit E. Genocea remains primarily responsible for
the performance of its Sublicensees under this Agreement. If this Agreement
terminates for any reason, any Sublicensee of Genocea that is then not in
default shall, from the effective date of such termination, automatically become
a direct licensee of Isconova with respect to and on the same terms as the
rights originally sublicensed to the Sublicensee by Genocea, and Isconova agrees
that it shall confirm the foregoing in writing at the request and for the
benefit of the Sublicensee, as further set forth in the Isconova Commercial
Partner Agreement. Notwithstanding the foregoing, under no circumstances shall
Isconova have obligations to any Sublicensee that are greater than those owed to
Genocea hereunder as a result of the preceding sentence.
(a)    Supply Agreements and Related Arrangements with Sublicensees. At
Genocea’s request, Isconova shall enter into a supply and manufacturing
agreement with any Sublicensee of Genocea under which Isconova will manufacture
and supply Licensed Adjuvants directly to such Sublicensee on the same terms as
those set forth in this Agreement and the Supply and Manufacturing Agreement. In
addition, Isconova shall, at Genocea’s election, deliver Licensed Adjuvants
manufactured hereunder or under the Supply and Manufacturing Agreement to
Genocea or a Sublicensee of Genocea.
3.1.6.    Right to Reference. Isconova hereby grants to Genocea a “Right to
Reference,” as that term is defined in 21 C.F.R. § 314.3(b), to any data
Controlled by Isconova or its Affiliates that relates to the Isconova Technology
or to any Licensed Product, and Isconova shall provide a signed statement to
this effect, if requested by Genocea, in accordance with 21 C.F.R. §
314.50(g)(3).
3.2    Grant of Rights to Data to Isconova
3.2.1.    Pre-Clinical and Clinical Data. Genocea hereby grants Isconova a
non-exclusive, worldwide, royalty-free, perpetual limited license to
Pre-Clinical Data and Clinical Trial Data solely for, and limited to, the use by
Isconova of such Pre-Clinical Data and Clinical Trial Data for (i) its own
internal research purposes, (ii) marketing and publishing purposes and (iii) to
engage in fundraising activities with private or governmental investors, funders
or grantors who have entered into confidentiality agreements no less restrictive
than the confidentiality provisions of this Agreement; provided, however that
Isconova can only use Pre-Clinical Data and Clinical Trial Data pursuant to
clause (ii) of this Section 3.2.1 if, prior to each use of such data, Isconova
presents its intended use of the Pre-Clinical Data and/or Clinical Trial Data to
Genocea and receives Genocea’s written consent for such specific marketing
and/or publishing use. Such written consent shall not be unreasonably withheld
or delayed.


23

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




3.2.2.    Adjuvant Data. For the avoidance of doubt, Isconova shall be free to
Develop, Manufacture and Commercialize adjuvant products, designs or processes
or analytical procedures and related data arising from the Development
activities performed under this Agreement; provided that notwithstanding
anything to the contrary in this Agreement, activities conducted by Isconova
under this Section 3.2.2 are subject to the licenses granted to Genocea in
Section 3.1.1 above and subject to the confidentiality provisions set forth in
ARTICLE 8 herein.
3.2.3.    Adjuvant Data in Combination with Antigen Data. Subject to Genocea’s
prior written consent, which is not to be unreasonably withheld or delayed,
Isconova shall have the right to include data which both (i) arises from
Development activities performed under this Agreement and (ii) relates to the
Licensed Adjuvant in any Drug Master File Isconova may file with either the FDA
or other Regulatory Authorities; provided, however, that in no event shall the
data included in a Drug Master File pursuant to this Section 3.2.3 include
identifying characteristics of any Genocea Antigens and that, furthermore,
Genocea shall have the right to review such filings prior to their submission
and redact any antigen-related information from the data prior to its disclosure
to Isconova under this Section 3.2.3.
3.3    Ownership of and Rights to Intellectual Property.
3.3.1.    Ownership of Improvements/Collaboration IP. Each Party agrees promptly
to disclose to the other Party all Improvements and all Collaboration IP made by
or under authority of such Party under this Agreement. As between the Parties,
(a) title to all Genocea Improvements and Genocea Collaboration IP shall be
owned by Genocea, (b) title to all Isconova Improvements and Isconova
Collaboration IP shall be owned by Isconova, and (c) title to all Joint
Improvements and Joint Collaboration IP shall be jointly owned by Genocea and
Isconova.
(a)    Reciprocal Assignment of Rights. Isconova hereby assigns, and Isconova
shall cause its employees, consultants, and agents to assign, its right, title,
and interest in and to all Genocea Improvements to Genocea. Genocea hereby
assigns, and Genocea shall cause its employees, consultants, and agents to
assign, its right, title, and interest in and to all Isconova Improvements to
Isconova.
(b)    Further Assurances. Each Party shall, at its own expense, take such
actions and execute such document as may be necessary to carry out the effects
of this Section 3.3.1.
3.3.2.    Joint Improvements/Collaboration IP. Subject to the rights herein,
each Party shall have the right to practice and exploit Joint Improvements and
Joint Collaboration IP,


24

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




without any obligation to account to the other for profits, or to obtain any
approval of the other Party to license, assign or otherwise exploit Joint
Improvements and Joint Collaboration IP, by reason of joint ownership thereof,
and each Party hereby waives any right it may have under the laws of any
jurisdiction to require any such approval or accounting; and to the extent there
are any Applicable Laws that prohibit such a waiver, each Party will be deemed
to so consent. Each Party agrees to be named as a party, if necessary, to bring
or maintain a lawsuit involving a Joint Improvement or Joint Collaboration IP.
3.3.3.    Data. All data generated in the course of Clinical Trials of Licensed
Products hereunder (“Clinical Trial Data”) shall be owned by Genocea and deemed
“Genocea Know-How.” Isconova hereby assigns, and Isconova shall cause its
employees, consultants, and agents to assign, its right, title, and interest in
and to such data and information to Genocea.
3.3.4.    Genocea IP. Genocea is and shall remain the sole owner of the Genocea
Technology.
3.3.5.    Isconova IP. Isconova is and shall remain the sole owner of the
Isconova Technology.
3.3.6.    Disputes as to Ownership of Improvements and Collaboration IP. Should
the Parties fail to agree regarding ownership of Improvements and/or
Collaboration IP arising out of this Agreement, the Parties shall have the right
to dispute resolution as set forth in Section 11.3 of this Agreement.
3.4    No Other Rights. Except as otherwise provided in this Agreement, neither
Party shall obtain any ownership interest or other right in any Know-How or
Patent Rights owned or Controlled by the other Party. For the avoidance of
doubt, each Party reserves all rights not expressly granted herein, and any
express reservations of rights set forth herein shall not be construed as
limiting such reservation or conferring by implication, estoppel or otherwise
any grant or license or other right under any patent or other right of
intellectual property or confidential information other than those rights
expressly set forth herein.
ARTICLE 4    
RESEARCH PROGRAM
4.1    Scope of Research. Genocea and Isconova will collaborate during the
Research Term to conduct research to assist in the identification, evaluation
and Development of vaccine product candidates containing both the Licensed
Adjuvant and one or more Genocea Antigens pursuant to the Research and Phase 1
Supply Plan and the Development and Scale-Up Plan.


25

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




4.2    Development and Scale-Up Plan. Isconova’s internal Development activities
during the Research Term will be performed in accordance with the Development
and Scale-Up Plan and the terms and conditions set forth in this Agreement,
including this ARTICLE 4. Isconova undertakes to work diligently and shall use
Commercially Reasonable Efforts to perform activities under the Development and
Scale-Up Plan in accordance with the timelines set forth in the Development and
Scale-Up Plan. The Development and Scale-Up Plan may only be amended by written
agreement of both Parties; provided that, notwithstanding the foregoing,
Isconova may amend the Development and Scale-Up Plan solely as it pertains to
the product and process designs of the Matrix-A, Matrix-C and Matrix-M
technologies, in its sole discretion, at any time during the Research Term,
further provided that Isconova shall notify Genocea prior to making such
modifications and that no such modifications may adversely affect the core
activities, deliverables or timelines of the Development and Scale-Up Plan
without Genocea’s prior written consent. Isconova will at all times during the
Research Term maintain the necessary financial and human resources to complete
the activities of Isconova set forth in the Development and Scale-Up Plan.
4.3    Research and Phase 1 Supply Plan. All research conducted in connection
with this Agreement will be performed by Genocea and Isconova in accordance with
the Research and Phase 1 Supply Plan and the terms and conditions set forth in
this Agreement, including this ARTICLE 4. Each Party shall use Commercially
Reasonable Efforts to perform activities allocated to it under the Research and
Phase 1 Supply Plan in accordance with the timeline set forth in the Research
and Phase 1 Supply Plan. The Research and Phase 1 Supply Plan sets forth an
estimated timeline and the allocation of responsibilities between Genocea and
Isconova. Any Changes to the “Phase I Supply Plan” in the Research and Phase I
Supply Plan require the Parties’ mutual agreement. Genocea reserves the right to
modify the “Research” section in the Research and Phase I Supply Plan, in its
sole discretion, provided, however, that any material changes in the support or
effort requested from Isconova requires the Parties’ mutual agreement. For the
avoidance of doubt, specialized services such as animal studies, non-GLP tox
studies or other services requiring extensive laboratory work are not included
in the Research and Phase I Supply Plan, and are outside the scope of this
Agreement. If Genocea should request such specialized services from Isconova, a
separate agreement governing the provision of such services will be required
before such services are provided by Isconova.
4.4    Meetings. The Parties shall establish a joint steering committee (“JSC”)
that will be responsible for overseeing the activities under the Development and
Scale-Up Plan, the Research and Phase 1 Supply Plan and any results of
pre-clinical activities and Clinical Trials conducted pursuant to this
Agreement. The JSC will be comprised of at least two (2) representatives from
each Party who are familiar with the Parties’ relationship under this Agreement
shall meet, either in person or via teleconference, initially once a month.
Meetings in person shall alternate between Boston, MA, USA and Uppsala, Sweden,
unless agreed otherwise.


26

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




4.5    Records.
4.5.1.    Generally. Each Party shall maintain scientific records, in sufficient
detail and in good scientific manner appropriate for patent and regulatory
purposes, which shall fully and properly reflect all work done and results
achieved in the performance of the Research and Phase 1 Supply Plan and the
Development and Scale-Up Plan by such Party. Each Party shall have the right,
during normal business hours and upon reasonable notice, to inspect and copy (or
request the other Party to copy) all records of the other Party maintained in
connection with the work done and results achieved in the performance of the
Research and Phase 1 Supply Plan and Development and Scale-Up Plan, but solely
to the extent access to such records is necessary for a Party to exercise its
rights under this Agreement. All such records and the information disclosed
therein shall be deemed Confidential Information pursuant to Section 1.14 and
ARTICLE 8.
4.5.2.    Electronic Records. Upon Genocea’s request, Isconova will provide
Genocea reasonable assistance for Genocea to convert records provided by
Isconova to Genocea into electronic form. In addition, upon Genocea’s request,
Isconova will use templates for recordkeeping provided by Genocea reasonably
necessary to assist Genocea in making electronic filings with Regulatory
Authorities.
ARTICLE 5    
PRODUCT DEVELOPMENT, MANUFACTURING, AND COMMERCIALIZATION
5.1    General. Subject to the terms set forth hereunder, Genocea shall have
sole authority over and exclusive control of the Development, Manufacture and
Commercialization of any and all Licensed Products. As such, Genocea shall be
entitled to utilize the services of Third Parties in whatever manner it chooses
to perform such Development, Manufacturing and Commercialization activities
hereunder.
5.2    Regulatory Matters. Genocea shall develop a regulatory strategy for the
Licensed Products and prepare all submissions, documents or other correspondence
to be submitted to the applicable Regulatory Authorities. Genocea shall oversee,
monitor, coordinate, file, and hold in its name all NDAs and/or BLAs, all
communications with and submissions to Regulatory Authorities and all Regulatory
Approvals with respect to Licensed Products. Isconova shall be informed about
timing and content of any material communication with Regulatory Authorities
which include the Licensed Adjuvant. Genocea shall have sole responsibility for
interfacing, corresponding and meeting with the applicable Regulatory
Authorities with respect to Licensed Products. Isconova shall use its best
efforts to promptly, upon Genocea’s request, assist Genocea with the activities
described in this Section, and such assistance shall include, but not be limited
to, Isconova’s timely delivery of any data, information, correspondence or other
materials


27

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




requested by Genocea. Notwithstanding anything in the foregoing, Genocea shall
have no obligation to seek Regulatory Approval for any Licensed Product.
5.3    Manufacturing and Supply of Licensed Adjuvants.
5.3.1.    Evaluation Supplies. Isconova shall manufacture and supply to Genocea
all Licensed Adjuvants reasonably requested by Genocea for its evaluation of
each Disease Field prior to the commencement of a GLP toxicity study for a
Licensed Product in each such Disease Field (such supplies of Licensed
Adjuvants, the “Evaluation Supplies”). The terms of supply of Evaluation
Supplies pursuant to this Section are set forth in Exhibit C-2.
5.3.2.    Clinical Supplies. Subject to the terms of this Agreement, Isconova
shall manufacture and supply to Genocea all Licensed Adjuvants required for the
Manufacture of Clinical Supplies necessary for Clinical Trials and all other
Development activities, including pre-clinical research. The terms of supply of
Clinical Supplies pursuant to this Section are set forth in Exhibit C-2.
5.3.3.    Commercial Supply. Isconova will manufacture and supply to Genocea all
Licensed Adjuvants required for the Manufacture of Commercial Supplies pursuant
to the terms of a separate Supply and Manufacturing Agreement entered into on
the date hereof, a form of which is attached hereto as Exhibit D (the “Supply
and Manufacturing Agreement”).
5.3.4.    Manufacturing Generally. All Licensed Adjuvants supplied to Genocea
for inclusion in Clinical Supplies and Commercial Supplies will be Manufactured
in accordance with GLP and GMP, as applicable, and Applicable Law. In addition,
the manufacturing process used for such Licensed Adjuvants shall be in
accordance with the IND, NDA or other Regulatory Approval, as applicable, for
the Licensed Product.
5.4    Commercialization Responsibilities.
5.4.1.    General. Genocea shall have sole and exclusive control over all
matters relating to the Commercialization of the Licensed Products.
5.4.2.    Branding of Licensed Products. Genocea shall, at its sole discretion,
select and own all trademarks and trade dress used in connection with the
Commercialization of any Licensed Products, and all goodwill associated
therewith. Isconova shall, and shall cause its Affiliates not to, use or seek to
register, anywhere in the world, any trademarks which are confusingly similar to
any trademarks, trade names, trade dress or logos used by or on behalf of
Genocea, its Affiliates or Sublicensees.


28

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




5.4.3.    Branding of Licensed Adjuvants. Subject to the terms of Section 5.4.2.
Isconova shall, at its sole discretion, select and own all trademarks and trade
dress used in connection with the Licensed Adjuvants, and all goodwill
associated therewith. Genocea shall not, and shall cause its Affiliates and
Sublicensees not to, use or seek to register, anywhere in the world, any
trademarks which are confusingly similar to any trademarks (including the
Trademarks), trade names, trade dress or logos used by or on behalf of Isconova,
its Affiliates or Sublicensees.
5.4.4.    Diligence Efforts within the Exclusive Field. Genocea undertakes to
work diligently and agrees to use Commercially Reasonable Efforts consistent
with prudent business judgment and consistent with business and market
conditions to research, Develop and otherwise carry out the Commercialization of
Licensed Products within the Exclusive Field. During Genocea’s Development of
Licensed Product(s) within the Exclusive Field, Genocea shall keep Isconova
informed of the progress of the Development. Such information shall be given in
a bi-annual written progress report describing the program status, achieved
results and program timelines. Upon ten (10) business days’ prior written notice
by Isconova, Genocea shall permit an independent auditor appointed by Isconova,
at Isconova’s expense, to have access during normal business hours and no more
than once a year to such records as may be reasonably necessary to verify
Genocea’s compliance with this Section. The auditor shall execute a
non-disclosure agreement with Genocea to treat all information it receives
during its inspection in confidence.
ARTICLE 6    
FINANCIAL PROVISIONS
6.1    Initial Payments. As consideration for the selection of the Exclusive
Fields and the Time-Limited Exclusive Fields, Genocea shall pay to Isconova a
non-creditable, non-refundable fee of [* * *] payable in two installments of:
(i) [* * *], due and payable on the Effective Date, and (ii) [* * *], due and
payable on the first (1st) anniversary of Effective Date.
6.2    Upfront Payments. Prior to the commencement of any GLP toxicity study for
the first Licensed Product by Genocea, its Affiliates or a Sublicensee in each
of the Non-Exclusive Disease Fields, Genocea shall pay to Isconova an upfront,
non-creditable, non-refundable fee of [* * *].
For the avoidance of doubt, payments under this Section 6.2 shall only be
payable by Genocea once for each unique Disease Field, irrespective of the
number of Licensed Products in any given Disease Field that become the subject
of a GLP toxicity study.


29

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




6.3    Development Milestones. Subject to the terms and conditions set forth in
this Agreement including, without limitation, Section 6.8 below, Genocea shall
pay Isconova a milestone payment (each, an “Development Milestone Payment”) for
the first Licensed Product in each unique Disease Field to achieve the following
events, whether such event is achieved by Genocea, its Affiliates or a
Sublicensee (each, an “Development Milestone”) in the particular amounts
specified below within thirty (30) Business Days after the occurrence of the
relevant Development Milestone:
Development Milestone
Milestone Payment
A) [* * *]
USD $[* * *]
B) [* * *]
USD $[* * *]
C) [* * *]
USD $[* * *]
D) [* * *]
USD $[* * *]



As used in the table above, “Initiation” of a Clinical Trial shall mean that
that the first human subject has received the first dose in such Clinical Trial.
Irrespective of the number of Licensed Products that achieve a Development
Milestone, Genocea shall only be obligated to make a Development Milestone
Payment once for the first Licensed Product in each unique Disease Field to
reach the Development Milestone. For the avoidance of doubt, in the event that
the first Licensed Product should reach one milestone but not the next, then
Genocea shall make such Development Milestone Payments due for the second
Licensed Product to reach this next Development Milestone. Example: The first
Licensed Product in a unique Disease Area reaches Development Milestones A and
B, but not C. If a second Licensed Product in the same Disease Field should
reach Development Milestone C, for the second Licensed Product Genocea would pay
Isconova for Development Milestone C (but not for Development Milestone A and
B).
6.4    Royalty Payments. In consideration for the licenses granted to Genocea
under Section 3.1.1, Genocea shall pay to Isconova Royalties on Net Sales of
Licensed Products in the Territory as set forth in Section 6.4.1 below.
6.4.1.    Royalty Rates. Genocea shall pay to Isconova royalties on a Licensed
Product- by-Licensed Product and country-by-country basis in the amount of the
applicable royalty rates set forth in the following table. Such royalties rates
are dependent on both (a) the stage of Development of a Licensed Product, during
which Genocea enters into a definitive agreement with a Third Party, if any,
pursuant to which the Third Party shall perform or control a substantial part of
or all of the Development and Commercialization activities with regards to such
Licensed Product and such country(-ies) (such agreement, a “Partnership”);
provided, however, that agreements with Third Party service providers (e.g.
contract manufacturers, development and/or formulation services providers, pre-


30

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




clinical service providers and clinical service providers) shall not constitute
a Partnership hereunder; and (b) the Net Sales obtained by Genocea, its
Affiliates or Sublicensees from the sale of each Licensed Product in the
Territory during each Contract Year. For example, if Genocea enters into a
Partnership for Licensed Products A, B and C for China, but not for Licensed
Products D, E and F, then a Partnership shall be deemed to exist solely with
respect to Licensed Products A, B, C in China, but not for (i) Licensed Products
A, B, C in any other country in the Territory or (ii) Licensed Products D, E and
F anywhere in the Territory.
 
Stage of Licensed Product’s Development upon Genocea’s Entry into a Partnership
for such Licensed Product
 
[* * *]
[* * *]
[* * *]
[* * *]
Portion of Net Sales of Licensed Product
in a Contract Year
 
 
 
 
Under $[* * *]
[* * *]%
[* * *]%
[* * *]%
[* * *]%
Over $[* * *]
[* * *]%
[* * *]%
[* * *]%
[* * *]%

The royalty rates set forth in the table above shall apply only to that portion
of the Net Sales in a Contract Year of a particular Licensed Product that fall
within the indicated range. For example, if the Net Sales of a particular
Licensed Product (for which Genocea entered into a Partnership following
submission of an IND but prior to the commencement of a Phase 3 Clinical Trial)
equal $1.25 billion, the total royalty for such Licensed Product during the
corresponding Contract Year would be equal to the specified royalty rate for the
first $[* * *] of Net Sales of such Licensed Product ([* * *]) and the specified
royalty rate for the second $[* * *] of Net Sales ([* * *]): ($[* * *]%) + ($[*
* *]%) = $[* * *] million.
6.4.2.    Adjustment in Royalty Rates due to no Valid Claim. If, during the
Royalty Term, on a Licensed Product-by-Licensed Product and country-by-country
basis, a Licensed Product is not covered (in whole or in party), or is not made,
does not use or is not used by a process covered by (in whole or by part), one
or more Valid Claims of one or more of the Isconova Patent Rights or Joint
Patent Rights, then the applicable royalty rate under Section 6.4.1, as
otherwise adjusted pursuant to this Agreement, will be reduced by [* * *].
Further, any such reduction will not apply retroactively and shall thus only
apply to future royalties (i.e. royalties that yet not have accrued at the date
when no Valid Claim remain)
6.4.3.    Expiration of Royalty Period. After the Royalty Term has expired for
any Licensed Product in any country in the Territory, no further royalties shall
be payable in respect of sales of such Licensed Product in such country and
thereafter, the licenses


31

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




granted to Genocea under Section 3.1 with respect to such Licensed Product shall
be fully paid-up, perpetual, irrevocable, royalty-free, non-exclusive licenses;
provided, however, that if Genocea terminates this Agreement pursuant to Section
9.4, or if Isconova terminates this Agreement due to circumstances set forth in
Sections 9.2, 9.3, 9.4, Genocea shall, as from the effective date of
termination, no longer be granted any licenses hereunder.
6.4.4.    Cumulative Royalties. The obligation to pay royalties under this
Agreement shall be imposed only once with respect to a single unit of a Licensed
Product regardless of how many Valid Claims included within Licensed Patent
Rights would, but for this Agreement, be infringed by the Manufacture or
Commercialization of such Licensed Product.
6.5    Adjustment due to Third Party Payments. If, during the Term, Genocea
enters into an agreement with a Third Party(ies) to obtain a license under a
patent(s) or other right(s) or otherwise makes a payment to a Third Party(ies)
in exchange for right(s) that Genocea needs in order to practice or use the
Isconova Technology, then Genocea may offset the amount of royalties or other
payments (which shall include without limitation milestone payments, upfront
payments and any payments owed to such Third Party due to a court order) payable
by Genocea to such Third Party with respect to a Licensed Product against
amounts Genocea is obligated to pay Isconova under Sections 6.3, 6.4 and 6.6 for
such Licensed Product; provided that (i) in no such event will any such offset
reduce the payments otherwise due to Isconova under Section 6.4 by more than [*
* *] in any Contract Quarter, (ii) in no such event will any such offset reduce
the payments due to Isconova under Section 6.3 or 6.6 by more than [* * *] in
any Contract Quarter and (iii) any such reduction will not apply retroactively
and shall thus only apply to future payments (e.g. with respect to royalties,
only those royalties that yet not have accrued at the date when Genocea notifies
Isconova of it having entered into a Third Party agreement or having a payment
obligation to a Third Party for the Isconova Technology). Amounts not used to
offset payments owed to Isconova pursuant to this Section 6.5 as a result of
clause (i) or clause (ii) of the proviso of the immediately preceding sentence
may be carried over to future Contract Quarters until the full offset is
realized. In no event shall Isconova be liable to pay to Genocea any amounts not
used for set-off.
6.6    Sublicensing Income. Upon any sublicense by Genocea of the rights granted
to it under Section 3.1 herein, Genocea shall be obligated to pay Isconova [* *
*] of the amount equal to (i) any initial, signing or upfront fees received by
Genocea from such Sublicensee as consideration for the grant of rights under the
sublicense less (ii) the amount included in any such initial, signing or upfront
fee for reimbursement of actual patent prosecution expenses or funded research
and development and less (iii) any payments owed, based on the receipt of such
initial, signing or upfront payment, by Genocea to Third Parties under the terms
of any agreement in effect as of the Effective Date, For example, if Genocea
receives a sublicense fee of an upfront


32

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




$500,000, including a reimbursement of patent prosecution expenses of $13,000,
and Genocea is bound to pay [* * *] of any such sublicense fee to a Third Party,
then Isconova will be entitled to sublicensing income of: [* * *] X [* * *]. For
clarity, the Parties agree that payments that are due as a direct result of
Genocea sublicensing its rights hereunder and that are not dependable on the
success or development of products or services based on such sublicensed rights,
shall be deemed as “upfront fees” regardless of when payment actually is made
(e.g. if Genocea receives a signing fee payable in three installments). As an
illustration, the payments pursuant to Sections 6.1 and 6.2 above, if received
by Genocea from a Sublicensee, would qualify as upfront payments for the
purposes of this Section 6.6.
6.7    Reports and Royalty Payments. Within sixty (60) days after the beginning
of each Contract Quarter during the Royalty Term, Genocea shall deliver to
Isconova a report setting forth for the previous Contract Quarter the following
information on a Licensed Product-byLicensed Product and country-by-country
basis in the Territory: (a) the gross sales and Net Sales of Licensed Product,
(b) the number of units sold by Genocea, its Affiliates or Sublicensees, (c) the
basis for any adjustments to the royalty payable for the sale of each Licensed
Product, and (d) the royalty due hereunder for the sales of each Licensed
Product (the “Royalty Report”). The total royalty due for the sale of Licensed
Products during such Contract Quarter shall be remitted at the time such report
is made. No such reports or royalty shall be due for any Licensed Product before
the First Commercial Sale of such Licensed Product.
6.8    Research Funding. Genocea shall pay to Isconova in total One Million Six
Hundred Thousand U.S. Dollars ($1,600,000) payable as follows: (i) $[* * *] in
equal monthly installments for each remaining month in 2009 following the
Effective Date and (ii) $[* * *] in equal monthly installments during the period
from January 1, 2010 until March 31, 2012. The Research Funding shall be used
solely for the performance of activities under the Research and Phase 1 Supply
Plan and the Development and Scale-Up Plan and, for the avoidance of doubt,
solely to fund Development and research activities for human (and not
veterinary) applications in accordance with such Research and Phase 1 Supply
Plan and Development and Scale-Up Plan. Notwithstanding anything to the contrary
above, the Parties agree that this restriction shall only apply to the
allocation and use of the Research Funding as such, and shall not be construed
as limiting or affecting the ownership of any Isconova Technology and Joint
Technology created, conceived, reduced to practice or Invented hereunder.
Isconova’s ownership and/or rights to the Isconova Technology and Joint
Technology shall exclusively be governed by the provisions in Section 3.3. and
Isconova’s use of the Isconova Technology and Joint Technology shall be subject
only to the licenses granted to Genocea in Sections 3.1.1 through 3.1.3.
Isconova shall during the Research Term allocate not less than two (2) dedicated
FTEs for Isconova’s research work for Genocea hereunder and each such dedicated
FTE shall be paid through Research Funding. During the Research Term, Isconova
shall, within fifteen (15) days after the end of each month, deliver to Genocea
a report setting forth the number of Isconova FTEs that worked


33

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




on activities under the Development and Scale-Up Plan and the Research and Phase
1 Supply Plan, as well as other costs and expenses of Isconova evidencing
recourses spent on Isconova’s research work hereunder. Researching Funding
payments shall be made within fifteen (15) days after the end of each calendar
month.
6.9    Repayment of Research Funding. Interest shall accrue on the amounts of
Research Funding actually paid to Isconova at [* * *], however capped at [* * *]
percent. Isconova shall repay the Research Funding plus interest as follows.
Isconova shall pay to Genocea [* * *] of any monetary consideration received by
Isconova from Third Parties in connection with the development or
commercialization of vaccine products within the human field such as initial,
signing or upfront fees, milestones and royalties; provided that Isconova shall
not be obliged to pay to Genocea any portion of (i) payments received by
Isconova for reimbursement of actual patent prosecution expenses or funded
research and development, or (ii) research grants from not-for-profit
organizations, including the EU. Further, at Genocea’s election, all outstanding
amounts paid by Genocea to Isconova as Research Funding under Section 6.8
together with accrued interest shall be deducted from any milestone payments
owed by Genocea to Isconova pursuant to Section 6.3 above at the time such
milestone payment(s) are due; provided, however that no milestone payment owed
by Genocea to Isconova hereunder may be reduced by more than [* * *] and
provided further, however that no deduction may be made from a payment owed to
Isconova for the achievement of milestone A in Section 6.3 above (Initiation of
the first Phase 1 Clinical Trial of the Licensed Product). If Isconova has not
repaid the Research Funding plus accrued interest by December 31, 2015, Genocea
may, by thirty (30) days’ written prior notice, request that Isconova pay any
outstanding amount (at Genocea’s option) in cash or by set-off against
deliveries of License Adjuvants. Notwithstanding anything to the contrary above,
in no event shall Isconova be obliged to repay to Genocea with an amount
exceeding the Research Funding actually paid by Genocea, plus interest as set
out above.
6.10    Payment Provisions Generally.
6.10.1.    Taxes and Withholding. If laws, rules or regulations require
withholding of income taxes or other taxes imposed upon payments set forth in
this ARTICLE 6, Genocea shall make such withholding payments as required and
subtract such withholding payments from the payments set forth in this ARTICLE
6. Genocea shall submit appropriate proof of payment of the withholding taxes to
Isconova within a reasonable period of time. At the request of Isconova, Genocea
shall give Isconova such reasonable assistance, which shall include the
provision of appropriate certificates of such deductions made together with
other supporting documentation as may be required by the relevant tax authority,
to enable Isconova to claim exemption from such withholding or other tax imposed
or obtain a repayment thereof or reduction thereof and shall upon


34

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




request provide such additional documentation from time to time as is reasonably
required to confirm the payment of tax.
6.10.2.    Payment and Currency Exchange.
(a)    All amounts payable and calculations hereunder shall be in United States
dollars and shall be paid by bank wire transfer in immediately available funds
to such bank account as may be designated in writing by Isconova or Genocea, as
applicable, from time to time. Whenever for the purposes of calculating the
royalties or costs payable hereunder conversion from any foreign currency shall
be required, all amounts shall first be calculated in the currency of sale or
currency of incurrence and then converted into United States dollars by applying
the average monthly rate of exchange listed in the New York edition of The Wall
Street Journal for the final month of the applicable Contract Quarter.
(b)    Where royalty amounts are due for Net Sales in a country where, for
reasons of currency, tax or other regulations, transfer of foreign currency out
of such country is prohibited, Genocea has the right to place Isconova’s
royalties in a bank account in such country in the name of and under the sole
control of Isconova; provided, however, that the bank selected be reasonably
acceptable to Isconova and that Genocea inform Isconova of the location, account
number, amount and currency of money deposited therein. After Isconova has been
so notified, those monies shall be considered as royalties duly paid to Isconova
and will be completely controlled by Isconova.
(c)    When in any country in the Territory the law or regulations prohibit both
the transmittal and the deposit of royalties on sales in such country, royalty
payments due on Net Sales shall be suspended for as long as such prohibition is
in effect and as soon as such prohibition ceases to be in effect, all royalties
that Genocea would have been under an obligation to transmit or deposit but for
the prohibition shall forthwith be deposited or transmitted, to the extent
allowable.
6.10.3.    Records. Each Party shall keep and maintain accurate and complete
records which are relevant to costs, expenses, sales and payments throughout the
Territory used to determine payments to be made under this Agreement, and such
records shall be maintained for a period of three (3) years from creation of
individual records for examination at the other Party’s expense by an
independent certified public accountant selected by the other Party as described
in Section 6.10.4. A Party’s right to complete a final audit upon termination or
expiration of this Agreement shall expire three (3) years after such termination
or expiration. Any records or accounting information received from the other
Party shall be Confidential Information of the disclosing Party for


35

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




purposes of ARTICLE 8 of this Agreement. Results of any such audit shall be
provided to both Parties, subject to ARTICLE 8 of this Agreement.
6.10.4.    Audits and Interim Reviews.
(a)    Subject to the provisions of Section 6.10.3, either Party may request
(such requesting party, the “Auditing Party”) that a independent certified
public accountant mutually agreed upon by the Parties, which is not either
Party’s independent accounting firm, perform an audit or interim review of the
other Party’s books (such other Party, the “Audited Party”) as they relate to
this Agreement in order to express an opinion regarding such Party’s accounting
for revenues, costs and expenses, as applicable, under this Agreement. Such
audits or review shall be conducted at the expense of the Auditing Party.
However, and without prejudice to any other remedy or action available due to
breach of this Agreement, if the audit should determine a discrepancy between
royalty or other payments reported and the royalty or payments actually due
resulting in the underpayment of royalties or payments of more than five percent
(5%) then the cost and expense of the audit shall be borne by the Audited Party.
(b)    Upon ten (10) Business Days’ prior written notice from the Auditing
Party, the Audited Party shall permit such accounting firm to examine the
relevant books and records of the Audited Party, including any Affiliates, as
may be reasonably necessary to verify the reports and information submitted by
the Audited Party and the accuracy of any Royalty Report. An examination by a
Party under this Section 6.10.4 (whether of the Audited Party or its Affiliates)
shall occur not more than once in any Contract Year and shall be limited to the
pertinent books and records for any Contract Year ending not more than
thirty-six (36) months before the date of the request. The accounting firm shall
be provided access to such books and records at the Audited Party’s
facility(ies) where such books and records are normally kept and such
examination shall be conducted during the Audited Party’s normal business hours.
The Audited Party may require the accounting firm to sign a standard
non-disclosure agreement with terms that are not inconsistent with the terms of
this Agreement before providing the accounting firm access to the Audited
Party’s facilities or records. Upon completion of the audit, the accounting firm
shall provide both Genocea and Isconova a written report disclosing whether the
reports submitted by the Audited Party are correct or incorrect and the specific
details concerning any discrepancies. No other information shall be provided to
the Auditing Party. If the accountant determines that, based on errors in the
reports so submitted, any report prepared in accordance with this Agreement is
incorrect, the Parties shall promptly revise the report and the associated
Royalty Report or Reconciliation Statement and any


36

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




additional amount owed by one Party to the other shall be paid within thirty
(30) days after receipt of the accountant’s report, along with interest as
provided in Section 6.10.5; provided, however, that no such interest shall be
payable if the errors leading to the Royalty Report being incorrect were in the
reports provided by the Party to receive such additional amount. In the event of
any sublicense or transfer of rights with respect to the Licensed Adjuvant or
Licensed Products by a Party under this Agreement, the sublicensor or transferor
shall provide for audit rights by the other Party to this Agreement in
accordance with this Section 6.10.4.
6.10.5.    Payments Between the Parties. In the event that (a) any payment
hereunder (including any royalty payment due by Genocea to Isconova under this
Agreement) is made after the date such payment was due pursuant to the terms of
this Agreement (other than the extent that a payment that is the subject of a
good faith dispute between the Parties that has been outstanding for no more
than sixty (60) Business Days), and (b) such payment is overdue by more than
fifteen (15) Business Days, the paying Party shall pay interest to the other
Party at the lesser of (i) the interest rate of one and a half (1.5%) percent a
month or (ii) the highest rate permitted by applicable law from the date that
such additional amount should have first been paid.
6.11    Suspension of Royalty/Milestone Payments. In the event that (i) any
Third Party commences any proceeding against Genocea, Isconova and/or any
Sublicensee related to the Isconova Technology which results in the enjoinment
of the research, development, commercialization and/or sale of a Licensed
Product which is not a Final Decision (as defined in Section 6.11.1 below) and
(ii) the underlying claim of such proceeding in clause (i) is not directly and
principally attributable to activities conducted by Genocea outside the scope of
the rights granted to Genocea in Section 3.1. Genocea (a) may suspend further
payments of royalties and milestones due to Isconova hereunder; (b) may request
(and upon such request, Isconova shall conduct) a Technology Transfer as
described in Section 6.3(c) of the Supply and Manufacturing Agreement and (c)
Genocea shall be relieved of its obligation to order its purchase requirements
of Licensed Adjuvants from Isconova and may receive supply of Licensed Adjuvants
from a party or parties of Genocea’s choosing.
6.11.1.    If a court or other governmental agency of competent jurisdiction has
made a final decision (including a decision confirming a settlement) or taken a
final action which is not appealable or has not been appealed within the time
allowed for appeal (a “Final Decision”) and such Final Decision results in the
enjoinment of the research, development, commercialization and/or sale of a
Licensed Product, Genocea may terminate this Agreement immediately upon written
notice to Isconova. If, pursuant to the Final Decision, Genocea is not enjoined
from the research, development, commercialization and/or sale of a Licensed
Product and Genocea elects not to terminate this Agreement pursuant to any
applicable provision other than this Section 6.11.1, then


37

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Genocea shall, as of the date of such Final Decision, resume (or continue, as
the case may be) the payment of royalties and milestones to Isconova under
ARTICLE 6 (subject to any reductions in accordance with this Agreement
including, without limitation Sections 6.4.2 and 6.4.2) due after such date;
provided, however that if Genocea has previously elected to request a Technology
Transfer under this Section 6.11, Genocea shall continue to be relieved of its
obligation to order its purchase requirements of Licensed Adjuvants from
Isconova and may receive supply of Licensed Adjuvants from a party or parties of
Genocea’s choosing. In the event of Genocea terminating this Agreement as set
out in this Section 6.11.1 above, (i) the license granted to Isconova pursuant
to Section 3.2 shall terminate, (ii) the licenses granted to Genocea under
Section 3.1 shall continue in perpetuity and shall become royalty-free,
worldwide, fully paid-up, irrevocable licenses with the right to sublicense;
(iii) Genocea shall have the right to immediately terminate the Supply and
Manufacturing Agreement pursuant to Section 6.2(a) of such agreement and, to the
extent not already performed, Isconova shall perform a Technology Transfer as
set forth in Section 6.3(c) of such agreement upon Genocea’s request; (iv)
Genocea shall have no obligation to pay any royalties or milestones arising
under this Agreement after the effective date of such termination; (v) Isconova
shall continue to be solely responsible for all royalty, milestone, and other
payments owed to any other Third Party licensor pursuant to an agreement
executed by Isconova prior to the Effective Date and (vi) any tangible
manifestations or embodiments of Genocea’s Confidential Information provided by
or behalf of Genocea pursuant to this Agreement shall be promptly returned by
Isconova to Genocea or destroyed by Isconova. Nothing in this Section 6.11 shall
limit any other legal or equitable remedies that Genocea may have hereunder.
ARTICLE 7    
INTELLECTUAL PROPERTY PROTECTION AND RELATED MATTERS
7.1    Prosecution of Patent Rights.
7.1.1.    Isconova Patent Rights and Joint Patent Rights. The following terms
shall apply to all Isconova Patent Rights owned by Isconova and all Joint Patent
Rights.
(a)    Primary Responsibility. Isconova, through counsel of its choosing, shall
have primary responsibility for and control over obtaining, filing, prosecuting
(including any interferences, reissue proceedings, re-examinations, oppositions,
and revocations), and maintaining (collectively, “Prosecuting” or, when used as
a noun, “Prosecution”) throughout the Territory the Isconova Patent Rights (and,
for clarity, will be the “Prosecuting Party” with respect to the Isconova Patent
Rights), and Genocea shall cooperate with Isconova in regard thereto. Genocea,
through counsel of its choosing, shall have primary responsibility for and
control over Prosecuting throughout the Territory the Joint Patent Rights (and,
for clarity,


38

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




will be the “Prosecuting Party” with respect to the Joint Patent Rights), and
Isconova shall cooperate with Genocea in regard thereto. If the Prosecuting
Party elects to abandon (except in the course of Prosecution to pursue such
subject matter or claim in a continuing application) any subject matter or claim
that relates to any of the rights licensed to the Non-Prosecuting Party
hereunder, the Prosecuting Party shall so notify the Non-Prosecuting Party
promptly (but no less than 30 days prior to any deadlines for Prosecution) in
writing of its intention in good time to enable the Non-Prosecuting Party to
meet any deadlines by which an action must be taken to preserve any such rights
in such subject matter or claim, and the Non-Prosecuting Party shall be entitled
to acquire control of Prosecuting such subject matter or claim and be deemed the
Prosecuting Party with respect thereto.
(b)    Additional Obligations. The Prosecuting Party shall keep the
NonProsecuting Party reasonably informed of Prosecution. In addition, the
Prosecuting Party shall invite the Non-Prosecuting Party to comment on any
material issues relating to Prosecution well in advance of a relevant deadline
and shall take into due consideration the Non-Prosecuting Party’s comments and
suggestions with respect to any material actions to be taken by the Prosecuting
Party.
(c)    Common Interest. All information exchanged between the Parties or between
the Parties’ outside patent counsel regarding Prosecution of the Isconova Patent
Rights or Joint Patent Rights shall be deemed Confidential Information. In
addition, the Parties acknowledge and agree that, with regard to such
Prosecution of the Isconova Patent Rights or Joint Patent Rights, the interests
of the Parties as licensor and licensee are to obtain the strongest patent
protection possible, and as such, are aligned and are legal in nature. The
Parties agree and acknowledge that they have not waived, and nothing in this
Agreement constitutes a waiver of, any legal privilege concerning the Isconova
Patent Rights or Joint Patent Rights, including privilege under the common
interest doctrine and similar or related doctrines.
(d)    Election Not to Continue Prosecution; Abandonment. If a Prosecuting Party
elects (i) not to Prosecute patent applications for the Isconova Patent Rights
or Joint Patent Rights under its Prosecution control in any country, or (ii) not
to continue the Prosecution of any Isconova Patent Right or Joint Patent Right
under its Prosecution control in a particular country in the Territory, or (iii)
not to Prosecute patent applications for the Joint Patent Rights under its
Prosecution control in a particular country following a written request from the


39

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




NonProsecuting Party to Prosecute in such country, or (iv) not to Prosecute
patent applications for the Joint Patent Rights under its Prosecution control
reasonably sufficient to protect the Licensed Adjuvant and Licensed Product
following a written notice from the Non-Prosecuting Party setting forth the
Non-Prosecuting Party’s good faith analysis of the insufficiency of the
Prosecuting Party’s patent applications, then the Prosecuting Party shall so
notify the Non-Prosecuting Party promptly (but no less than 30 days prior to the
date that a response is due) in writing of its intention in good time to enable
the Non-Prosecuting Party to meet any deadlines by which an action must be taken
to establish or preserve any such rights in such patent in such country, and the
Prosecuting Party shall permit the Non-Prosecuting Party, should the
Non-Prosecuting Party choose to do so, to Prosecute or otherwise pursue such
Isconova Patent Rights or Joint Patent Rights in such country in the
Non-Prosecuting Party’s own name, and the Prosecuting Party shall cooperate with
the Non-Prosecuting Party in regard thereto. For clarity, the provisions (iii)
and (iv) above in this Section 7.1.1(d) shall apply only to non-Prosecution or
abandonment with respect to the Joint Patent Rights, and not the Isconova Patent
Rights.
(e)    No Grant of Conflicting or Superior Rights. Isconova covenants and agrees
that it shall not grant any Third Party any right to control the Prosecution of
the Isconova Patent Rights or to approve or consult with respect to any Patent
Rights licensed to Genocea hereunder, in any case, that is more favorable than
the rights granted to Genocea hereunder or otherwise conflicts with Genocea’s
rights hereunder. For the avoidance of doubt, if Isconova chooses (i) not to
Prosecute patent applications for the Isconova Patent Rights under its
Prosecution control in any country and/or (ii) not to continue the Prosecution
of any Isconova Patent Right under its Prosecution control in a particular
country in the Territory, Genocea shall have the exclusive secondary right to
take the action(s) in clauses (i) and (ii) of this sentence (such actions
collectively, the “Secondary Prosecution Activities”) and Isconova shall not
allow any Third Party to perform any Secondary Prosecution Activity unless
Genocea has informed Isconova in writing that it has elected to not perform such
Secondary Prosecution Activity. Notwithstanding the above, Genocea agrees that
Isconova’s covenant and Genocea’s rights to Secondary Prosecution Activities
herein is granted to the extent that such covenant and rights are not in
conflict with Isconova’s prior agreement with Crucell Holland B.V. dated
December 21, 2006 as such agreement exists on the Effective Date, and that
Isconova may have undertakings towards Crucell Holland B.V. that may take
precedence over Genocea’s rights herein. Genocea further agrees that Isconova
shall be free to disclose to future licensees


40

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




of the Licensed Technology that an Isconova licensee has rights to Secondary
Prosecution Activities as set out herein under appropriate terms of
confidentiality and provided that Isconova does not disclose to such future
licensees Genocea’s identity.
7.1.2.    Genocea Patent Rights. Genocea, through counsel of its choosing, shall
have the sole responsibility for and control over Prosecuting throughout the
Territory the Genocea Patent Rights, but shall have no obligation to Prosecute
such Patent Rights.
7.1.3.    Cooperation. Each Party hereby agrees: (a) to make its employees,
agents and consultants reasonably available to the other Party (or to the other
Party’s authorized attorneys, agents or representatives), to the extent
reasonably necessary to enable such Party to undertake patent Prosecution as
contemplated by this Agreement; (b) to cooperate, if necessary and appropriate,
with the other Party in gaining patent term extensions wherever applicable to
Patent Rights that are subject to this Agreement; and (c) to endeavor in good
faith to coordinate its efforts with the other Party to minimize or avoid
interference with the Prosecution of the other Party’s patent applications that
are subject to this Agreement.
7.1.4.    Patent Procurement Costs.
(a)    All Patent Procurement Costs related to Prosecuting Patent Rights
hereunder shall be shared by the Parties as follows: (a) Patent Procurement
Costs relating to the Prosecution of Genocea Patent Rights in the Territory
shall be paid for by Genocea, (b) Patent Procurement Costs relating to the
Prosecution of Joint Patent Rights in the Territory shall be borne equally by
the Parties, and (c) Patent Procurement Costs relating to the Prosecution of
Isconova Patent Rights in the Territory shall be borne by Isconova. This
notwithstanding, should Isconova choose not to Prosecute Isconova Patent Rights
and Genocea choose to Prosecute such Patent Rights as set forth in Section
7.1.1(d), then Genocea shall bear the costs related to such Prosecution, and
Genocea may off-set its Procurement Costs related to such Patent Rights on a
country-by-country basis from the royalty amounts attributable to the country in
question that Genocea would otherwise owe Isconova hereunder.
(b)    Notwithstanding anything else in this Section 7.1.4, any Patent
Procurement Costs owed by Isconova to any other Third Party licensor pursuant to
an agreement executed by Isconova prior to the Effective Date shall be borne
solely by Isconova.
7.2    Enforcement of Patent Rights.


41

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




7.2.1.    Notification. Each Party shall promptly report in writing to the other
Party during the Agreement Term any (a) known or suspected infringement of any
Isconova Patent Rights, Joint Patent Rights or Genocea Patent Rights claiming or
relating to the Licensed Adjuvant or the Licensed Products, by a Third Party or
(b) unauthorized use or misappropriation of any Confidential Information,
including Isconova Technology, Joint Technology and Genocea Technology claiming
or relating to the Licensed Adjuvant or Licensed Products, by a Third Party of
which it becomes aware and shall provide the other Party with all available
evidence supporting such infringement, or unauthorized use or misappropriation.
7.2.2.    Rights to Enforce.
(a)    Isconova Technology. The following terms shall apply to all Isconova
Patent Rights, Isconova Improvements and Isconova Know-How owned by Isconova
and, with respect to other Isconova Technology (excluding Isconova Collaboration
IP) to the extent permitted by other applicable Third Party licenses. In respect
of Licensed Products in the Territory, Isconova shall have the first right, but
not the obligation, to take any reasonable measures it deems appropriate to stop
infringing activities in the Field in the Territory with respect to (including
initiating or prosecuting an infringement or other appropriate suit or action
against any Third Party who at any time has infringed, or is suspected of
infringing, or defending any declaratory judgment action with respect to) any
Isconova Patent Rights claiming or relating to Licensed Products or of using
without proper authorization any Isconova Know-How or Isconova Improvements. In
the event that Isconova elects not to take action pursuant to this Section
7.2.2(a), Isconova shall so notify Genocea promptly in writing of its intention
in good time to enable Genocea to meet any deadlines by which an action must be
taken to establish or preserve any enforcement rights, and Genocea shall have
the right, but not the obligation, to take any such reasonable measures to stop
such infringing activities by such alleged infringer.
(b)    Isconova Collaboration IP: Joint Technology. The following terms shall
apply to all Joint Technology and all Isconova Collaboration IP. In respect of
Licensed Products in the Territory, Genocea shall have the first right, but not
the obligation, to take any reasonable measures it deems appropriate to stop
infringing activities in the Field in the Territory with respect to (including
initiating or prosecuting an infringement or other appropriate suit or action
against any Third Party who at any time has infringed, or is suspected of
infringing, or defending any declaratory judgment action with respect to) any
Joint Patent Rights claiming or relating to Licensed Products or of using
without proper authorization any Joint Improvements, Joint Collaboration IP or
Isconova


42

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Collaboration IP. In the event that Genocea elects not to take action pursuant
to this Section 7.2.2(b), Genocea shall so notify Isconova promptly in writing
of its intention in good time to enable Isconova to meet any deadlines by which
an action must be taken to establish or preserve any enforcement rights, and
Isconova shall have the right, but not the obligation, to take any such
reasonable measures to stop such infringing activities by such alleged
infringer. In any enforcement action involving Joint Technology, the Parties
agree to be joined as parties to such enforcement action if necessary to enable
the enforcement action.
(c)    Genocea Technology. The following terms shall apply to all Genocea Patent
Rights, Genocea Improvements, Genocea Collaboration IP and Genocea Know How
owned by Genocea and, with respect to other Genocea Technology, to the extent
permitted by the applicable licenses. Genocea shall have the sole right, but not
the obligation, to take any reasonable measures it deems appropriate to stop
infringing activities in the Field in the Territory, including initiating or
prosecuting an infringement or other appropriate suit or action against any
Third Party who at any time has infringed, or is suspected of infringing, or
defending any declaratory judgment action with respect to, any Genocea Patent
Rights claiming or relating to Licensed Products or of using without proper
authorization any Genocea Know-How, Genocea Improvements or Genocea
Collaboration IP.
7.2.3.    Procedures: Expenses and Recoveries. The Party having the right to
initiate any infringement suit under Section 7.2.2(a) or 7.22(b) above shall
have the sole and exclusive right to select counsel for any such suit (which
counsel shall be reasonably acceptable to the other Party) and shall pay all
expenses of the suit, including attorneys’ fees and court costs and
reimbursement of the other Party’s reasonable out-of-pocket expense in rendering
assistance requested by the initiating Party. If required under Applicable Law
in order for the initiating Party to initiate or maintain such suit, or if
either Party is unable to initiate or prosecute such suit solely in its own name
or it is otherwise advisable to obtain an effective legal remedy, in each case,
the other Party shall join as a party to the suit and shall execute and cause
its Affiliates to execute all documents necessary for the initiating Party to
initiate litigation to prosecute and maintain such action. The initiating Party
will keep the other Party reasonably informed of the status of the infringement
suit. At the initiating Party’s request, the other Party shall provide
reasonable assistance to the initiating Party in connection with an infringement
suit at no charge to the initiating Party except for reimbursement by the
initiating Party of reasonable out-of-pocket expenses incurred in rendering such
assistance. The non-initiating Party may participate and be represented in any
such suit by its own counsel at its own expense. If the Parties obtain from a
Third Party, in connection with such suit under Section 7.2.2(a) or 7.2.2(b),
any damages, license fees,


43

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




royalties or other compensation (including any amount received in settlement of
such litigation), such amounts shall be allocated as follows:
(a)    to reimburse each Party for all expenses of the suit, including
attorneys’ fees and disbursements, court costs and other litigation expenses;
and
(b)    eighty percent (80%) of the balance will be paid to the initiating Party
and the remaining balance shall be paid to the non-initiating Party.
7.3    Claimed Infringement of Third Party Rights.
7.3.1.    Notice. In the event that a Third Party at any time provides written
notice of a claim to, or brings an action, suit or proceeding against, any
Party, or any of their respective Affiliates or Sublicensees, claiming
infringement of such Third Party’s patent rights or unauthorized use or
misappropriation of its know-how based upon an assertion or claim arising out of
the Development, Manufacture or Commercialization of a Licensed Product in the
Territory (“Infringement Claim”), such Party shall promptly notify the other
Party of the Infringement Claim or the commencement of such action, suit or
proceeding, enclosing a copy of the Infringement Claim and all papers served.
Each Party agrees to make available to the other Party its advice and counsel
regarding the technical merits of any such claim at no cost to the other Party
and to offer reasonable assistance to the other Party at no cost to the other
Party.
7.3.2.    Right to Defend. Genocea shall have the right, but not the obligation,
to defend any Infringement Claim brought against Genocea or its Affiliates or
Sublicensees arising out of the Development, Manufacture or Commercialization of
a Licensed Product in the Territory. With respect to any such Infringement Claim
brought against Isconova or its Affiliates, Isconova shall notify Genocea, and
the Parties, in good faith, shall determine who should defend such suit. All
litigation costs and expenses incurred by the Defending Party (as defined below)
in connection with such Infringement Claim, and all damages, payments and other
amounts awarded against, or payable by, either Party under any settlement with
such Third Party shall be borne by the Defending Party,
7.3.3.    Procedure. The Party having the obligation or first right to defend an
Infringement Claim shall be referred to as the “Defending Party.” The Defending
Party shall have the sole and exclusive right to select counsel for any
Infringement Claim; provided that such counsel shall be reasonably acceptable to
the other Party. The Defending Party shall keep the other Party fully informed
of any such claims, shall consult with the other Party with respect to the
strategy and conduct of any defense of such claims, and shall provide the other
Party with copies of all documents filed in, and all written communications
relating to, any suit brought in connection with such claims,


44

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




which copies of documents filed or communications sent by the Defending Party
will be provided in advance of filing or sending. The other Party may provide
comments and suggestions with respect to any material actions to be taken by the
Defending Party, and the Defending Party shall reasonably consider all comments
and suggestions and shall take all prosecution actions reasonably recommended by
the other Party. The other Party may also participate and be represented in any
such claim or related suit, at its own expense. The other Party shall have the
sole and exclusive right to control the defense of an Infringement Claim in the
event the Defending Party fails to exercise its right to assume such defense
within thirty (30) days following written notice from the other Party of such
Infringement Claim. No Party shall settle any claims or suits involving rights
of another Party (or rights of such Party to the extent they are licensed to
such other Party) without obtaining the prior written consent of such other
Party, which consent shall not be unreasonably withheld.
7.3.4.    Limitations. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN SECTION 10.6,
THE FOREGOING STATES THE ENTIRE RESPONSIBILITY OF ISCONOVA AND GENOCEA, AND THE
SOLE AND EXCLUSIVE REMEDY OF ISCONOVA OR GENOCEA, AS THE CASE MAY BE, IN THE
CASE OF ANY CLAIMED INFRINGEMENT OF ANY THIRD PARTY PATENT RIGHTS OR
UNAUTHORIZED USE OR MISAPPROPRIATION OF ANY THIRD PARTY’S KNOW-HOW.
7.4    Other Infringement Resolutions. In the event of a dispute or potential
dispute that has not ripened into a demand, claim or suit of the types described
in Sections 7.2 and 7.3 of this Agreement (e.g., actions seeking declaratory
judgments and revocation proceedings), the same principles governing control of
the resolution of the dispute, consent to settlements of the dispute, and
implementation of the settlement of the dispute shall apply.
7.5    Product Trademarks & Product Designation. Genocea shall select and own
the Product Trademarks for each Licensed Product and shall be solely responsible
for filing and maintaining the Product Trademarks in the Territory. Genocea
shall assume full responsibility, at its sole cost and expense, for any
infringement of a Product Trademark for a Licensed Product by a Third Party (and
shall retain in full any recoveries for such infringement) and shall defend and
indemnify Isconova for and against any claims of infringement of the rights of a
Third Party by Isconova’s use of a Product Trademark in connection with a
Licensed Product in accordance with the terms of this Agreement. In addition,
Genocea shall have the right to select the product designation or generic name
for the Licensed Product.
7.6    Marking. Each Party agrees to mark, and to require any Affiliate or
Sublicensee, to mark any Licensed Product (or their containers or labels) made,
sold, or otherwise distributed by it or them with any notice of patent rights
necessary or desirable under Applicable Law to enable


45

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




the Licensed Patent Rights to be enforced to their full extent in any country
where Licensed Products are made, used, sold, or offered for sale.
7.7    Patent Term Extensions. The Parties shall use reasonable efforts to
obtain all available supplementary protection certificates (“SPC”) and other
extensions of the Isconova Patent Rights and Joint Patent Rights (including
those available under the Hatch-Waxman Act). Each Party shall execute such
authorizations and other documents and take such other actions as may be
reasonably requested by the other Party to obtain such extensions. The Parties
shall cooperate with each other in gaining patent term restorations, extensions
or SPCs wherever applicable to Isconova Patent Rights or Joint Patent Rights.
The Party first eligible to seek patent term restoration or extension of any
such Patent Rights or any SPC related thereto may do so; provided that, if in
any country the first Party has an option to extend the patent term for only one
of several patents, the first Party shall consult with the other Party before
making the election. If more than one patent is eligible for extension or patent
term restoration, the Parties shall select in good faith a strategy that shall
maximize patent protection and commercial value for each Licensed Product. All
filings for such extensions and certificates shall be made by the Party to whom
responsibility for Prosecution of the Isconova Patent Rights or Joint Patent
Rights are assigned; provided that, in the event that the Party to whom such
responsibility is assigned elects not to file for an extension or SPC, such
Party shall (a) inform the other Party of its intention not to file, (b) grant
the other Party the right to file for such extension or SPC in the Patent
Rights’ owner’s name, and (c) provide all necessary assistance in connection
therewith.
ARTICLE 8    
CONFIDENTIALITY
8.1    Confidential Information.
8.1.1.    Confidentiality. All Confidential Information disclosed by a Party to
the other Party during the Agreement Term shall be used by the receiving Party
solely in connection with the activities contemplated by this Agreement, shall
be maintained in confidence by the receiving Party and, except as set forth in
this ARTICLE 8, shall not otherwise be disclosed by the receiving Party to any
other person, firm, or agency, governmental or private, without the prior
written consent of the disclosing Party. Isconova and Genocea each agrees that
it shall provide Confidential Information received from the other Party only to
its employees, consultants and advisors, and to the employees, consultants and
advisors of such Party’s Affiliates or Sublicensees, and Third Parties acting on
behalf of such Party, who have both (i) a need to know such Confidential
Information in order to perform activities pursuant to this Agreement and
(ii) an obligation, which shall be no less stringent than those obligations
contained in this ARTICLE 8, to treat such information and materials as
confidential. Each Party shall be


46

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




responsible for a breach of this ARTICLE 8 by its Affiliates, Sublicensee, Third
Parties acting on behalf of such Party, and their respective employees,
consultants and advisors. All obligations of confidentiality imposed under this
ARTICLE 8 shall expire seven (7) years following termination or expiration of
this Agreement.
8.1.2.    Authorized Disclosure. Notwithstanding the provisions of Section 8.1.1
and Section 8.2, each Party may disclose Confidential Information belonging to
the other Party to the extent such disclosure is reasonably necessary to:
(a)    comply with Applicable Laws;
(b)    Prosecute patent applications as contemplated by this Agreement;
(c)    defend or prosecute litigation in accordance with ARTICLE 7; provided
that the receiving Party provides prior written notice of such disclosure to the
disclosing Party and takes reasonable and lawful actions to avoid or minimize
the degree of such disclosure;
(d)    make filings and submissions to, or correspond or communicate with, any
Regulatory Authority or clinical registry, including for purposes of obtaining
authorizations to conduct clinical trials of, and to Commercialize, Licensed
Products pursuant to this Agreement; and
(e)    exercise its rights hereunder; provided such disclosure is covered by
terms of confidentiality similar to those set forth herein.
In the event a Party shall deem it reasonably necessary to disclose Confidential
Information belonging to the other Party pursuant to this Section 8.1.2, such
Party shall to the extent possible give reasonable advance notice of such
disclosure to the other Party and take reasonable measures to ensure
confidential treatment of such information.
8.1.3.    Additional Authorized Use of Confidential Information. The Parties
acknowledge that they each may engage in fundraising activities with private
investors. In such event, the Parties may disclose the existence of this
Agreement, including its terms and subject matter, under terms of
confidentiality no less strict than those contained in this Agreement, to such
investors or potential investors in or potential licensees of the disclosing
Party conducting due diligence in each instance.
8.2    Publication Review. Except as required by law, from and after the
Effective Date, and subject to Section 3.2.1, Genocea shall have the sole right
to publish or present the results of any work relating to the Licensed Products
in the Field.


47

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




8.3    Public Announcements and Use of Names. No disclosure of the existence of,
or the terms of, this Agreement, including the names of the Parties, may be made
by either Party, and no Party shall use the name, trademark, trade name or logo
of the other Party or its employees in any publicity, news release or disclosure
relating to this Agreement or its subject matter, in each case, without the
prior written permission of the other Party, which permission shall not be
unreasonably withheld or delayed, and except as may be required by law,
governmental regulations, or valid order of a court or other governmental
authority, or by stock market regulations or expressly permitted by the terms
hereof, including Section 8.1.2, and except that either Party may disclose the
existence and terms of this Agreement, including the names of the Parties, to
any potential partner or investor under appropriate terms of confidentiality.
Notwithstanding the foregoing, Genocea, in its sole discretion, may determine
the timing and content of any press release with respect to activities conducted
hereunder beginning with the Phase 1 Clinical Trials with respect to each
Licensed Product and all activities thereafter; provided that Genocea may not
use Isconova’s name in any such press release without the prior written consent
of Isconova, except for the limited purpose of identifying Isconova as the
licensor of the Licensed Technology.
ARTICLE 9    
TERM AND TERMINATION
9.1    Term. The term of this Agreement shall commence on the Effective Date and
expire, unless this Agreement is terminated earlier in accordance with this
ARTICLE 9 or Section 6.11, on a Licensed Product-by-Licensed Product and
country-by-country basis, upon the expiration of the Royalty Term with respect
to the sale of such Licensed Product in such country in the Territory. Upon the
expiration of this Agreement pursuant to this Section 9.1, all licenses granted
by Isconova under this Agreement for such Licensed Product in such country shall
become fully paid-up, perpetual, non-exclusive, sublicensable (subject to
Section 3.1.5). irrevocable, royalty-free licenses.
9.2    Termination for Cause. Except as otherwise set forth in this Section,
either Party may terminate this Agreement, in its entirety or, at the
terminating Party’s option, on a Licensed Product-by-Licensed Product or
country-by-country basis, at any time during the term of this Agreement upon
written notice to the other Party if such Party (the “Breaching Party”) is in
breach of its material obligations hereunder and has not cured such breach
within [* * *] days after notice requesting cure of the breach; provided that,
notwithstanding the foregoing, in the event of a breach of a material obligation
that is capable of being cured, but is not reasonably capable of being cured
within the [* * *]-day cure period, if the Breaching Party (i) proposes within
such [* * *]-day period a written plan to cure such breach within a defined time
frame, (ii) makes Commercially Reasonable Efforts to cure such default and to
implement such written cure plan, then the non-breaching Party may not terminate
this Agreement until: (i) after an additional [* * *]-day period following the
[* * *]-day cure period or (ii) until the Breaching Party ceases,


48

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




in the other Party’s sole reasonable opinion, to diligently pursue such cure in
accordance with such plan, whichever occurs first. Notwithstanding the
foregoing, in the event that Genocea breaches its obligations under Section
5.4.4 of this Agreement and such breach is not cured within the applicable
periods set forth in this Section, Isconova’s sole remedy as a result of such
breach shall be to convert the license granted pursuant to Section 3.1.1 from an
exclusive license to a non-exclusive license for that portion of the Exclusive
Field with respect to which Genocea has breached such Section 5.4.4 (i.e. HSV or
Chlamydia, as applicable). Isconova acknowledges that a material breach by
Isconova of its obligations under Sections 4.2 or 6.8 (and such breach is not
cured within the applicable periods set forth in this Section) shall be deemed a
breach by Isconova of its material obligations hereunder, without limiting other
breaches of this Agreement being deemed a breach of Isconova’s material
obligations hereunder,
9.3    Termination on Insolvency. This Agreement may be terminated upon written
notice of a Party to the other Party (the “Insolvent Party”) at any time during
the Agreement Term upon the filing or institution of bankruptcy, reorganization,
liquidation or receivership proceedings, or upon an assignment of a substantial
portion of the assets for the benefit of creditors by the Insolvent Party;
provided, however, that in the event of any involuntary bankruptcy or
receivership proceeding such right to terminate shall only become effective if
the Insolvent Party consents to the involuntary bankruptcy or receivership or
such proceeding is not dismissed within [* * *] days after the filing thereof.
9.4    Termination for Challenge. In the event that Genocea or any of its
Affiliates commences any proceeding which seeks to have any of the Isconova
Patent Rights revoked or declared invalid, un-patentable, or unenforceable,
Isconova may terminate this Agreement immediately upon written notice to
Genocea.
9.5    Termination for Convenience. At any time, Genocea may terminate this
Agreement, on a country-by-country or Licensed Product-by-Licensed Product basis
or in its entirety, for any reason, upon [* * *] days’ advance written notice to
Isconova. Such termination shall not give rise to the payment of any penalty,
damages or indemnity by Genocea and aside from those obligations explicitly
intended to survive termination of this Agreement set forth in Section 9.10
below, upon such termination Genocea shall have no further obligations to
Isconova hereunder.
9.6    Effects of Termination.
9.6.1.    Termination by Isconova. Without limiting any other legal or equitable
remedies that Isconova may have, if Isconova terminates this Agreement in
accordance with Section 9.2, Section 9.3 or Section 9.4, then (i) all licenses
granted to Genocea under this Agreement shall terminate, (ii) the licenses
granted to Isconova under Section 3.2 shall continue in perpetuity, (iii)
Isconova shall have the right to immediately terminate the Supply and
Manufacturing Agreement pursuant to Section 6.2(a) of such agreement; and


49

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




(iv) any tangible manifestations and embodiments of Isconova’s Confidential
Information provided by or on behalf of Isconova pursuant to this Agreement
shall be promptly returned by Genocea to Isconova or destroyed by Genocea.
9.6.2.    Termination by Genocea for Material Breach. Without limiting any other
legal or equitable remedies that Genocea may have, if Isconova is the Breaching
Party and Genocea terminates this Agreement in accordance with Section 9.2, then
(i) the license granted to Isconova pursuant to Section 3.2 shall terminate,
(ii) the licenses granted to Genocea under Section 3.1 shall continue in
perpetuity; provided that Genocea will remain bound by its obligations hereunder
with respect to records, audit and indemnity, (iii) all future royalties payable
by Genocea under this Agreement shall be reduced by [* * *], (iv) Genocea shall
have the right to immediately terminate the Supply and Manufacturing Agreement
pursuant to Section 6.2(a) of such agreement (with the effect that Section
6.3(c) of such agreement shall apply); (v) Genocea shall have no obligation to
pay any milestones arising under this Agreement after the effective date of such
termination; (vi) Isconova shall continue to be solely responsible for all
royally, milestone, and other payments owed to any other third party licensor
pursuant to an agreement executed by Isconova prior to the Effective Date and
(vii) any tangible manifestations or embodiments of Genocea’s Confidential
Information provided by or behalf of Genocea pursuant to this Agreement shall be
promptly returned by Isconova to Genocea or destroyed by Isconova.
9.6.3.    Termination by Genocea for Insolvency. Without limiting any other
legal or equitable remedies that Genocea may have, if Isconova is the Insolvent
Party and Genocea terminates this Agreement in accordance with Section 9.3, then
(i) the license granted to Isconova pursuant to Section 3.2 shall terminate,
(ii) the licenses granted to Genocea under Section 3.1, shall continue, in
perpetuity, provided that Genocea will remain bound by its obligations hereunder
with respect to payment of royalty, milestones, records, audit and indemnity;
(iii) for the avoidance of doubt, Genocea’s rights and Isconova’s obligations
under Section 6.8 shall survive; (iv) Isconova shall continue to be solely
responsible for all royalty, milestone, and other payments owed to any other
third party licensor pursuant to an agreement executed by Isconova prior to the
Effective Date and (v) any tangible manifestations or embodiments of Genocea’s
Confidential Information provided by or behalf of Genocea pursuant to this
Agreement shall be promptly returned by Isconova to Genocea or destroyed by
Isconova.
9.6.4.    Other Effects of Termination. In the event that, with respect to a
particular country and/or Licensed Product, Isconova terminates this Agreement
for cause under Section 9.2 or Section 9.3 or Genocea terminates this Agreement
for convenience under


50

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Section 9.5, all licenses granted to Genocea under this Agreement with respect
to the applicable country or Licensed Product shall terminate.
9.7    Sell-Down. If Genocea, its Affiliates or Sublicensees at the time of
termination of this Agreement for any reason possess Licensed Product, have
started the Manufacture thereof or have accepted orders therefor, Genocea, its
Affiliates or Sublicensees shall have the right, for up to one (1) year
following the date of termination, to sell their inventories thereof, complete
the Manufacture thereof and Commercialize such fully-Manufactured Licensed
Product, in order to fulfill such accepted orders or distribute such
fully-Manufactured Licensed Product, subject to the obligation of Genocea to pay
Isconova the royalty payments as provided in ARTICLE 6 of this Agreement.
9.8    Transfer of Records. Upon expiration of this Agreement or in the event
that Genocea terminates this Agreement for cause under Section 9.2, Isconova
will continue to maintain all records described in Section 4.5 or transfer them
to Genocea, as requested by Genocea.
9.9    Rights in Bankruptcy. All rights and licenses granted under or pursuant
to this Agreement by Isconova or Genocea, including those set forth in ARTICLE
3, are, and shall otherwise be deemed to be, for purposes of Section 365(n) of
the U.S. Bankruptcy Code or analogous provisions of Applicable Law outside the
United States, licenses of right to “intellectual property” as defined under
Section 101 of the U.S. Bankruptcy Code or analogous provisions of Applicable
Law outside the United States (hereinafter “IP”). The Parties agree that Genocea
or Isconova, as applicable, as licensee of such rights under this Agreement,
shall retain and may fully exercise all of its rights and elections under the
U.S. Bankruptcy Code or any other provisions of Applicable Law outside the
United States that provide similar protection for IP. Upon the bankruptcy of
Isconova or Genocea, the non-bankrupt Party shall further be entitled to a
complete duplicate of (or complete access to, as appropriate) any such IP, and
such IP, if not already in such Party’s possession, shall be promptly delivered
to such Party.
9.10    Effect of Expiration or Termination; Survival. Expiration or termination
of this Agreement shall not relieve the Parties of any obligation accruing prior
to such expiration or termination. The provisions of ARTICLE 8
(Confidentiality), ARTICLE 9 (Term and Termination), ARTICLE 11 (Miscellaneous
Provisions) and Sections 3.3 (Ownership of Improvements/Collaboration IP), 10.4
(Warranty Disclaimer), 10.5 (No Consequential Damages), 10.6 (Indemnification
and Insurance), as well as Sections 7.1 (Prosecution of Patent Rights), 7.2
(Enforcement of Patent Rights), 7.3 (Claimed Infringement of Third Party Rights)
and 7.5 (Product Trademarks & Product Designation) shall survive any expiration
or termination of this Agreement. Any expiration or early termination of this
Agreement shall be without prejudice to the rights of either Party against the
other accrued or accruing under this Agreement before termination.


51

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




ARTICLE 10    
REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION
10.1    Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party that as of the Effective Date:
10.1.1.    It is duly organized and validly existing under the laws of its
jurisdiction of incorporation or formation and has full corporate or other power
and authority to enter into this Agreement and to carry out the provisions
hereof. Further, except for any Regulatory Approvals, pricing or reimbursement
approvals, manufacturing approvals or similar approvals necessary for the
Development, Manufacture or Commercialization of the Licensed Products, all
necessary consents, approvals and authorizations of all government authorities
required to be obtained by such Party as of the Effective Date in connection
with the execution, delivery and performance of this Agreement have been
obtained by the Effective Date;
10.1.2.    It is duly authorized to execute and deliver this Agreement and to
perform its obligations hereunder, and the person or persons executing this
Agreement on its behalf has been duly authorized to do so by all requisite
corporate action;
10.1.3.    This Agreement is legally binding upon it and enforceable in
accordance with its terms. The execution, delivery and performance of this
Agreement by it does not conflict with any agreement, instrument or
understanding, oral or written, to which it is a party and by which it may be
bound; and
10.1.4.    It shall at all times comply in all material respects with all
Applicable Laws relating to its activities under this Agreement.
10.2    Isconova Representations and Warranties. Isconova hereby represents and
warrants to Genocea that as of the Effective Date:
10.2.1.    Isconova has disclosed to Genocea (i) information and documents in
its possession relating to all allegations made against Isconova and its
Affiliate AdVet AB by the Australian company CSL Ltd. (“CSL”) regarding the
Licensed Technology (the “CSL Allegations”) and (ii) that the so-called Iscom IV
patents (EP 0436620B1, W09003184, US5679354 and filings related thereto)
(collectively herein the “620 Patents”) and the patent publication W09611711 and
patents related thereto (the “703 Patents”) are proprietary to CSL and that
Isconova does not Control the ‘620’ or ‘703’ Patents nor otherwise has any
rights to grant licenses under the ‘620 Patents’ or ‘703 Patents’ for human use,
including within the Field. Isconova has disclosed to Genocea all material
information relating to the ‘620 Patents and ‘703 Patents, and the CSL
Allegations that were in Isconova’s possession as of the Effective Date, and
that any


52

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




documents relating to the CSL Allegations against Isconova and its Affiliate
AdVet AB contain accurate information on the claims alleged by CSL against
Isconova and its Affiliates on or prior to the Effective Date, and that Isconova
has not omitted any material documents relating to the correspondence between
Isconova’s and CSL’s attorneys in this matter. Except for claims made in the CSL
Allegations regarding the ‘620 Patent’ and the ‘703 Patent’, the practice of the
Matrix-A, Matrix-C and Matrix-M technologies by Isconova and by Genocea in
accordance with the terms of this Agreement does not infringe the Patent Rights
of any Third Party.
10.2.2.    Isconova solely owns or has an exclusive license in the Field to the
Isconova Patent Rights existing as of the Effective Date and is entitled to
grant the licenses specified herein. Isconova has not previously assigned,
transferred, conveyed or otherwise encumbered its right, title and interest in
the Licensed Technology in a manner that conflicts with any rights granted to
Genocea hereunder. During the Agreement Term, Isconova shall not encumber the
rights granted to Genocea hereunder with respect to the Licensed Patent Rights
in a manner that conflicts with any right granted to Genocea hereunder.
10.2.3.    Except for the CSL Allegations, Isconova has not received any claims
from a Third Party that the Licensed Patent Rights or the use thereof in the
Field infringes or shall infringe any Third Party patent or other proprietary
right.
10.2.4.    Other than as set forth above in relation to the CSL Allegations, the
‘620 Patents’ and the ‘703 Patents’, there are no claims, judgments or
settlements against or owed by Isconova or its Affiliates or pending or
threatened claims or litigation relating to the Licensed Technology that would
impact activities under this Agreement.
10.2.5.    As of the Effective Date, neither Isconova, any of its respective
employees, its Affiliates nor its agents, in their capacity as such, have been
disqualified or debarred by the FDA, pursuant to 21 U.S.C. §§ 335(a) or (b), or
been charged with or convicted under United States law for conduct relating to
the development or approval, or otherwise relating to the regulation of any
Licensed Product under the Generic Drug Enforcement Act of 1992, or any other
relevant law, rule, or regulation or been disbarred, disqualified, or convicted
under or for any equivalent or similar applicable foreign law, rule, or
regulation.
10.2.6.    The Isconova Patent Rights have been filed and diligently prosecuted
in accordance with all Applicable Laws in the Territory and have been
maintained, with all applicable fees with respect thereto having been paid.


53

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




10.2.7.    Each of the issued Isconova Patent Rights is valid and enforceable.
Isconova does, however, not give any representations or warranties that any
patent applications in the Licensed Patent Right will grant.
10.3    Genocea Representations and Warranties. Genocea represents and warrants
to Isconova that as of the Effective Date, and to the best knowledge of Genocea
or its Affiliates, there are no claims, judgments or settlements against or owed
by Genocea or its Affiliates or pending or threatened claims or litigation
relating to the Genocea Technology that would impact activities under this
Agreement.
10.4    Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY
KIND, EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY WITH RESPECT TO ANY
TECHNOLOGY OR OTHER SUBJECT MATTER OF THIS AGREEMENT AND HEREBY DISCLAIMS ALL
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT WITH RESPECT TO ANY AND ALL OF THE FOREGOING. EACH PARTY HEREBY
DISCLAIMS ANY REPRESENTATION OR WARRANTY THAT THE DEVELOPMENT, MANUFACTURE OR
COMMERCIALIZATION OF ANY LICENSED PRODUCT UNDER THIS AGREEMENT SHALL BE
SUCCESSFUL.
10.5    No Consequential Damages. NEITHER PARTY HERETO SHALL BE LIABLE FOR
SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF THIS
AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, INCLUDING LOST PROFITS
ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY
NOTICE OF SUCH DAMAGES. NOTHING IN THIS SECTION 10.5 IS INTENDED TO LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY OR TO LIMIT A
PARTY’S LIABILITY FOR BREACHES OF ITS OBLIGATION REGARDING CONFIDENTIALITY UNDER
ARTICLE 8.
10.6    Indemnification and Insurance.
10.6.1.    Indemnification by Genocea. Genocea shall indemnify, hold harmless,
and defend Isconova, its Affiliates, and their respective directors, officers,
employees and agents and their respective successors, heirs and assigns
(collectively, the “Isconova Indemnitees”) from and against any and all Third
Party claims, suits, losses, liabilities, damages, costs, fees and expenses
(including reasonable attorneys’ fees and expenses of litigation and costs for
enforcing this indemnity) (collectively, the “Losses”) to the extent arising out
of or resulting from (a) any material breach of any representation or warranty
made by Genocea in this Agreement, or any material breach of any covenant or


54

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




agreement of Genocea in or pursuant to this Agreement or (b) any claims of any
nature relating to Development, Manufacturing, and Commercialization activities
performed by, on behalf of or under the authority of Genocea, its Affiliates or
Sublicensees under this Agreement with the exception of those activities
performed by Isconova pursuant to the terms of this Agreement. Notwithstanding
the foregoing, Genocea shall have no obligation to indemnify the Isconova
Indemnitees to the extent that the Losses arise out of or result from, directly
or indirectly, any breach of, or inaccuracy in, any representation or warranty
made by Isconova in this Agreement, or any breach or violation of any covenant
or agreement of Isconova in or pursuant to this Agreement, or the negligence or
willful misconduct by or of any of the Isconova Indemnitees.
10.6.2.    Indemnification by Isconova. Isconova shall indemnify, hold harmless,
and defend Genocea, its Affiliates, and their respective directors, officers,
employees and agents and their respective successors, heirs and assigns
(“Genocea Indemnitees”) from and against any and all Losses to the extent
arising out of or resulting from (a) any material breach of any representation
or warranty made by Isconova in this Agreement, or any material breach of any
covenant or agreement of Isconova in or pursuant to this Agreement or (b) any
claims of any nature relating to any activities performed by, on behalf of or
under the authority of Isconova under this Agreement with the exception of those
activities performed by Genocea pursuant to the terms of this Agreement.
Notwithstanding the foregoing, Isconova shall have no obligation to indemnify
the Genocea Indemnitees to the extent that the Losses arise out of or result
from, directly or indirectly, any breach of, or inaccuracy in, any
representation or warranty made by Genocea in this Agreement, or any breach or
violation of any covenant or agreement of Genocea in or pursuant to this
Agreement, or the negligence or willful misconduct by or of any of the Genocea
Indemnitees.
10.6.3.    Indemnification Procedure. In the event of any such claim against any
Genocea Indemnitee or Isconova Indemnitee (individually, an “Indemnitee”), the
indemnified Party shall promptly notify the other Party in writing of the claim
and the indemnifying Party shall manage and control, at its sole expense, the
defense of the claim and its settlement. The Indemnitee shall cooperate with the
indemnifying Party and may, at its option and expense, be represented in any
such action or proceeding. The indemnifying Party shall not be liable for any
settlements, litigation costs or expenses incurred by any Indemnitee without the
indemnifying Party’s prior written authorization. Notwithstanding the foregoing,
if the indemnifying Party believes that any of the exceptions to its obligation
of indemnification of the Indemnitees set forth in Section 10.6.1 or 10.6.2 may
apply, the indemnifying Party shall promptly notify the Indemnitees, which may
be represented in any such action or proceeding by separate counsel at their
expense; provided that the indemnifying Party shall be responsible for payment
of such expenses if the Indemnitees are ultimately determined to be entitled to


55

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




indemnification from the indemnifying Party. Any other provision of this ARTICLE
10 to the contrary, no Indemnitee under this Agreement shall be required to
waive a conflict of interest under any applicable rules of professional ethics
or responsibility if such waiver would be required for a single law firm to
defend both the indemnifying Party and one or more Indemnitees. In such case,
the indemnifying Party shall provide a defense of the affected Indemnitees
through a separate law firm reasonably acceptable to the affected Indemnitees at
the indemnifying Party’s expense.
10.6.4.    Joint Defendants. If a product liability suit is brought against
either Party relating in any way to a Licensed Product, and it is not clear from
the allegations in the complaint or the known facts surrounding the allegations
in the complaint as to whether a claim exists for which there is a right of
indemnification pursuant to Section 10.6.1 or 10.6.2 above, then Genocea shall
be responsible for controlling the defense of such suit in the first instance.
During such period that Genocea is controlling such defense, with regard to the
costs of such defense, including attorneys’ fees, Genocea and Isconova each
shall be responsible for 50% of all such costs. No settlement, consent judgment
or other voluntary final disposition of any such suit may be entered into
without the prior written consent of Isconova, which consent shall not be
unreasonably withheld or delayed. If, at any time in the course of such suit, it
becomes apparent from discovery or otherwise that a claim exists for which
indemnification may be obtained in accordance with Section 10.6.1 or 10.6.2
above, then the indemnification provisions of either Section 10.6.1 or above,
whichever is applicable, and the indemnification procedures of Section 10.6.3
shall become applicable and govern further proceedings in the suit.
10.6.5.    Insurance. As of the Effective Date and throughout the term of this
Agreement, each Party shall procure and maintain, at its sole cost and expense,
commercial general liability insurance to cover its indemnification obligation
under Section 10.6.1 or 10.6.2 above, as applicable in amounts not less than US$
[* * *] per incident and US$ [* * *] annual aggregate. Such insurance shall be
procured with carriers having an A.M. Best Rating of A-VII or better. The
minimum amounts of insurance coverage required under this Section 10.6.5 shall
not be construed to create a limit on Genocea’s and Isconova’s liability with
respect to their respective indemnification obligations under Sections 10.6.1
and 10.6.2 above.
ARTICLE 11    
MISCELLANEOUS PROVISIONS
11.1    Option to Acquire Isconova’s Human Business. Isconova grants to Genocea
an exclusive option to negotiate during a period of nine (9) months from the
Effective Date an agreement under which Genocea would acquire the entire rights
and operations of Isconova’s business in the human field. Isconova’ business in
the human field means the development,


56

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




manufacture, marketing and sales, of Isconova adjuvant technology for the use in
human vaccines and the research, development and commercialization of human
vaccines using Isconova adjuvant technology. During this nine-month option
period, the Parties undertake to negotiate, in good faith, such agreement. The
parties shall aim to meet in person (or by telephone) within thirty (30) days
from the date when Genocea has provided a proposal to Isconova. Both Parties
agree to be well prepared for such negotiations with a view to discuss with an
open mind the merging of Genocea with Isconova’s human business. To the extent
practically possible, the Parties shall do their best to procure that majority
shareholders participate in the negotiations. For the avoidance of doubt, the
undertaking in this Section 11.1 does not constitute a binding commitment on the
Parties to enter into an agreement regarding the transactions contemplated
herein. There will be no agreement between the Parties with respect to the
transactions set forth in this Section 11.1 until the receipt of all necessary
management approvals of Isconova and Genocea and execution of a mutually
acceptable definitive agreement by the Parties.
11.2    Change of Control of Isconova. During the Agreement Term, Isconova
shall, upon becoming aware of a process or negotiation that may lead to a Change
of Control of Isconova, including but not limited to an unsolicited Third Party
proposal regarding a potential Change of Control of Isconova or any decision by
Isconova’s shareholders, Board of Directors and/or officers to commence a
process or negotiation that may lead to a Change of Control of Isconova,
immediately notify Genocea in writing of any such circumstance. Such written
notice shall include, if available and applicable, the identity of the proposed
Third Party who would take action to cause the Change of Control of Isconova and
the terms of any offer(s). Isconova shall allow Genocea and/or its Affiliates to
make a competing or initial offer to enter into a Change of Control transaction
with Isconova and Isconova shall reasonably and in good faith evaluate such
offer. In addition, if at any time during the Agreement Term, (i) Genocea and/or
its Affiliates makes an unsolicited proposal to Isconova regarding a potential
Change of Control of Isconova, and (ii) pays to Isconova an exclusive
negotiation fee of U.S. Dollars [* * *], Isconova agrees that, during the
180-day period following such request (the “LockUp Period”), Isconova will
exclusively negotiate with Genocea and/or its Affiliates in good faith the terms
of a definitive agreement that would cause Genocea or its Affiliates to enter
into a transaction with Isconova that would result in a Change of Control of
Isconova; provided that only one such lock up period may occur during the Term
of this Agreement and provided further, that any offer made by Genocea in
response to Isconova’s notice delivered pursuant to the terms of this Section
11.1 shall not initiate a Lock-Up Period. Genocea acknowledges that any
acceptance of an offer by Genocea and/or its Affiliates under this Section 11.1
shall be subject to Isconova’s receipt of necessary shareholder approval to such
offer.
11.3    Dispute Resolution; Governing Law.


57

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




11.3.1.    Disputes. Unless otherwise set forth in this Agreement, in the event
of any dispute arising under this Agreement between the Parties, the Parties may
refer such dispute to the respective Executive Officers, and such Executive
Officers shall attempt in good faith to resolve such dispute. If the Parties are
unable to resolve a given dispute pursuant to this Section 11.3.1 within sixty
(60) days of referring such dispute to the Executive Officers, either Party
shall be free to pursue any remedy that may be available to it at law or in
equity.
11.3.2.    Jurisdiction. All disputes arising out of or in connection with the
present contract shall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce by one (1) arbitrator appointed in accordance
with the said Rules. The arbitrator may grant injunctive or other relief in such
dispute or controversy. The decision of the arbitrator shall be final,
conclusive and binding on the Parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court of competent jurisdiction. The
Parties agree that, any provision of applicable law notwithstanding, they will
not request and the arbitrator shall have no authority to award, punitive or
exemplary damages against either Party. The costs of the arbitration, including
administrative and arbitrator’s fees, as well as the other Party’s reasonable
attorneys’ fees and expert witness fees shall be borne by the losing Party.
Nothing in this Section 11.3.2 shall preclude either Party from seeking interim
or provisional relief in the form of a temporary restraining order, preliminary
injunction, or other interim relief concerning a dispute prior to or during an
arbitration pursuant to this Section 11.3.2 necessary to protect the interests
of such Party. If the arbitration is initiated by Isconova, the place of
arbitration shall be Boston, MA, USA, and if the arbitration is initiated by
Genocea, the place of the arbitration shall be Stockholm, Sweden. The
arbitration proceedings shall be conducted in English.
11.3.3.    Governing Law. This Agreement shall be construed and the respective
rights of the Parties determined according to the substantive laws of the
Commonwealth of Massachusetts notwithstanding the provisions governing conflict
of laws under such Massachusetts law to the contrary.
11.4    Assignment. Except as provided in this Section 11.4, this Agreement may
not be assigned or otherwise transferred, nor may any right or obligation
hereunder be assigned or transferred, by either Party without the consent of the
other Party; provided, however, that without the other Party’s consent, (i)
Genocea may assign this Agreement and its rights and obligations hereunder in
whole or in part to an Affiliate or pursuant to a Change of Control of Genocea,
(ii) Isconova may assign this Agreement and its rights and obligations hereunder
in whole or in part to a wholly-owned Affiliate subsidiary of Isconova; provided
that Isconova shall guarantee and remain responsible for the performance and all
obligations of such Affiliate assignee under this Agreement, and that such
Affiliate assignee shall in no event assign this


58

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Agreement and its rights and obligations hereunder in whole or in part,
including, without limitation to an Affiliate or pursuant to a Change of
Control, without Genocea’s prior written consent which shall be conditioned in
part on Genocea’s reasonable satisfaction that the assignee has sufficient
reasonable resources to comply with all of Isconova’s obligations under this
Agreement and (iii) Isconova may assign this Agreement and its rights and
obligations hereunder in whole or in part pursuant to a Change of Control of
Isconova; provided, however, that Genocea’s prior written consent must be
obtained to Isconova’s assignment of this Agreement or any of Isconova’s rights
and/or obligations hereunder to an entity or an affiliate of an entity who has
announced the development and/or commercialization of, or Isconova is aware is
developing and/or commercializing, a product for the treatment, prevention
and/or modulation of a Disease Field. For the avoidance of doubt, the Parties
agree that the condition in clause (ii) above which allows Genocea to withhold
consent to an assignment if Genocea is not reasonably satisfied with the
assignee’s capabilities to meet its obligations hereunder does not allow Genocea
to unreasonably withhold or delay its consent to an assignment of this Agreement
by an Affiliate assignee of Isconova in a bona-fide transaction, such as a
restructuring and/or exit of Isconova’s human business (e.g. trough a major
trade sale, initial public offering, venture capital investment). To the extent
that the assigning Party survives as a legal entity, the assigning Party shall
remain responsible for the performance by its assignee of this Agreement or any
obligations hereunder so assigned to such assignee; provided, that any assigning
Party hereunder shall not be bound by this obligation in the event where an
assignee has, to the non-assigning Party’s reasonable satisfaction, sufficient
reasonable resources to comply with all of the assigning Party’s obligations
under this Agreement. In addition, Isconova shall not assign any interest in the
Licensed Technology to any Third Party or Affiliate, and Genocea shall not
assign any interest in the Joint Technology to any Third Party or Affiliate,
unless such assignee agrees in writing that such assignment is subject to the
terms and conditions of this Agreement and the rights granted to Genocea and
Isconova, respectively, hereunder.
By way of non-limiting example of the application of this Section 11.4, Isconova
may wish to reorganize and divide its business into a human business and a
veterinary business, and, for this purpose, Isconova may set up a wholly-owned
subsidiary (“NewCo”). In that case, Isconova would be entitled to assign the
Agreement and its rights and obligations thereunder in whole or in part to NewCo
without needing Genocea’s prior consent. Following such assignment, Isconova
would guarantee NewCo’s performance under the Agreement as if Isconova had
remained a party to the Agreement. Isconova would be precluded from subsequently
transferring a majority of the shares in NewCo to a Third Party without
Genocea’s prior consent. Likewise, NewCo would be precluded from assigning the
Agreement to Third Party without Genocea’s prior consent. Genocea would be
precluded from unreasonably withholding or delaying its consent as described
above if the transaction is a bona fide transaction. In this particular case,
Isconova would remain bound by its guarantee on behalf of NewCo until NewCo or a
purchaser and/or assignee of NewCo would have, to Genocea’s reasonable
satisfaction, sufficient reasonable resources to comply with all of
Isconova’s/NewCo’s obligations under the Agreement. Thus,


59

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Isconova would be released from this guarantee (i) upon Genocea’s consent to (a)
an assignment by NewCo of the Agreement to a Third Party or (b) Change of
Control of NewCo (e.g. a transfer of the majority of the shares of NewCo to a
Third Party), or (ii) in the event that NewCo would receive, to Genocea’s
reasonable satisfaction, sufficient reasonable resources to comply with all of
Isconova’s/NewCo’s obligations under the Agreement (e.g. after a financing
round).
11.5    Amendments. This Agreement and the Exhibits referred to in this
Agreement constitute the entire agreement between the Parties with respect to
the subject matter hereof and supersede all previous arrangements with respect
to the subject matter hereof, whether written or oral. Any amendment or
modification to this Agreement shall be made in writing signed by both Parties.
11.6    Notices. Any consent, notice or report required or permitted to be given
or made under this Agreement by one of the Parties hereto to the other shall be
in writing and (a) delivered by hand, (b) sent by nationally recognized
overnight delivery service, (c) sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) sent by facsimile transmission
confirmed by prepaid, registered or certified mail letter, and shall be deemed
to have been properly served to the addressee upon receipt of such written
communication, in any event to the following addresses:
If to Genocea:    Genocea Biosciences, Inc.
161 First Street
Suite 2C
Cambridge, MA 02142, USA
Attn: Chief Executive Officer
Telephone: (617) 876-8191
Fax: (617)876-8192
with a copy to:    Ropes    & Gray LLP
One International Place
Boston, MA 02110, USA
Attn: Marc A. Rubenstein
Telephone: +1 617 951-7000
Fax: +1 617 235-0706
If to Isconova:    Isconova AB
Uppsala Science Park, SE-751 83 Uppsala,
Sweden
Attn: CEO
Telephone: +46 18 57 24 00
Fax: +46 18 57 24 01


60

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




with a copy to:    Advokatfirman Lindahl KB
SE-751 42 Uppsala, Sweden
Attn: Mikael Smedeby and Hugo Norlén
Telephone: +46 18 16 18 50
Fax: +46 16 14 46 79
Either Party may change its address to which notices shall be sent by giving
notice to the other Party in the manner herein provided.
11.7    Force Majeure. No failure or omission by either Party in the performance
of any obligation of this Agreement shall be deemed a breach of this Agreement
or create any liability if the same shall arise from any cause or causes beyond
the reasonable control of such Party, including the following; acts of god; acts
or omissions of any government; any rules, regulations or orders issued by any
governmental authority or by any officer, department, agency or instrumentality
thereof; fire; storm; flood; earthquake; accident; war; terrorist act;
rebellion; insurrection; riot; and invasion; provided that such Party provides
notice to the other Party of such an event, and the non-performing Party uses
Commercially Reasonable Efforts to cure such failure or omission resulting from
one of the above causes as soon as is practicable; provided further that, in the
event the suspension of performance continues for ninety (90) days, and such
failure to perform would constitute a material breach of this Agreement in the
absence of such force majeure event, the non-affected Party may terminate this
Agreement for the nonperforming Party’s material breach.
11.8    Compliance with Applicable Laws. Neither Party shall export any
technology licensed to it by the other Party under this Agreement except in
compliance with United States export laws and regulations. The Parties shall at
all times comply with all material laws and regulations applicable to its
activities under this Agreement.
11.9    Independent Contractors. It is understood and agreed that the
relationship between the Parties is that of independent contractors and that
nothing in this Agreement shall be construed as authorization for either Genocea
or Isconova to act as agent for the other. Nothing herein contained shall be
deemed to create an employment, agency, joint venture or partnership
relationship between the Parties or any of their agents or employees for any
purpose, including tax purposes, or to create any other legal arrangement that
would impose liability upon one Party for the act or failure to act of the other
Party. Neither Party shall have any express or implied power to enter into any
contracts or commitments or to incur any liabilities in the name of, or on
behalf of, the other Party, or to bind the other Party in any respect
whatsoever.
11.10    Further Assurances. Each Party hereto agrees to execute, acknowledge
and deliver such further instruments, and to do all other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.


61

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




11.11    No Strict Construction. This Agreement has been prepared jointly and
shall not be strictly construed against either Party.
11.12    Headings. The captions or headings of the sections or other
subdivisions hereof are inserted only as a matter of convenience or for
reference and shall have no effect on the meaning of the provisions hereof.
11.13    No Implied Waivers; Rights Cumulative. No failure on the part of
Genocea or Isconova to exercise, and no delay in exercising, any right, power,
remedy or privilege under this Agreement, or provided by statute or at law or in
equity or otherwise, shall impair, prejudice or constitute a waiver of any such
right, power, remedy or privilege or be construed as a waiver of any breach of
this Agreement or as an acquiescence therein, nor shall any single or partial
exercise of any such right, power, remedy or privilege preclude any other or
further exercise thereof or the exercise of any other right, power, remedy or
privilege.
11.14    Severability. If any provision hereof should be held invalid, illegal
or unenforceable in any respect in any jurisdiction, the Parties hereto shall
substitute, by mutual consent, valid provisions for such invalid, illegal or
unenforceable provisions, which valid provisions in their economic effect are
sufficiently similar to the invalid, illegal or unenforceable provisions that it
can be reasonably assumed that the Parties would have entered into this
Agreement with such valid provisions. In case such valid provisions cannot be
agreed upon, the invalid, illegal or unenforceable of one or several provisions
of this Agreement shall not affect the validity of this Agreement as a whole,
unless the invalid, illegal or unenforceable provisions are of such essential
importance to this Agreement that it is to be reasonably assumed that the
Parties would not have entered into this Agreement without the invalid, illegal
or unenforceable provisions.
11.15    No Third Party Beneficiaries. No person or entity other than Genocea,
Isconova and their respective Affiliates and permitted assignees hereunder shall
be deemed an intended beneficiary hereunder or have any right to enforce any
obligation of this Agreement.
11.16    Execution in Counterparts. This Agreement may be executed in
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original, and all of which counterparts, taken together,
shall constitute one and the same instrument.
[Signature page follows]




62

--------------------------------------------------------------------------------


EXHIBIT 10.3


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




IN WITNESS WHEREOF, the Parties have executed this License and Collaboration
Agreement as of the date first set forth above.
GENOCEA BIOSCIENCES, INC.
By: /s/ M. Leavenworth Bakali    
Name: M. Leavenworth Bakali    
Title: President and CEO    
ISCONOVA AB
By: /s/ Ulf Tossman    
Name: Ulf Tossman    
Title: Board Director    
By: /s/ Benet Falk    
Name: Benet Falk    
Title: President and CEO    


By: /s/ Eva-Lotta Allen    
Name: Eva-Lotta Allen    
Title: Non-Executive Director    ________


63

--------------------------------------------------------------------------------


EXHIBIT 10.3


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Exhibit A – Isconova Patent Rights
Catchword
Full title
Claim category
First Priority date /Lapsing date
Number
Status
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]











1

--------------------------------------------------------------------------------


EXHIBIT 10.3


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. WHERE EIGHT PAGES OF MATERIAL HAVE BEEN
OMITTED, THE REDACTED MATERIAL IS MARKED WITH [†].




Exhibit B – Research and Phase 1 Supply Plan
[†]


1

--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. WHERE TWENTY-ONE PAGES OF MATERIAL
HAVE BEEN OMITTED, THE REDACTED MATERIAL IS MARKED WITH [●].




Exhibit C–l – Development and Scale-Up Plan
[●]


1

--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Exhibit C–2 – Terms of Research. Preclinical and Clinical Supplies
Definitions:
[* * *]
Firm Orders:
[* * *]
Availability:
[* * *]
Price for supplies of Research Reagents:
[* * *]
Price for supplies of Preclinical or Clinical Supplies:
[* * *]
Quantities of Clinical Supplies:
 
Delivery :
[* * *]











1

--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.






Exhibit D – Supply and Manufacturing Agreement














































































1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.













--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.






Execution Copy
SUPPLY AND MANUFACTURING AGREEMENT
BY AND BETWEEN
GENOCEA BIOSCIENCES, INC.
AND
ISCONOVA AB




1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.






TABLE OF CONTENTS
ARTICLE 1 DEFINITIONS…………………………………………………………………….2
ARTICLE 2 SUPPLY…………………………………………………………………………...3
ARTICLE 4 PRICE AND PAYMENT…………………………………………………………11
ARTICLE 5 ACCEPTANCE AND REJECTION; INFRINGEMENT………………………12
ARTICLE 6 TERM AND TERMINATION…………………………………………………14
ARTICLE 7 CONFIDENTIALITY…………………………………………………………….17
ARTICLE 8 WARRANTIES AND CONVENANTS…………………………………………17
ARTICLE 9 INDEMNITIES AND DAMAGES………………………………………………17
ARTICLE 10 DISCLAIMER…………………………………………………………………18
ARTICLE 11 MISCELLANEOUS…………………………………………………………….19







--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.






SUPPLY AND MANUFACTURING AGREEMENT
This SUPPLY AND MANUFACTURING AGREEMENT (this “Agreement”) is entered into as of
August 5, 2009, (the “Effective Date”) by and between GENOCEA BIOSCIENCES, INC.
(“Purchaser”) and ISCONOVA AB (“Supplier” and collectively with Purchaser, the
“Parties” and each a “Party”).
WHEREAS, Purchaser and Supplier have entered into a License and Collaboration
Agreement, dated as of the date hereof (the “LCA”) pursuant to which Purchaser
is licensing rights to certain assets from Supplier, including, without
limitation, the Licensed Adjuvant (as defined in the LCA);
WHEREAS, the LCA contemplates that the Parties will enter into this Agreement on
the Effective Date for (as defined in the LCA), pursuant to which Supplier will
manufacture and supply to Purchaser Licensed Adjuvants necessary for the
manufacture of the Licensed Products (as defined in the LCA) to be commercially
sold; and
WHEREAS, Purchaser and Supplier wish to set forth their mutual agreements and
understandings regarding the manufacture and supply of the Licensed Adjuvants.
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto do
hereby agree as follows:
ARTICLE 1
DEFINITIONS
1.1    Definitions. Any capitalized terms not defined in this Agreement shall
have the same meaning ascribed to them in the LCA.
1.2    Construction of Certain Terms and Phrases. Except as otherwise explicitly
specified to the contrary, (a) references to a Section, Article, Exhibit or
Schedule means a Section or Article of, or Schedule or Exhibit to this
Agreement, unless another agreement is specified, (b) the word “including” will
be construed as “including without limitation,” (c) references to a particular
statute or regulation include all rules and regulations thereunder and any
predecessor or successor statute, rules or regulations, in each case, as amended
or otherwise modified from time to time, (d) words in the singular or plural
form include the plural and singular form, respectively, (e) words of any gender
include each other gender, (f) “or” is disjunctive but not necessarily
exclusive, (g) the word “will” shall be construed to have the same meaning and
effect as the word “shall,” (h) whenever this Agreement refers to a number of
days, such number shall refer to calendar days unless Business





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Days are specified, and (i) references to a particular person include such
person’s successors and assigns to the extent not prohibited by this Agreement.
ARTICLE 2
SUPPLY
2.1    Manufacture. Subject to the terms of this Agreement, Supplier shall
Manufacture and deliver Licensed Adjuvants to Purchaser in such quantities and
at such times as ordered by Purchaser. The Licensed Adjuvants supplied by
Supplier pursuant to this Agreement shall meet the specifications jointly agreed
to by Supplier and Purchaser as described in the Quality Agreement (the
“Adjuvant Specifications”) and once agreed upon, the Adjuvant Specifications
will be considered as Exhibit A attached hereto and shall be incorporated herein
by reference. The Adjuvant Specifications may be amended from time to time in
accordance with this Agreement and the timelines in the Development and Scale-Up
Plan. The Licensed Adjuvants shall be manufactured and delivered in accordance
with the Quality Agreement (as defined in Section 3.2). During the Term (as
defined in Section 6.1 herein), Supplier shall at all times maintain the
resources necessary to Manufacture Licensed Adjuvants and shall provide, at its
own expense, all labor and all materials, including, without limitation, all raw
materials and ingredients, required for the Manufacture of Licensed Adjuvants
(such materials, the “Materials”).
2.2    Manufacturing Scale-Up. Supplier shall scale up its Manufacturing
processes as such processes relate to the Licensed Adjuvant in accordance with
the Development and Scale-Up Plan (as defined in the LCA). Isconova undertakes
to work diligently and shall use Commercially Reasonable Efforts to perform
activities under the Development and Scale-Up Plan in accordance with the
timeline set forth in the Development and Scale-Up Plan. In the event that
Supplier fails, for any reason not directly attributable to Purchaser, to
perform such actions in accordance with such timetable, Purchaser shall be
entitled to require Supplier to take the actions described in Section 6.3(c) in
order to enable Purchaser to obtain Licensed Adjuvants from an alternate
supplier. Isconova will at all times during the Research Term maintain the
necessary financial and human resources to complete the activities of Isconova
set forth in the Development and Scale-Up Plan.
2.3    Forecasts. Beginning at least eighteen (18) months prior to the
anticipated date of First Commercial Sale of a Licensed Product (the “Launch”),
Purchaser shall submit to Supplier a forecast of Licensed Adjuvants that
Purchaser anticipates ordering from Supplier during the eighteen (18) month
period following the date of submission (broken down by Licensed Product and by
3-month periods, i.e. quarters), and Purchaser shall thereafter update such
forecast on a rolling eighteen (18) months basis every third (3rd) month
thereafter (each, a “Rolling Forecast”). Purchaser shall place purchase orders
for at least the quantity of Licensed Adjuvants specified in the first three (3)
months of each such Rolling Forecast, (such specified amount the “Binding
Forecast”), subject, however to Section 2.4, and the remaining fifteen (15)
months shall be a good faith estimate. Except as set forth in the immediately
preceding sentence, Purchaser shall not be required to order any





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




fixed minimum quantity of Licensed Adjuvants or any quantity of Licensed
Adjuvants for which it does not actually have a need, notwithstanding any
forecast or prior course of dealing.
2.4    Ramp-Up. Purchaser agrees and acknowledges that Supplier has a lead-time
to ramp-up its manufacturing process of [* * *], and that, notwithstanding
anything to the contrary in this Agreement, for quarters following the first
four (4) consecutive quarters in
which Purchaser has place Firm Orders, Supplier shall not be obliged to supply
Purchaser under this Agreement with quantities of Licensed Adjuvants exceeding
(i) [* * *] of the average amount of Licensed Adjuvants specified in the Binding
Forecasts for the preceding [* * *] in which Purchaser placed Firm Orders (as
defined in Section 2.5 (a) and (ii) [* * *] of the average amount of Licensed
Adjuvants specified in the Binding Forecasts for the preceding [* * *] in which
Purchaser placed Firm Orders.
2.5    Orders and Delivery.
(a)    Orders. Purchaser shall place its orders for Licensed Adjuvants with
Supplier by submitting a purchase order which sets forth (i) the quantity of
Licensed Adjuvants ordered for delivery; and (ii) the delivery date for that
order which shall be at least forty-five (45) days from the date such order (an
“Order”). Unless Supplier notifies Purchaser in writing within ten (10) Business
Days of receipt of an Order that it is unable to deliver Licensed Adjuvants in
accordance with such Order (such notice, a “Capacity Constraint Notice”),
Supplier shall be deemed to have accepted such Order as a binding order (a “Firm
Order”). If Supplier delivers a Capacity Constraint Notice to Purchaser, such
notice shall indicate the portion of such Order Supplier cannot supply by the
requested delivery date and propose alternate delivery dates. Parties shall use
commercially reasonable efforts during the fifteen (15) Business Day period
following delivery of the Capacity Constraint Notice to mutually agree upon a
date(s) of delivery; provided, however, that Purchaser shall have no obligation
to accept any alternate delivery dates. If, after the 15 Business Day period
referenced in the preceding sentence, the Parties do not reach agreement on a
delivery date, Purchaser shall have the right to exercise its rights pursuant to
Section 2.7 below. Notwithstanding anything to the contrary in this Section
2.51.1(a). if (i) such Order subject to a Capacity Constraint Notice is an
Excess Order (as described in Section 2.5(d) below) and (ii) the portion of such
Order that Supplier cannot supply by the requested delivery date is no more than
the number of Licensed Adjuvants requested by Purchaser which exceed the amount
set forth in the Binding Forecast, then, with respect to the portion of the
Order that exceeds the Binding Forecast only, Section 2.5(d) below, and not
Section 2.7, shall apply in the event of any inability of Supplier to supply
Licensed Adjuvants by Purchaser’s requested delivery date.
(b)    Cancellation of Orders. Purchaser may cancel any Firm Order (in whole or
in part) at any time prior to the delivery for any quantity of Licensed Adjuvant
that Supplier has not completed Manufacturing pursuant to such Firm Order at the
time that notice of cancellation is received by





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Supplier; provided that if Supplier has commenced but not completed the
Manufacture of Licensed Adjuvants pursuant to such Firm Order, Purchaser shall
reimburse Supplier for Material and labor costs in respect of any
works-in-progress pursuant to such cancelled Firm Order (or part thereof) at the
time notice of cancellation is received by Supplier.
(c)    Delivery Terms. All Licensed Adjuvants shall be delivered [* * *] (the
“Facility”). Time is of the essence for all deliveries of Licensed Adjuvants.
Packaging requirements will be mutually agreed upon between the Parties.
(d)    Excess Orders. In the event that the actual amount of Licensed Adjuvants
ordered by Purchaser in any Order exceed those set forth in the Binding Forecast
(an “Excess Order”), Supplier shall use Commercially Reasonable Efforts to
accept and supply such excess amount, Supplier shall notify Purchaser in writing
within twelve (12) Business Days of receipt of an Excess Order as to whether it
is able to deliver all of the Excess Order. If Supplier cannot deliver the
entire quantify ordered in the Excess Order, such notice shall indicate the
portion of the Excess Order that Supplier cannot supply by the requested
delivery date and shall specify alternate delivery dates for such portion.
(e)    Late Delivery. If Supplier fails to deliver any Licensed Adjuvants within
[* * *] days after the delivery date set forth on a Firm Order (the “Firm
Delivery Date”), in addition to any remedies Purchaser may have under this
Agreement, Supplier shall give Purchaser a credit to be applied to the purchase
price owed for such Licensed Adjuvants (a “Late Delivery Credit”). The amount of
the Late Delivery Credit will vary based on the number of days a delivery
follows the Firm Delivery Date, and will equal the following percentage of the
purchase price for the Licensed Adjuvants that are delivered late:
Number of Days Late
Late Delivery Credit
[* * *]
[* * *]% of the purchase price for late Licensed Adjuvants
[* * *]
[* * *]% of the purchase price for late Licensed Adjuvants

Purchaser may apply the Late Delivery Credit to reduce (a) the amount due to
Supplier under the invoice for late-delivered Licensed Adjuvants or (b) future
payments due by Purchaser to Supplier under this Agreement, if any.
2.6    Shortage of Supply. If, at any time during the Term of this Agreement,
Supplier (i) supplies Licensed Adjuvants to one or more Third Parties (as
defined in the LCA) in addition to Purchaser and (ii) Supplier does not have the
capacity to supply all purchasers of Licensed Adjuvants with the quantity of
Licensed Adjuvants ordered by each such purchaser, Supplier shall deliver to
Purchaser a percentage of all Licensed Adjuvants in Supplier’s supply equal to
[* * *] divided by





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




[* * *]; provided, however that during the first two (2) years after the first
Firm Order placed by Purchaser under this Agreement, Supplier shall always
fulfill Purchaser’s Firm Order for Licensed Adjuvants in full (or to the maximum
extent possible) prior to fulfilling the orders of any other purchaser. Supplier
shall, at all times during the Term of this Agreement, possess a supply of
Licensed Adjuvants in an amount more than or equal to the quantity of Licensed
Adjuvants set forth in the preceding Binding Forecast.
2.7    Alternative Supply. Subject to Section 2.4, Purchaser shall be relieved
of its obligation to order its purchase requirements of Licensed Adjuvants from
Supplier if Supplier, for any reason not directly attributable to Purchaser, is
unable, becomes aware that it will be unable or is unwilling to supply Licensed
Adjuvants meeting Purchaser’s Binding Forecast for any period of time and does
not cure such failure within forty-five (45) days following Purchaser’s written
notice to Supplier or Supplier’s written notice to Purchaser. In any such event,
after the 45-day cure period, Purchaser shall have the right to request a
Technology Transfer under the terms of Section 6.3(c) regardless of whether
Purchaser has elected to terminate this Agreement. Once Purchaser has requested
that Supplier conduct a Technology Transfer, Purchaser shall have no obligation
to place any further Orders for Licensed Adjuvants from Supplier and may receive
its supply of Licensed Adjuvants from a party or parties designated under
Section 6.3(c).
2.8    Cooperation of the Parties. Supplier shall inform Purchaser promptly of
any problems that could reasonably be expected to prevent Supplier from
supplying the Licensed Adjuvants in accordance with the Rolling Forecast and/or
a Firm Order.
2.9    Records and Samples. Supplier shall maintain all records relating to its
obligations hereunder as required by current Good Manufacturing Practices
(“cGMPs”) and current Good Laboratory Practices (“cGLPs”), as applicable, and
Applicable Law for such time periods referenced thereby. Supplier shall make
such records available to Purchaser for Purchaser’s inspection and copying
promptly following a written request by Purchaser. In addition, Supplier shall
retain a file sample properly stored from each lot or batch of Licensed
Adjuvants supplied to Purchaser hereunder in accordance with cGMPs.
ARTICLE 3
COMPLIANCE, QUALITY AND ENVIRONMENTAL
3.1    Sub-Manufacturers. Any party listed on Exhibit B attached hereto and any
additional Third Party who Supplier may, from time to time, designate as a
sub-manufacturer under this Agreement (each such party, a “Sub-Manufacturer”)
shall be able to conduct activities to assist with the performance of Supplier’s
duties hereunder; provided, however that before any party is designated as a
Sub-Manufacturer under this Agreement (i) Purchaser must give its written
consent to such designation, such consent not to be unreasonably withheld, (ii)
the proposed SubManufacturer must agree to perform in accordance with the
Development and Scale-Up Plan (as defined in the LCA)





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




and the Quality Agreement, (iii) the proposed Sub-Manufacturer must agree in
writing to transfer to Supplier all know-how and other information necessary or
useful in the manufacturing and production of Licensed Adjuvants supplied
hereunder, including, without limitation, the preparation, testing and storage
of such Licensed Adjuvants and the handling, storage and disposal of any
residues or wastes generated thereby so that in the event that Purchaser elects
to exercise its rights related to Technology Transfer under Section 6.3(c)
below, Purchaser will be able to manufacture (or have manufactured) the Licensed
Adjuvant in a manner substantially identical to the manner such manufacturing
was conducted under this Agreement; (iv) the Sub-Manufacturer must agree in
writing that, in the event that Purchaser terminates this Agreement under
Section 6.2(a) or Section 6.2(d), any and all agreements between it and Supplier
related to the manufacture of Licensed Adjuvant will be assigned to Purchaser
with respect to the supply of Licensed Adjuvants provided under this Agreement
provided, however that in the case of the agreement between Supplier and [* * *]
which has been entered into prior to the Effective Date, Supplier shall have
twelve (12) months from the Effective Date to receive [* * *] written agreement
to such subassignment. Notwithstanding anything hereunder or anything in an
agreement between a Sub-Manufacturer and Supplier, Supplier shall remain liable
for any breach of this Agreement by any of its Sub-Manufacturers.
3.2    Compliance with Law. In the performance of its obligation to supply
Licensed Adjuvants to Purchaser under this Agreement, Supplier shall (i) comply
with all Applicable Laws, including those in any Regulatory Approval of any
Regulatory Authority (including without limitation, cGMPs as applicable in each
relevant country as defined in national and international accepted GMP compendia
including PIC/C, WHO GMP Guide and Guide to Good Manufacturing Practices for
Medicinal Products as promulgated under European Directive 91/356/EEC), (ii)
manufacture the Licensed Adjuvants according to the Adjuvant Specifications, and
(iii) obtain and comply with all Regulatory Approvals that are necessary for
Supplier to perform its obligations hereunder. Prior to the production of any
cGMP supplies by Isconova under this Agreement, including without limitation the
Preclinical Supplies, the Parties shall execute a Quality Agreement which shall
have the table of contents attached hereto as Exhibit G and upon execution, such
Quality Agreement shall be considered Exhibit G hereof in its entirety and
attached hereto (the “Quality Agreement”).
3.3    Manufacturing Quality. All Licensed Adjuvants shall be manufactured in
accordance with the Quality Agreement. All Licensed Adjuvants shall be
manufactured at Supplier’s facility or a designated facility of a
Sub-Manufacturer (“Supplier Facility”) unless otherwise mutually agreed upon by
the Parties. Supplier shall sample and analyze all Materials upon receipt to
ensure that such Materials are free of defects and meet the applicable
specifications therefor. Supplier shall take all necessary steps to prevent
contamination and cross contamination of Licensed Adjuvants. Licensed Adjuvants
shall be unadulterated and free from contamination, diluents and foreign matter
in any amount. Supplier shall perform the quality control tests with respect to
Licensed Adjuvants in accordance with the methods of analysis that have been
suitably qualified and approved as set forth in the Quality Agreement (the
“Methods of Analysis”), the cost of the same to be included in the price
hereinafter specified. Once established pursuant to the Quality Agreement, the
Methods





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




of Analysis will be considered as Exhibit C attached hereto and shall be
incorporated herein by reference. The Methods of Analysis may be amended from
time to time in accordance with this Agreement Supplier shall promptly, upon
completion of such tests, deliver to Purchaser a copy of the record of such
tests performed on, and a Certificate of Analysis for, each shipment of Licensed
Adjuvant to Purchaser. Supplier shall deliver a representative sample from each
shipment of Licensed Adjuvant to Purchaser’s designated representative by the
date specified by such representative.
3.4    Testing by Purchaser. Purchaser may test the Licensed Adjuvant samples in
accordance with the applicable Methods of Analysis. If the analysis of any
Licensed Adjuvant performed by or for Purchaser differs from Supplier’s analysis
of the same sampled batch, Purchaser shall advise Supplier and Supplier and
Purchaser agree to consult with each other in order to explain and resolve the
discrepancy between each other’s determination. If, after good faith attempt by
the Parties to do so, such consultation does not resolve the discrepancy, an
independent, reputable laboratory designated by Purchaser shall repeat the
applicable Methods of Analysis on representative samples from such delivery of
Licensed Adjuvant provided by or for Purchaser. The costs of the independent
laboratory referred to above shall be borne by (i) Purchaser if such laboratory
determines that the Licensed Adjuvant conforms to the Adjuvant Specifications or
(ii) Supplier if such laboratory determines that the Licensed Adjuvant does not
conform to the Adjuvant Specifications.
(a)    If an independent laboratory determines that the Licensed Adjuvant does
not conform to the Adjuvant Specifications, Purchaser may request in writing,
and Supplier shall promptly send, a new delivery of Licensed Adjuvant (of
similar quantity as to the amount of such Licensed Adjuvant being analyzed as
set forth above) to Purchaser. Purchaser shall not be obligated to pay for any
Licensed Adjuvant (and if Purchaser has paid for such Licensed Adjuvant,
Supplier shall promptly reimburse Purchaser) that an independent laboratory, in
accordance with Section 3.4, has determined does not conform to the Adjuvant
Specifications.


3.5    Samples and Record Retention. Supplier shall retain records and retention
samples of each shipped batch of Licensed Adjuvant for at least five (5) years
after the delivery date of such Licensed Adjuvant and shall make the same
available to Purchaser upon request. During and after the term of this Agreement
Supplier shall assist Purchaser with respect to any complaint, issue or
investigation relating to a Licensed Adjuvant.
3.6    Inspection.
(a)    By Purchaser. Supplier shall give access to representatives of Purchaser,
at all reasonable times during regular business hours, to the Supplier Facility
and any other facility in which Licensed Adjuvants are Manufactured, tested
and/or stored, and to all Manufacturing records with respect to Licensed
Adjuvants, for the purpose of inspection. Purchaser shall have the right while
at any such Supplier Facility to inspect and copy Supplier’s records, permits,
and licenses to





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




evaluate work practices and compliance with all Applicable Laws, including but
not limited to applicable regulations, occupational health and safety, and
environmental laws and regulations, cGMP, cGLP and warehousing practices and
procedures. Notwithstanding any inspection performed by Purchaser, Supplier
shall remain solely responsible for operating its facilities and for complying
with its obligations under this Agreement. Neither the rights granted to
Purchaser pursuant to this Section 3.6. nor any inspection performance by
Purchaser, shall impose any liability on Purchaser.
(b)    By Regulatory Authorities. During Supplier’s normal business hours,
Supplier will allow any Regulatory Authority to inspect the facilities of
Supplier and any Third Party supplier where Licensed Adjuvants are manufactured
and to review required documentation. Supplier will immediately notify Purchaser
of any inspection of such facilities by a Regulatory Authority that is
reasonably related to Supplier’s performance hereunder or the subject matter of
this Agreement, and Purchaser shall be given the opportunity to attend the
portions of the summary, or wrap-up, meeting related to Licensed Adjuvants with
such Regulatory Authority at the conclusion of such site inspection. Supplier
will provide to Purchaser a copy of any report or other written communications
received from such Regulatory Authority in connection with such visit or
inspection, and any written communications received from any Regulatory
Authority relating to the Licensed Adjuvants or the manufacturing of Licensed
Adjuvants within thirty (30) days after receipt thereof.
3.7    Regulatory Approvals. Each Party shall provide all documents or
information reasonably requested by the other Party to support the other Party’s
efforts to obtain, maintain, or defend Regulatory Approvals related to the
Licensed Adjuvants or Licensed Products.
3.8    Adverse Drug Experience Reporting. The Parties agree to use commercially
reasonable efforts to reach agreement on Adverse Event Reporting Procedures
which will be set forth in Exhibit D attached hereto (as the same may be amended
from time to time by notice in writing from Purchaser to Supplier, the “Adverse
Event Reporting Procedures”) at least three (3) months prior to Launch but shall
reach such agreement no later than one (1) month prior to Launch. Supplier shall
fully, accurately and promptly provide Purchaser with all data known to it at
any time during the term of this Agreement or thereafter, which data indicate
that any Licensed Product is or may be unsafe, lacks utility, or otherwise does
not meet specifications in accordance with the Adverse Event Reporting
Procedures, including, without limitation, any data or information received from
Third Party partners or purchasers of Supplier that the Licensed Adjuvant is or
may be unsafe, lacks utility, or otherwise does not meet specifications in
accordance with the Adverse Event Reporting Procedures. Purchaser shall solely
determine whether such information is required to be reported to FDA and any
other Regulatory Authority.
3.9    Recalls.





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




(a)    Notification. In the event that Supplier has any information, whether
received directly or indirectly, which (i) may result in a Regulatory Authority
issuing or requesting a recall or similar action in connection with the Licensed
Product, or (ii) may result in the need for a recall or market withdrawal of the
Licensed Product (each of the events in clause (i) and (ii), a “Recall”)
Supplier shall promptly notify Purchaser in writing. Supplier shall conduct an
investigation as soon as reasonably practicable to determine the cause of any
quality issue that has the reasonable potential to lead to a Recall and provide
Purchaser with a written investigation report as soon as reasonably practicable
and, in any case, in time to meet any required regulatory timeframe specified by
Purchaser.
(b)    Responsibility. Purchaser shall have sole discretion over whether and
under what circumstances to require the Recall of Licensed Products. Purchaser
shall make all contacts with relevant Regulatory Authorities and shall be
responsible for coordinating all activities in connection with any recall or
withdrawal of any Licensed Products. In the event that Purchaser initiates a
Recall, Purchaser shall promptly notify Supplier. Supplier shall cooperate with
Purchaser in executing any Recall. Purchaser shall keep Supplier fully informed
of any such Recall, shall consult with Supplier with respect to the strategy and
conduct of any Recall. Purchaser shall reasonably consider all comments and
suggestions by Supplier. To the extent permitted by Applicable Law, Supplier may
also participate and be represented in any such Recall, at its own expense if
such Recall substantially relates to the Manufacturing activities performed by
Supplier under this Agreement.
(c)    Costs of Recall. Supplier shall reimburse Purchaser for all reasonable
costs incurred by Purchaser in implementing a Recall of a Licensed Product
resulting from (i) the failure of any Licensed Adjuvant to meet Adjuvant
Specifications at the time of delivery of Licensed Adjuvant by Supplier or (ii)
Supplier’s failure to manufacture any Licensed Adjuvant in accordance with cGMP
and all other Applicable Laws. Purchaser shall be responsible for the costs
incurred in implementing any other Recall. Any dispute between the Parties as to
which Party is responsible for the costs of a Recall will be governed by the
dispute resolution mechanism in Section 10.1 below.
3.10    Environmental, Occupational Health and Safety. Supplier shall report to
Purchaser as soon as possible after any of the following incidents related to
the Manufacturing operations hereunder occurs:
(i)
fatalities and/or significant injuries or occupational illness;

(ii)
property damage in excess of US$50,000;

(iii)
inspections by any environmental protection agency or occupational health and
safety agency; or






--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




(iv)
requests for information, notices of violations or other significant
governmental and safety agency communications relating to environmental,
occupational health and safety compliance.

Supplier shall have title to and be responsible for disposing in an
environmentally safe manner ail residue and waste resulting from the
Manufacturing operations performed hereunder. Supplier shall not use Purchaser’s
trademarks or trade dress to identify any waste materials or residues.
3.11    Change Management
(a)    During the Term, if Supplier or Purchaser wishes to or is required by a
Regulatory Authority to make a change to: (i) the Licensed Adjuvant or Adjuvant
Specifications; or (ii) the manufacturing process for the Licensed Adjuvant
(each a “Manufacturing Change”), it shall submit to the other Party in writing
details of the requested Manufacturing Change.
(b)    For Manufacturing Changes that are required by Applicable Law, including
any requirement of a Regulatory Authority, or for safely considerations
(“Required Changes”), the Parties shall cooperate in making such Required
Changes promptly. The costs of implementing such Required Change shall be borne
by Supplier.
(c)    If Supplier wishes to make a Manufacturing Change that is not a Required
Change (a “Discretionary Change”), the Parties shall discuss such Discretionary
Change and Purchaser may accept or reject such Discretionary Change; provided
that any rejection must be based on material and objective reasons, which should
be documented in sufficient detail for Supplier’s review. For sixty (60) days
after any rejection by the Purchaser, the Parties shall enter into good faith
negotiations and use Commercially Reasonable Efforts to address Purchaser’s
reasons for rejecting the Discretionary Change. If no resolution has been
reached by the end of this sixty-day period, the proposal shall be deemed
rejected. Notwithstanding anything to the contrary in this Section 3.11(c), the
Purchaser can reject any Discretionary Change that would require any additional
Regulatory Approvals, action by any Regulatory Authority or change to the
Adjuvant Specifications. If Purchaser accepts such Discretionary Change,
Supplier shall be entitled to make such Discretionary Change and shall, unless
agreed otherwise by the Parties, bear all the costs of its implementation.
(d)    If Purchaser wishes to make a Discretionary Change, the Parties shall
discuss such Discretionary Change and, unless Supplier has a reasonable
objection, subject to the Parties agreeing upon reasonable timelines and
procedures for implementing such Discretionary Change, Supplier shall implement
such Discretionary Change. Unless otherwise agreed by the Parties, Purchaser
shall bear all reasonable costs incurred by Supplier in connection with the
implementation of a Discretionary Change requested by Purchaser. Payment for
such costs shall be made by Purchaser





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




within forty-five (45) days of receipt of an invoice therefore, together with
reasonably detailed supporting documentation of such costs.
ARTICLE 4
PRICE AND PAYMENT
4.1    Price. During the first Contract Year and, unless adjusted pursuant to
Section 4.3. for the Term of the Agreement, the price payable by the Purchaser
to Supplier for the Manufacture and supply of the Licensed Adjuvants required
for one (1) dose of the relevant Licensed Product shall be US $[* * *] (as
adjusted from time to time, the “Dose Price”). The Dose Price is equal to [* *
*]. The Initial Dose Price may be adjusted from time to time pursuant to Section
4.3. In the event a vaccine included in the Commodity Vaccine Basket is no
longer included on the CDC’s dose price list or for any other reason is mutually
agreed by the Parties to no longer be applicable to the Dose Price, the Parties
shall in good faith mutually agree either on the replacement of such vaccine
with another vaccine with similar characteristics or to lower the number of
vaccines which comprise the Commodity Vaccine Basket.
4.2    Most Favored Nations Price Adjustment. Notwithstanding any provision
herein to the contrary, if at any time Supplier makes sales of any product
substantially similar to the Licensed Adjuvant (including but not limited to, a
ISCOM technology-based Matrix-M adjuvant) to any Third Party for use in a
commercially sold vaccine product within the Field at a price per milligram of
active substance lower than the price per milligram of active substance then in
effect hereunder for the Licensed Adjuvant, or on payment and delivery terms
more favorable than those in effect hereunder, such lower price and/or more
favorable terms shall be made available to Purchaser hereunder, with respect to
Purchaser’s inventory of Licensed Adjuvants as well as future purchases of
Licensed Adjuvants, for so long as Supplier continues to make sales to such
Third Party at such lower price and/or on such more favorable terms.
4.3    Adjustment to Prices.
(a)    In the event that [* * *] of the Commodity Vaccine Basket should deviate
by [* * *] or more from the Dose Price at any given time during the Term of this
Agreement (such event, a “Price Deviation”), either Party may request a price
adjustment as set forth in Section 4.3(b) (a “Price Adjustment”).
(b)    Price Adjustment Calculation. If, in accordance with Section 4.3, a Party
(“Requesting Party”) believes that the Dose Price should be adjusted as a result
of a Price Deviation, before or on September 1 of each Contract Year, Requesting
Party shall provide for the other Party’s review and approval the computation of
any Price Adjustment (as determined in accordance with Section 4.1). Requesting
Party shall also provide to the other Party the methodology Requesting Party
used in making such computation together with documentary evidence supporting
the Price





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Adjustment. Upon the other Party’s approval of such Price Adjustment, the new
prices will be effective as of January 1 of the following Contract Year and the
Parties will attach a new Exhibit F hereto reflecting such new prices. If the
other Party has rejected any Price Adjustment by Requesting Party, Requesting
Party may exercise its rights under the dispute resolution mechanism in Section
11.1 below.
4.4    Payments: Delay in Payment. Supplier shall deliver to Purchaser at the
address set forth in Section 11.5 an invoice for shipments of Licensed Adjuvants
to Purchaser as the same is shipped. Each invoice shall reflect the actual
quantity of the Licensed Adjuvants shipped and the price thereof as computed in
accordance with this ARTICLE 4. Within forty-five (45) days following receipt of
each invoice, Purchaser shall pay to Supplier the amount specified in such
invoice. All payments hereunder shall be made in U.S. Dollars and by electronic
transfer to an account specified by Supplier. Any amounts not paid when due
shall be deemed delinquent and will accrue interest from the due date to the
actual date of payment at the lesser of (i) two (2) percent per month and (ii)
the maximum rate permitted by Applicable Law. Upon the delay of any payment(s)
that are not being contested in good faith by Purchaser for a longer period of
time than the cure period set forth in Section 6.2(a), Supplier may withhold
further deliveries of Licensed Adjuvants until Purchaser has remedied its
default in full.
4.5    Payment Disputes. All billing and payment disputes between the Parties,
including a dispute regarding the calculation of any Price Adjustment, shall be
resolved in accordance with the dispute resolution procedures in Section 11.1
below.
ARTICLE 5
ACCEPTANCE AND REJECTION; INFRINGEMENT
5.1    Acceptance and Rejection. Within thirty (30) Business Days following its
receipt of a shipment of Licensed Adjuvants pursuant to a Firm Order, Purchaser
must notify Supplier in writing if Purchaser rejects the Licensed Adjuvants
because it believes that the Licensed Adjuvants does not comply with the
Adjuvant Specifications, cGMP or a requirement under the Quality Agreement.
Subject to Section 5.2 below, if Purchaser does not so notify Supplier within
such period, Purchaser shall be deemed to have accepted the Licensed Adjuvants
as meeting Adjuvant Specifications and the applicable requirements hereunder.
5.2    Latent Defects. If any Licensed Adjuvant delivered by Supplier to
Purchaser contains a Latent Defect (as defined below), then Purchaser will
notify Supplier in writing within five (5) Business Days after the date on which
such Latent Defect is first detected by Purchaser. “Latent Defect” means any
defect that (a) causes any Licensed Adjuvant supplied by Supplier to Purchaser
pursuant to this Agreement to fail to conform with the Adjuvant Specifications,
cGMP or a requirement under the Quality Agreement and (b) cannot be ascertained
by the exercise of reasonable diligence by Purchaser upon receipt of such
Licensed Adjuvant; provided, however, that if Purchaser





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




does not notify Supplier of a Latent Defect in a Licensed Adjuvant within the
Licensed Adjuvant’s shelf life (which shall be mutually agreed upon by the
Parties), Purchaser shall be deemed to have accepted the Licensed Adjuvants as
meeting Adjuvant Specifications and the applicable requirements hereunder, and
Purchaser abstains from any right to claim liability against Supplier pursuant
to Section 5.1 above or this Section 5.2.
5.3    Rejection Procedure. If Purchaser rejects all or part of any shipment of
Licensed Adjuvants pursuant to Section 5.1 or Section 5.2 above, then, unless
Supplier informs Purchaser to the contrary within twelve (12) Business Days
after receipt of Purchaser’s written rejection notice, Supplier will be deemed
to have accepted the above-mentioned rejection.
(a) If Supplier accepts Purchaser’s rejection, Supplier shall, at Purchaser’s
option, either (i) utilize Commercially Reasonable Efforts to supply replacement
Licensed Adjuvants at no additional charge within one (1) month after receipt of
Purchaser’s rejection notice or (ii) credit or refund to Purchaser the cost paid
to Supplier by Purchaser for such non-conforming Licensed Adjuvants, or, if the
invoice has not been paid, cancel the invoice. In either case, such
nonconforming Licensed Adjuvants shall be disposed of at Supplier’s cost.
(b) If Supplier does not accept Purchaser’s rejection, and there is a dispute as
to whether all, or a portion, of any shipment of Licensed Adjuvants is
non-compliant, such dispute shall be resolved by having an independent, mutually
acceptable, qualified Third Party (the “Independent Expert”) examine the
respective Licensed Adjuvants. At Supplier’s cost, Supplier will provide a
representative final Licensed Adjuvant sample and master reference standard for
such Licensed Adjuvant to the Independent Expert. If the Independent Expert
determines that the Licensed Adjuvant is non-compliant, then Section 5.3(a)
shall apply. The Party against whose position the Independent Expert rules shall
bear any out-of-pocket costs relating to the Independent Expert incurred by the
other Party. In the event that the Independent Expert rules against Purchaser,
Purchaser shall remit payment for the respective Licensed Adjuvants to Supplier
within thirty (30) days of such ruling. During the time any dispute under this
Section 5.3(b) is pending resolution, Purchaser shall not be obligated to pay
any invoice for the Licensed Adjuvants that is the subject of the dispute and no
interest on such payment will accrue under Section 4.4.
5.4    Shortfall. If Supplier’s delivery fails to deliver to Purchaser the full
amount of Licensed Adjuvants specified in an accepted Firm Order, Supplier
shall, at Purchaser’s option without any undue delay either (a) deliver to
Purchaser the quantity of shorted Licensed Adjuvants at Supplier’s expense or
(b) credit or refund Purchaser for the full price of the amount of shortfall.
5.5    Infringement. In the event that it is reasonably likely that a claim will
be successfully brought by a Third Party to a court or other governmental agency
of competent jurisdiction that the Manufacture, storage, importation, sale,
offer for sale or use of the Licensed Adjuvant infringes any patent or other
proprietary right of any Third Party, Supplier shall promptly, at its own
expense and





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




option, either: a) procure for Purchaser the right to continue the storage,
importation, sale, offer for sale or use of such Licensed Adjuvant; b) replace
the relevant Licensed Adjuvant with non-infringing Licensed Adjuvants of
equivalent function and performance; or c) modify such Licensed Adjuvants so
that they become non-infringing without detracting from function or performance.
If the Parties disagree on whether the occurrence and/or success of a claim
described in the preceding sentence is reasonably likely, the Parties will
engage mutually agreeable patent counsel to deliver a final determination as to
the reasonable likelihood of such a successful claim, and the Parties will split
the costs related to such counsel equally. Any action taken by Supplier under
clause (a), (b) or (c) of the first sentence of this Section 5.5 must not result
in any change to the Adjuvant Specifications and if Supplier cannot take
necessary action under such clauses within ninety (90) days of the date of the
infringement claim, Purchaser shall be relieved of its obligation to order its
purchase requirements of Licensed Adjuvants from Supplier as set forth in
Section 2.7 and Purchaser may request (and upon such request, Supplier will
grant) a Technology Transfer pursuant to Section 6.3(c). Supplier’s obligations
hereunder shall not apply to any infringement claim arising directly and
principally attributable from activities conducted by Purchaser in a manner
inconsistent with Purchaser’s rights under this Agreement and/or the LCA.
Notwithstanding anything to the contrary in this Agreement or Section 5.4, in
the event that Section 6.11 of the LCA (including without limitation Section
6.11.1) is applicable to an infringement claim hereunder, the terms of such
Section 6.11 shall apply, as applicable, to such claim; provided, however that,
in addition to all rights of Purchaser under Section 6.11 of the LCA, in the
event that any Third Party commences any proceeding against Purchaser, Supplier
and/or any Sublicensee related to the Isconova Technology which results in the
enjoinment of the research, development, commercialization and/or sale of a
Licensed Product and (ii) the underlying claim of such proceeding in clause (i)
is not directly and principally attributable to activities conducted by
Purchaser outside the scope of the rights granted to Purchaser in Section 3.1 of
the LCA, Purchaser shall have the right to immediately terminate this Agreement
pursuant to Section 6.2(a) and, to the extent not already performed, Supplier
shall perform a Technology Transfer as set forth in Section 6.3(c) upon
Genocea’s request,
5.6    Rights Intact. Notwithstanding anything in this ARTICLE 5, nothing in
this ARTICLE 5 shall be deemed a sole remedy of Purchaser under this Agreement
or usurp or affect, in any way, Purchaser’s ability to exercise its rights under
this Agreement, including but not limited to Purchaser’s rights set forth in
ARTICLE 6 to terminate this Agreement in accordance with the terms therein.
ARTICLE 6
TERM AND TERMINATION
6.1    Term. Unless earlier terminated as provided in this ARTICLE 6, the term
of this Agreement (the “Term”) shall commence on the Effective Date and continue
until the termination or expiration of the LCA in accordance with its terms.





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




6.2    Termination.
(a)    Default. If either Party commits a material breach of the Agreement
(which, for the avoidance of doubt, will include any material breach by Supplier
of the Quality Agreement), the other Party may, without prejudice to any other
right or remedy, and after giving the breaching Party [* * *] (45) days’ written
notice of the breach, terminate the Agreement. This Agreement shall not be so
terminated if the breaching Party has cured the breach within such 45- day
period. Such termination shall not give rise to the payment of any penalty,
damages or indemnity by the terminating Party.
(b)    Termination Without Cause. Purchaser may terminate this Agreement at any
time without cause upon [* * *] days’ prior written notice to Supplier. Such
termination shall not give rise to the payment of any penalty, damages or
indemnity by Purchaser.
(c)    Termination for Regulatory Action. Purchaser may terminate this Agreement
immediately if FDA or any other Regulatory Authority takes any action, the
result of which is to prohibit or restrict the Manufacture, storage,
importation, sale, offer for sale or use of the Licensed Adjuvant. Such
termination shall not give rise to the payment of any penalty, damages or
indemnity by Purchaser.
(d)    Termination for Bankruptcy. If either Party (the “Insolvent Party”), by
voluntary or involuntary action goes into liquidation, dissolves or files a
petition for bankruptcy or suspension of payments, is adjudicated bankrupt, has
a receiver or trustee appointed for its property or estate, becomes insolvent or
makes an assignment for the benefit of creditors, the other Party shall be
entitled by notice in writing to the Insolvent Party to terminate this Agreement
forthwith. Such termination shall not give rise to the payment of any penalty,
damages or indemnity by the terminating Party.
6.3    Effects of Termination.
(a) Completion of Orders. In the event of any termination of this Agreement
other than by Supplier due to Sections 6.2(a) or 6.2(d) hereunder, (i) Supplier
shall deliver, at Purchaser’s request, any Licensed Adjuvants manufactured for
Purchaser pursuant to an Order placed prior to the effective date of termination
but not yet delivered, and (ii) Supplier shall prepare and submit to Purchaser
an invoice for all Licensed Adjuvants delivered by Supplier to Purchaser,
including Licensed Adjuvants delivered pursuant to clause (i) of this Section
6.3, which at the time of the effective date of termination were not paid for by
Purchaser, and Purchaser shall within [* * *] days following receipt of the
invoice referred to in clause (ii) of this Section 6.3 pay the full amount of
such invoice to Supplier.
(b) Escrow. Supplier shall ensure that any and all reasonably available know-how
actually used by Supplier in the manufacturing and production of Licensed
Adjuvants supplied hereunder,





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




including, without limitation, the preparation, testing and storage of such
Licensed Adjuvants and the handling, storage and disposal of any residues or
wastes generated thereby for the supply of Licensed Adjuvants (collectively, the
“Escrow Materials”), is placed in escrow with a mutually agreeable third party
escrow agent in the United States of America within [* * *] days of the first
delivery of Licensed Adjuvants to Purchaser. At such time Supplier shall provide
Purchaser with an index of the Escrow Materials that have been supplied to the
escrow agent. If there are any material changes in the Escrow Materials,
including the production process or any documents that have been supplied to the
escrow agent, Supplier shall promptly file revised documentation with the escrow
agent, and send a revised index of Escrow Materials to both Purchaser and the
escrow agent. The costs for the escrow agent shall be borne by Purchaser, and
each Party shall carry their respective costs in connection with activities
related to the escrow arrangement. Supplier shall at all times be entitled to
gain access to the Escrow Materials to make back-up copies thereof.
(c) Release of Escrow Materials and Technology Transfer. If this Agreement is
terminated by Purchaser in accordance with Sections 6.2(a) or 6.2(d) hereunder,
Supplier hereby agrees (i) that, within fifteen (15) days of the termination of
this Agreement, (A) the Escrow Materials shall be released into the possession
of Purchaser and/or to Third Party manufacturers designated by Purchaser and (B)
to the extent such information is not included in the Escrow Materials, to
disclose to Purchaser (or to Third Party manufacturers designated by Purchaser)
any and all reasonably available know-how necessary or useful in the
manufacturing and production of Licensed Adjuvants supplied hereunder,
including, without limitation, the preparation, testing and storage of such
Licensed Adjuvants and the handling, storage and disposal of any residues or
wastes generated thereby and deliver to Purchaser (or to Third Party
manufacturers designated by Purchaser) all physical embodiments (including all
documents and samples) of such knowhow, (ii) immediately upon such termination,
Supplier will grant to Purchaser a non-exclusive, perpetual, worldwide license
(with the right to grant sublicenses) under the Licensed Technology to make, or
have made, Licensed Adjuvants in the Field in the Territory, solely for the
purpose of fulfilling Supplier’s responsibilities hereunder and under the LCA,
and (iii) to provide Purchaser with technology transfer assistance in order to
enable Purchaser to successfully manufacture Licensed Adjuvants necessary for
the manufacture of Licensed Products whether Purchaser manufactures at its own
facilities or contracts with Third Party manufacturers for the supply of
Licensed Adjuvants, including the assistance described in Section 6.3(c)(i)
below (clauses (i), (ii) and (iii) of this sentence collectively, a “Technology
Transfer”).
(i)    Manufacturing Transition. As soon as practicable after the termination of
this Agreement, Supplier shall also provide Purchaser with technical assistance
reasonably requested by Purchaser to transition manufacturing of Licensed
Adjuvants to Purchaser (or to Third Party manufacturers designated by Purchaser)
including, without limitation, (A) making arrangements for Purchaser or its
designee to observe Supplier’s existing manufacturing and testing processes, (B)
making appropriate personnel available to Purchaser at reasonable times and
places upon reasonable notice for the purpose of assisting Purchaser to
understand and use the know-how





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




described in this Section 6.3 to establish fully functional and cGMP compliant
production facilities for the manufacture of Licensed Adjuvants, and (C)
transitioning to Purchaser relationships with any Third Party supplier, vendors
and contractors, to the extent such relationships are necessary or useful for
the manufacture of Licensed Adjuvants, including the assignment to Purchaser, if
legally possible, of contracts between Supplier and such Third Party supplier,
vendors and contractors; provided, however, that Supplier shall not be obliged
transfer or assign any relationships with Third Party supplier, vendors and
contractors for commodity services or products generally available on the
market.
(ii)    Term of Supplier’s Obligations. Supplier’s technology transfer
obligations under this Section 6.3(c) shall endure until Purchaser has
established at least one cGMP compliant manufacturing facility (either itself or
through Third Party manufacturers designated by Purchaser) capable of
manufacturing the Licensed Adjuvants in sufficient quantities and of sufficient
quality to support Regulatory Approval and commercialization of each Licensed
Product.
(iii)    Confidential Information. To the extent that the Escrow Materials and
any other information or materials disclosed by Supplier to Purchaser in a
Technology Transfer under these Sections 6.3(b) and (c) constitutes Confidential
Information of Supplier, it shall be subject to the provisions of ARTICLE 7 and
any designated alternative Third Party supplier shall be required to enter into
a confidentiality agreement with Supplier containing substantially the same
terms as ARTICLE 7.
6.4    Survival. In the event of any termination or expiration of this
Agreement, each of the provisions of ARTICLE 1, 6, 7, 8, 9, 10 and 11 and
Sections 2.9, 3.5, 3.7, 3.8, and 3.9 and other terms that by their nature are
intended to survive, shall survive the termination or expiration of this
Agreement and continue to be enforceable. In no event shall termination of this
Agreement release either Party from any accrued obligation, including
Purchaser’s obligation to pay any amounts that became due on or before the
effective date of termination.
ARTICLE 7
CONFIDENTIALITY
All information provided by one Party to the other Party in connection with this
Agreement (including, without limitation, the Adjuvant Specifications and
Rolling and Binding Forecasts) is subject to the confidentiality and non-use
obligations under Article 8 of the LCA, which are hereby incorporated into this
Agreement by reference. The Adjuvant Specifications shall be deemed to have been
provided by the Purchaser and shall be the Confidential Information of the
Purchaser.





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




ARTICLE 8
WARRANTIES AND COVENANTS
8.1    General Representations and Warranties. Each Party makes representations
and warranties to the other Party in the LCA that relate to this Agreement, and
those representations and warranties are hereby incorporated by reference.
8.2    Additional Representations and Warranties of Supplier. Supplier hereby
represents, warrants, and covenants to Purchaser that:
(a) with respect to each delivery of Licensed Adjuvants, at the time of such
delivery, the Licensed Adjuvants (i) have been Manufactured, stored and shipped
in accordance with all Applicable Laws in effect at the time of Manufacture;
(ii) conform to the Adjuvant Specifications and cGMP, are free from defects in
materials and workmanship; (iii) are not adulterated or misbranded; and (iv)
have been shipped and stored in accordance with approved procedures agreed
between the Parties; provided, however that nothing in this Section 8.2(a)
shall, or is intended to, alter Purchaser’s rights under ARTICLE 5.
(b) it has good and marketable title to all Licensed Adjuvants and the Licensed
Adjuvants are free from all liens, charges, encumbrances and security interests;
(c) Except for claims made in the CSL Allegations and the ‘620 Patent and the
‘703 Patent (as such terms are defined in the LCA), the Manufacture, use,
importation, offer for sale and sale of Licensed Adjuvants do not infringe any
intellectual property rights of any Third Party; and
(d) it did not use in any capacity the services of any person debarred under the
U.S. Generic Drug Enforcement Act, 21 USA §335a(k)(l) and further it did not use
any person who has been convicted of a crime as defined under the Generic Drug
Enforcement Act in connection with the Manufacture of Licensed Adjuvants or any
service rendered to Purchaser.
ARTICLE 9
INDEMNITIES AND DAMAGES
9.1    Indemnifications
(a)    Supplier shall indemnify, hold harmless, and defend Purchaser, its
Affiliates, and their respective directors, officers, employees and agents and
their respective successors, heirs and assigns (together, the “Purchaser
Indemnitees”) from and against any and all Third Party claims, suits, losses,
liabilities, damages, costs, fees and expenses (including reasonable attorneys’
fees and expenses of litigation and costs for enforcing this indemnity)
(“Losses”) to the extent arising out of or resulting from (i) any material
breach of any representation, warranty, covenant or other obligations of
Supplier, its Affiliates or its Sub-Manufacturers under this Agreement, (ii) any
Recall





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




attributable to the performance of Supplier, its Affiliates or its
SubManufacturers, (iii) the negligent acts or omissions of Supplier, its
Affiliates or its SubManufacturers, and (iv) the failure of Supplier, its
Affiliates or its Sub-Manufacturers to comply with any Applicable Law, except,
in each case (i) through (iv), to the extent any such Losses are indemnifiable
by Purchaser under Section 9.1(b).
(b)    Purchaser shall indemnify, hold harmless, and defend Supplier, its
Affiliates, and their respective directors, officers, employees and agents and
their respective successors, heirs and assigns (together, the “Supplier
Indemnitees”) from and against any and all Losses to the extent arising out of
or resulting from, directly or indirectly, (i) any material breach of any
representation, warranty, covenant or other obligations of Purchaser under this
Agreement (ii) the negligent acts or omissions of Purchaser, (iii) Purchaser’s
failure to comply with any Applicable Law or (iv) any claims of any nature
relating to Manufacturing activities performed by, on behalf of or under the
authority of Purchaser with the exception of those activities performed by
Supplier, its Affiliates or its Sub-Manufacturers pursuant to the terms of this
Agreement, except, in each case (i) through (iv), to the extent any such Losses
are indemnifiable by Supplier under Section 9.1(a).
9.2    Indemnification Process. In the event a third party brings a claim
against any Purchaser Indemnitees or Supplier Indemnitees, such claim will be
handled in the manner provided in Section 10.6.3 of the LCA.
9.3    Limitation of Liability. NEITHER PARTY HERETO SHALL BE LIABLE FOR
SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF THIS
AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, INCLUDING LOST PROFITS
ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY
NOTICE OF SUCH DAMAGES. NOTHING IN THIS SECTION 9.3 IS INTENDED TO LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY OR TO LIMIT A
PARTY’S LIABILITY FOR BREACHES OF ITS OBLIGATION REGARDING CONFIDENTIALITY UNDER
ARTICLE 7.
9.4    Insurance. The Parties will maintain insurance as provided in Section
10,6 of the LCA.
ARTICLE 10
DISCLAIMER
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY MAKES
ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY KIND, EITHER EXPRESS OR
IMPLIED, TO THE OTHER PARTY WITH RESPECT TO ANY TECHNOLOGY OR OTHER SUBJECT
MATTER OF THIS AGREEMENT AND HEREBY DISCLAIMS ALL IMPLIED WARRANTIES OF





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT WITH
RESPECT TO ANY AND ALL OF THE FOREGOING.
ARTICLE 11
MISCELLANEOUS
11.1    Dispute Resolution; Governing Law.
(a) Disputes. Unless otherwise set forth in this Agreement, in the event of any
dispute arising under this Agreement between the Parties, the Parties may refer
such dispute to the respective Executive Officers, and such Executive Officers
shall attempt in good faith to resolve such dispute. If the Parties are unable
to resolve a given dispute pursuant to this Section 11.1 within sixty (60) days
of referring such dispute to the Executive Officers, either Party shall be free
to pursue any remedy that may be available to it at law or in equity.
(b) Jurisdiction. All disputes arising out of or in connection with the present
contract shall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce by one (1) arbitrator appointed in accordance
with the said Rules. The arbitrator may grant injunctive or other relief in such
dispute or controversy. The decision of the arbitrator shall be final,
conclusive and binding on the Parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court of competent jurisdiction. The
Parties agree that, any provision of applicable law notwithstanding, they will
not request and the arbitrator shall have no authority to award, punitive or
exemplary damages against either Party. The costs of the arbitration, including
administrative and arbitrator’s fees, as well as the other Party’s reasonable
attorneys’ fees and expert witness fees shall be borne by the losing Party.
Nothing in this Section 10.1 shall preclude either Party from seeking interim or
provisional relief in the form of a temporary restraining order, preliminary
injunction, or other interim relief concerning a dispute prior to or during an
arbitration pursuant to this Section 11.1necessary to protect the interests of
such Party. If the arbitration is initiated by Supplier, the place of
arbitration shall be Boston, MA, USA, and if the arbitration is initiated by
Purchaser, the place of the arbitration shall be Stockholm, Sweden. The
arbitration proceedings shall be conducted in English.
(c) Governing Law. This Agreement shall be construed and the respective rights
of the Parties determined according to the substantive laws of the Commonwealth
of Massachusetts notwithstanding the provisions governing conflict of laws under
such Massachusetts law to the contrary.
11.2    Assignment. No Party may assign, delegate or otherwise transfer this
Agreement or any of its rights, interests, or obligations hereunder without the
prior written approval of the other Party; provided that either Party may assign
this Agreement to the same extent as the LCA is permitted to be assigned under
Section 11.4 of the LCA.





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




11.3    Successors. Subject to Section 11.2. the Agreement will be binding upon
and inure to the benefit of the Parties hereto and their respective successors
and permitted assigns, each of which successors and permitted assigns will be
deemed to be a Party hereto for all purposes hereof.
11.4    Amendments. This Agreement and the Exhibits referred to in this
Agreement constitute the entire agreement between the Parties with respect to
the subject matter hereof and supersede all previous arrangements with respect
to the subject matter hereof, whether written or oral. Any amendment or
modification to this Agreement shall be made in writing signed by both Parties
(except as may be specifically provided in the LCA).
11.5    Notices. Any consent, notice or report required or permitted to be given
or made under this Agreement by one of the Parties hereto to the other shall be
in writing and (a) delivered by hand, (b) sent by nationally recognized
overnight delivery service, (c) sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) sent by facsimile transmission
confirmed by prepaid, registered or certified mail letter, and shall be deemed
to have been properly served to the addressee upon receipt of such written
communication, in any event to the following addresses:
If to Purchaser:    Genocea Biosciences, Inc.
161 First Street
Suite 2C
Cambridge, MA 02142
Attn: Chief Executive Officer
Telephone: (617) 876-8191
Fax: (617) 876-8192
with a copy to:    Ropes & Gray LLP
One International Place
Boston, MA 02110
Attn: Marc A. Rubenstein
Telephone: (617) 951-7000
Fax: (617) 235-0706
If to Supplier:    Isconova AB
Uppsala Science Park, SE-751 83 Uppsala, Sweden
Attn: CEO
Telephone: +46 18 57 24 00
Fax: +46 18 57 24 01
with a copy to:    Advokatfirman Lindahl KB
SE-751 42 Uppsala, Sweden
Attn: Mikael Smedeby and Hugo Norlén





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Telephone: +46 18 16 18 50
Fax: +46 16 14 46 79
Either Party may change its address to which notices shall be sent by giving
notice to the other Party in the manner herein provided.
11.6    Force Majeure. No failure or omission by either Party in the performance
of any obligation of this Agreement shall be deemed a breach of this Agreement
or create any liability if the same shall arise from any cause or causes beyond
the reasonable control of such Party, including the following: acts of god: acts
or omissions of any government; any rules, regulations or orders issued by any
governmental authority or by any officer, department, agency or instrumentality
thereof; fire; storm; flood; earthquake; accident; war; terrorist act;
rebellion; insurrection; riot; and invasion; provided that such Party provides
notice to the other Party of such an event, and the non-performing Party uses
Commercially Reasonable Efforts to cure such failure or omission resulting from
one of the above causes as soon as is practicable; provided further that, in the
event the suspension of performance continues for ninety (90) days, and such
failure to perform would constitute a material breach of this Agreement in the
absence of such force majeure event, the non-affected Party may terminate this
Agreement for the nonperforming Party’s material breach.
11.7    Independent Contractors. It is understood and agreed that the
relationship between the Parties is that of independent contractors and that
nothing in this Agreement shall be construed as authorization for either Party
to act as agent for the other. Nothing herein contained shall be deemed to
create an employment, agency, joint venture or partnership relationship between
the Parties or any of their agents or employees for any purpose, including tax
purposes, or to create any other legal arrangement that would impose liability
upon one Party for the act or failure to act of the other Party. Neither Party
shall have any express or implied power to enter into any contracts or
commitments or to incur any liabilities in the name of, or on behalf of, the
other Party, or to bind the other Party in any respect whatsoever.
11.8    Further Assurances. Each Party hereto agrees to execute, acknowledge and
deliver such further instruments, and to do all other acts, as may be necessary
or appropriate in order to carry out the purposes and intent of this Agreement.
11.9    No Strict Construction. This Agreement has been prepared jointly and
shall not be strictly construed against either Party.
11.10    Headings. The captions or headings of the sections or other
subdivisions hereof are inserted only as a matter of convenience or for
reference and shall have no effect on the meaning of the provisions hereof.





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




11.11    No Implied Waivers; Rights Cumulative. No failure on the part of either
Party to exercise, and no delay in exercising, any right, power, remedy or
privilege under this Agreement, or provided by statute or at law or in equity or
otherwise, shall impair, prejudice or constitute a waiver of any such right,
power, remedy or privilege or be construed as a waiver of any breach of this
Agreement or as an acquiescence therein, nor shall any single or partial
exercise of any such right, power, remedy or privilege preclude any other or
further exercise thereof or the exercise of any other right, power, remedy or
privilege.
11.12    Severability. If any provision hereof should be held invalid, illegal
or unenforceable in any respect in any jurisdiction, the Parties hereto shall
substitute, by mutual consent, valid provisions for such invalid, illegal or
unenforceable provisions, which valid provisions in their economic effect are
sufficiently similar to the invalid, illegal or unenforceable provisions that it
can be reasonably assumed that the Parties would have entered into this
Agreement with such valid provisions. In case such valid provisions cannot be
agreed upon, the invalid, illegal or unenforceable of one or several provisions
of this Agreement shall not affect the validity of this Agreement as a whole,
unless the invalid, illegal or unenforceable provisions are of such essential
importance to this Agreement that it is to be reasonably assumed that the
Parties would not have entered into this Agreement without the invalid, illegal
or unenforceable provisions.
11.13    No Third Party Beneficiaries. No person or entity other than each Party
and their respective Affiliates and permitted assignees hereunder shall be
deemed an intended beneficiary hereunder or have any right to enforce any
obligation of this Agreement.
11.14    No Transfer of Intellectual Property. Except pursuant to Section 6.3(c)
each Party agrees that no Intellectual Property (as such term is defined in the
LCA) is being transferred to the other Party as a result of this Agreement and
any transfer of Intellectual Property between the Parties relating to the
transactions contemplated by this Agreement shall be as set forth in the LCA.
11.15    Execution in Counterparts. This Agreement may be executed in
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original, and all of which counterparts, taken together,
shall constitute one and the same instrument.







--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this Agreement as of the Effective Date.
GENOCEA BIOSCIENCES, INC.
By:    /s/ M. Leavenworth Bakali    
Name:    M. Leavenworth Bakali    
Title:    President and CEO    
ISCONOVA AB
By:    /s/ Ulf Tossmann    
Name:    Ulf Tossmann    
Title:    Board of Director    
By:    /s/ Benet Falk    
Name:    Benet Falk    
Title:    President and CEO    
By:    /s/ Eva-Lotta Allen    
Name:    Eva-Lotta Allen    
Title:     Non-Executive Director    ______


1

--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Exhibit Index
to
Supply and Manufacturing Agreement
Exhibit A    Adjuvant Specifications
Exhibit B    Sub-Manufacturers
Exhibit C    Methods of Analysis
Exhibit D    Adverse Event Reporting Procedures
Exhibit E    Commodity Vaccine Basket
Exhibit F    [Reserved]
Exhibit G    Quality Agreement






1

--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.






EXHIBIT A
Adjuvant Specifications
[Reserved]




1

--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




EXHIBIT B
Sub-Manufacturers


[* * *]


1

--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




EXHIBIT C
Methods of Analysis
[Reserved]








1

--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




EXHIBIT D
Adverse Event Reporting Procedures
[Reserved]










1

--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




EXHIBIT E
Commodity Vaccine Basket
[* * *]








1

--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




EXHIBIT F
[Reserved]














1

--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




EXHIBIT G
Quality Agreement








1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Exhibit E – Commercial Partner Agreement
Effective as of […] by and between;
Isconova AB, a corporation organized and existing under the laws of Sweden and
having a principal place of business at Uppsala Science Park, SE-751 83 Uppsala,
Sweden (“Isconova”), and
[...] (the “Commercial Partner”).
1.
Commercial Partner hereby acknowledges that Isconova has licensed certain
Licensed Technology, to Genocea Biosciences, Inc. within the Field (“Genocea”)
relating to Licensed Adjuvants under a License Agreement effective as of [...],
a copy of which is attached hereto (the ‘‘License”).

2.
The Parties hereby acknowledge that all terms not otherwise defined herein shall
have the same meanings as set forth in the hereto-attached version of the
License.

3.
Isconova agrees that, in the event that Genocea shall be found in material
breach of its obligations to Isconova under the License and as a result of such
material breach, the License is terminated by Isconova in accordance with its
terms, Commercial Partner shall be allowed to continue to Develop, Manufacture
and Commercialize as allowed hereunder and in the License, as long as Commercial
Partner agrees to pay, directly to Isconova, all amounts (including royalties
and milestone payments) to which Isconova would have been entitled to receive
under the License as a result of Commercial Partner’s activities in association
with the Licensed Products.

4.
If Commercial Partner is notified, by Isconova or Genocea or otherwise, that the
License has been terminated, such termination shall not affect the rights of the
Commercial Partner to Develop, Manufacture, and Commercialize Licensed Products
in accordance with the terms of this Agreement. Further, from the effective date
of such termination, Commercial Partner shall, if so requested by Commercial
Partner in writing, automatically become a direct licensee of Isconova in
relation to the Licensed Technology with respect to and on the same terms as the
rights originally sublicensed to Commercial Partner by Genocea. Notwithstanding
the foregoing, under no circumstances shall Isconova have obligations to
Commercial Partner that are greater than those owed by Isconova to Genocea under
the License as a result of the preceding sentence. To the extent that the
foregoing constitutes a grant of rights under the Licensed Technology, such
rights shall be contingent and, in the event of a failure to make any such
payments or any other material breach by the Commercial Partner, terminate upon






--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




thirty (30) days after Commercial Partner’s receipt of prior written
notification describing the nature of Commercial Partner’s breach if such breach
is not cured during such 30-day period.
5.
No more than once every year, in order to monitor the Commercial Partner’s
royalty payments pursuant to Section 3 above, the Licensor may cause, at its own
cost and expense, an independent certified public accountant to inspect during
normal business hours the Commercial Partner’s records of sales of Licensed
Products for the past three (3) years and any amounts paid or payable to
Isconova in relation to such Licensed Products. The parties shall reconcile any
underpayment or overpayment within thirty (30) days after the accountant
delivers the results of the audit. In the event that any such audit performed
reveals any underpayment in excess of five percent (5%) during any royalty
period being subject to audit, then the Commercial Partner shall bear the full
cost of any such audit.

6.
Except as required by law, no Party shall originate any publication, news
release or other public announcement, written or oral, whether in the public
press, or stockholders’ reports, or otherwise relating to the contents of this
Commercial Partner Agreement without the prior written approval of the other
Party, which approval shall not be unreasonably withheld.

7.
This Commercial Partner Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts without reference
to conflict of laws principles. All disputes arising out of or in connection
with the present contract shall be finally settled under the Rules of
Arbitration of the International Chamber of Commerce by one (1) arbitrator
appointed in accordance with the said Rules. The costs of the arbitration,
including administrative and arbitrator’s fees, as well as the other party’s
reasonable attorneys’ fees and expert witness fees shall be borne by the losing
party. The place of arbitration shall be Stockholm, Sweden. The arbitration
proceedings shall be conducted in English.








--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




In witness whereof, the undersigned parties have duly executed this Commercial
Partner Agreement, effective as of the date first above written.
Isconova AB    [Commercial    Partner]
By:    By:
Printed Name:    Printed Name:
Title:    Title:
Acknowledgement
The content of this Commercial Partner Agreement is hereby acknowledged
Genocea Biosciences, Inc.
By:    By:
Printed Name:    Printed Name:
Title:    Title






1

--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Amendment 1




ex104isconovalicensea_image1.gif [ex104isconovalicensea_image1.gif]
March 19, 2010
Isconova AB
Uppsala Science Park, SE-751 83 Uppsala,
Sweden
Attn: Lena Söderström CEO
Re:
License and Collaboration Agreement by and between Genocea Biosciences, Inc. and
Isconova AB

Dear Lena:
I am writing to memorialize our conversation and agreement regarding certain
provisions of the License and Collaboration Agreement referred to above (the
“Agreement”). Unless otherwise defined below, capitalized terms used in this
letter will have the meaning given to them in the Agreement. As we discussed,
the terms described in this letter will govern the price to be paid by Genocea
for Clinical Supplies for the Phase I clinical trial for Herpes Simplex Virus 2
(the “Phase I Supplies”) notwithstanding our differing interpretations of the
language in Exhibit C-2 of the Agreement. Specifically, we agree that Genocea
will pay to Isconova [* * *]% of the total production cost for Phase I Supplies,
excl. VAT, so that Genocea’s share of such total production costs are equal to
approximately SEK[* * *] (Genocea’s share of such total production costs, the
“Supply Payment”) as Genocea’s full payment obligation for the Phase I Supplies.
The basis for this amount is set forth in the schedules attached to this letter,
and Genocea’s [* * *]% contribution will be paid as set forth in the following
paragraph.
Genocea will make a payment on account representing 1/3 of the Supply Payment
(approximately $[* * *] USD) within ten days from the date of this letter and
receipt of invoice thereof from Isconova. Isconova will apply such payment
against payments made by Isconova to third parties for the production of Phase I
Supplies (it being understood that Isconova will pay


1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




its invoices in SEK, and that the corresponding sums paid in USD may differ
slightly due to the applicable exchange rate) until such payments to third
parties equal twice the amount of the initial made by Genocea. After Isconova
has made payments to third parties for Phase I Supplies equal to twice the
initial payment made by Genocea, Isconova will invoice Genocea each month
(payment terms: 10 days net) for the costs representing [* * *]% of the amounts
incurred by Isconova to third parties during the prior month for production of
Phase 1 Supplies.
For clarity, it is agreed that the payment of the Supply Payment will not affect
Genocea’s obligations to pay the amounts otherwise owed by Genocea to Isconova
pursuant to Section 6.8 of the Agreement
In addition, in order to avoid future misunderstanding regarding the cost of
clinical supplies, we agree to promptly commence good faith negotiations of an
amendment to Exhibit C-2 to clarify the language of Exhibit C-2 regarding die
price to be paid for Preclinical and Clinical Supplies to be supplied by
Isconova to Genocea other than the Phase I Supplies.
Except as modified by this letter, we agree that the provisions of the Agreement
shall remain in full force and effect. We appreciate the strong relationship
that our two companies have formed, and we look forward to continuing to work
with Isconova.
If you are in agreement with the provisions set forth in this letter, please
countersign this letter where indicated below and return it to my attention at
your earliest convenience.
Very truly yours,
GENOCEA BIOSCIENCES, INC.
By: /s/ Mustpha Leavenworth Bakali
Mustapha Leavenworth Bakali
President and CEO
AGREED:
ISCONOVA AB
By:_/s/ Lena Söderström ___
Lena Söderström
President and CEO





--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Amendment 2
ex104isconovalicensea_image1.gif [ex104isconovalicensea_image1.gif]
June 18, 2010
VIA FEDERAL EXPRESS
CONFIDENTIAL
Lena Söderström
Chief Executive Officer
Isconova AB
Uppsala Science Park
SE-751 83 Uppsala
Sweden
Re: Selection of Disease Fields pertaining to the License and Collaboration
Agreement by and between Genocea Biosciences, Inc. and Isconova AB dated August
5th, 2009
Dear Lena,
We are writing with respect to the above referenced agreement. All capitalized
terms used below have the meaning given to the in such agreement.
Pursuant to Article 2, Section 2.1.2 of the above referenced agreement, Genocea
Biosciences hereby designates the following three Diseases as Time Limited
Exclusive Option Field Candidates:
1.    [* * *]
2.    [* * *]
3.    [* * *]
Pursuant to Article 2, Section 2.1.3 and Section 3 of the above referenced
agreement, Genocea Biosciences hereby designates the following Disease as a
Non-Exclusive Option Field Candidate:
1.    [* * *]





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Pursuant to Sections 2.1.2 and 2.1.3, Isconova has twenty business days from the
date of this letter which is the Time Limited Exclusive Field Date, to notify
Genocea of the availability of a license to these Diseases. Please let us know
your response on the above disease nominations.
Regards,
/s/ Robert E. Farrell, Jr.


Robert E. Farrell, Jr.
Vice President Finance & Administration
cc: Marc Rubenstein, Ropes & Gray
cc: Mikael Smedeby, Advokatfirman Lindhal KB
Genocea Biosciences, Inc | 161 First Street. Suite 2C | Cambridge MA 02139









--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Bob Farrell
From:   Staph Bakali
Sent:   Thursday, June 24, 2010 4:34 AM
To:   Lena Söderström
Cc:   Bob Farrell
Subject:   RE: Genocea Field Nominations: Strictly Confidential
Thanks Lena. You rapid response is much appreciated. All the best Staph
From: Lena Söderström [mailto:Lena.Soderstrom@isconova.se]
Sent: Thursday, June 24, 2010 3:50 AM
To: Staph Bakali
Cc: Bob Farrell
Subject: SV: Genocea Field Nominations: Strictly Confidential Hi Staph,
Thanks for your nomination. I hereby confirm your nomination for the three time
limited and one non-exclusive field - they are all available.
Looking forward to get more information about the plans for the future.
Have a nice week end.
Lena
Från: Staph Bakali [staph.bakali@genocea.com]
Skickat: den 18 juni 2010 17:44
Till: Lena Söderström
Kopia: Bob Farrell
Ämne: Genocea Field Nominations: Strictly Confidential
Hi Lena,
Good to talk with you yesterday- please find attached our formal nomination for
the 3 time limited exclusive fields and one non-exclusive field.
We look forward to your confirmation.
All the best
Staph
Staph Leavenworth Bakali
President & CEO
Genocea Biosciences
161 First Street, Suite 2C
Cambridge, MA 02142
staph.bakali@genocea.com 
617.876.8191 ext 201 (w)
617.599.4220 (c)








--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Amendment 3
ex104isconovalicensea_image1.gif [ex104isconovalicensea_image1.gif]
August 17, 2010
VIA FED EX
STRICTLY CONFIDENTIAL
Lena Söderström
Chief Executive Officer
Isconova AB
Uppsala Science Park
SE-751 83 Uppsala
Sweden
Re: Amendment to License and Collaboration Agreement by and between Genocea
Biosciences, Inc. and Isconova AB dated August 5, 2009 (the “Agreement”)
Dear Lena,
We are writing with respect to the above referenced Agreement. All capitalized
terms used below have the meaning given to the in Agreement.
By your signature below, Isconova AB agrees that Section 1.26(b) of the
Agreement (“herpes zoster (shingles)”) shall be replaced with “varicella
zoster”.
Except as modified by this letter, you agree that the Agreement shall remain in
full force and effect in accordance with its terms.
Regards,
GENOCEA BIOSCIENCES, INC.
By: /s/ Mustpha Leavenworth Bakali_
Mustapha Leavenworth Bakali
Chief Executive Officer
AGREED:





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




ISCONOVA AB
By: /s/ Lena Söderström____
Lena Söderström
Chief Executive Office
cc: Marc Rubenstein, Ropes & Gray LLP







--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Amendment 4
Amendment No. 4
to the
Isconova License and Collaboration Agreement
October 19, 2011
STRICTLY CONFIDENTIAL
Russell Greig, PhD
Acting Chief Executive Officer
Isconova AB
Kungsgatan 109
SE-753 18 Uppsala
Sweden
Re: Amendment to License and Collaboration Agreement by and between Genocea
Biosciences, Inc. and Isconova AB dated August 5, 2009 (the "Agreement")
Dear Russell,
We are writing with respect to the above referenced Agreement. All capitalized
terms used below have the meaning given to the in Agreement.
By your signature below, Isconova AB agrees to extend the period in which
Genocea Biosciences, Inc. can nominate one (1) additional Non-Exclusive Field
under Section 2.1.3(a) of the Agreement for six (6) months past the initial
expiration of the twenty four (24) month evaluation period, to February 5, 2012.
Except as modified by this letter, you agree that the Agreement shall remain in
full force and effect in accordance with its terms.
Regards,
GENOCEA BIOSCIENCES, INC.
By:    /s/ Chip Clark                
Chip Clark
President and Chief Executive Officer





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




AGREED:
ISCONOVA AB
By:    /s/ Russell Greig            
Russell Greig, PhD
Acting Chief Executive Officer


cc: Marc Rubenstein, Ropes & Gray LLP







--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Amendment 5


Amendment No. 5
to the
Isconova License and Collaboration Agreement
February 6, 2012
Isconova AB
Uppsala Science Park, SE-751 83 Uppsala,
Sweden
Attn: Gerd Rundstrom, Chief Operating Officer
Dear Gerd,
Following our phone conversation this morning, I wanted to memorialize our
understanding of the additional costs related to costs of the clinical and tox
batch supply for our pre-clinical and Phase 1 studies. This letter will amend
the agreement of costs per the signed letter between Genocea and Isconova dated
March 19, 2010. In that letter, the total projected costs for expected to be [*
* *] SEK, where Genocea would be responsible for [* * *]% of the costs. The
revised total final costs are now projected to be [* * *] SEK per attachment A,
which Genocea has agreed to be responsible for [* * *]% or [* * *] SEK.
Except as modified by this letter, all other provisions in the Agreement remain
unchanged. If you are in agreement of the provisions set forth in this letter,
please sign this letter and return it to my attention.
Sincerely,
Genocea Biosciences, Inc.
By:    /s/ Robert E. Farrell Jr.    
Robert E. Farrell Jr. CPA
Vice President Finance & Admin





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




AGREED:
Isconova AB
By:    /s/ Gerd Rundstrom        
Gerd Rundstrom
Chief Operating Officer







--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




AMENDMENT TO LICENSE AGREEMENT
EXHIBIT F
SAFETY DATA EXCHANGE AGREEMENT
BETWEEN NOVAVAX, INC. and GENOCEA BIOSCIENCES, INC.


Whereas, Novavax, Inc. (“Novavax”) and Genocea Biosciences, Inc.
(“Collaborator”) (hereinafter referred to individually as a “Party” and
collectively as the “Parties” when an obligation falls equally on both), are
parties to that certain License and Collaboration Agreement originally dated as
on 05 August 2009, as amended (the “License Agreement”), originally executed by
Isconova AB, which has subsequently become a majority-owned affiliate of
Novavax. The Parties now wish to amend the License Agreement and agree as
follows:
1.
Amendment: The License Agreement is amended by the addition of this Exhibit F,
the Safety Data Exchange Agreement (the “Safety Data Exchange Agreement”), which
is hereby attached to and incorporated therein. Unless otherwise noted, defined
terms not otherwise defined herein shall have the defined meaning in the License
Agreement.

2.
Rationale and Definition: Novavax and Collaborator agree to mutually disclose
confidential clinical and non-clinical safety data (the “Safety Data”) as
specified below. Sharing Safety Data ensures a high level of safety for the
clinical trial subjects and complies with the current international and local
guidelines for pharmacovigilance and risk management. Both parties may be
required to inform Regulatory Authorities, ethical review boards, clinical
investigators and in some cases clinical trial subjects of new and important
safety information related to the Matrix-M™ adjuvant in connection with vaccines
containing any formulation of the Matrix-M™ adjuvant. Sharing this Safety Data
facilitates the maintenance of a comprehensive database of safety data to
generate and submit information to Regulatory Authorities and for the
information of clinical trial investigators and clinical trial subjects. This
Safety Data information will be deemed to be “Confidential Information” subject
to Article 8 of the License Agreement. Letters of authorization to cross
reference Drug Master Files (DMFs), Investigational New Drug Applications (INDs)
and IND amendments, Clinical Trial Applications (CTAs), or other
clinical/regulatory filing will be provided so that regulatory agencies may
review data solely for the exercise of each Party’s rights and the performance
of each Party’s obligations under the License Agreement.

3.
Study Product: For purposes of this Safety Data Exchange Agreement, “Study
Product” means any test article that contains (or, if the study blind is not
broke in a clinical trial, may contain) Matrix-MTM adjuvant administered in
conjunction with vaccine antigens or alone.



Page 1 of 1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




4.
Scope: The scope of the Safety Data information to be shared under the License
Agreement encompasses, subject to the limitations cited below, the Matrix-M™
adjuvant as a standalone product and as incorporated into the formulation of any
vaccines under development by either or both Parties, under the License
Agreement or any subsequent agreement(s) between the Parties, and by any Third
Party (including, but not limited to, a company, institution, or individual
investigator) known to Novavax that has been granted a license to use Matrix-M™
in a vaccine formulation; provided that any Safety Data information from a Third
Party is only included to the extent that a Party can share that Safety Data
information without breaching any obligation owed to a Third Party. This scope
shall be deemed to include human clinical trial safety data, regardless of
whether the vaccine antigen and adjuvant are co-formulated at time of
manufacture or mixed at some other time prior to administration, data arising
from GLP-compliant non-clinical safety studies and also any other non-clinical
data which could be reasonably construed to contribute to the overall safety
profile, whether originating in GLP-compliant or non-GLP-compliant safety
studies.

5.
Limitations: This Safety Data Exchange Agreement applies solely to products in
non-clinical and clinical development. Products that attain marketing approval
in any jurisdiction will be subject to a new agreement, put in place at or
around the time of approval, which will specify the obligations and procedures
relative to product-specific, post-marketing and pharmacovigilance programs
required by the relevant jurisdiction.

6.
Obligations for Information Sharing Between the Parties:

a.
Collaborator Obligations: Collaborator agrees to use Commercially Reasonable
Efforts to (a) notify Novavax in writing prior to the start date of each
GLP-compliant non-clinical safety study in animals and each clinical trial, and
(b) provide to Novavax the following information arising from all development
programs within the scope of this agreement as defined in Paragraph 2 and to the
extent relating to the Matrix-M™ adjuvant, which information, in the case of
clinical trials and safety reports arising from clinical trials, will not
contain any “individually identifiable health information,” as that term is
defined for purposes of the Health Insurance Portability and Accountability Act
of 1996 and the regulations promulgated thereunder, as may be amended from time
to time (“HIPAA”), except as expressly permitted by Applicable Law and with
prior notice to the other Party:

1.
Non-Clinical Safety Studies

i.
In the case of GLP-compliant non-clinical safety studies in animals:

a.
A synopsis of the protocol design, prior to study start, including at least the
test species, number and sex of test animals, route of administration and dose
of Matrix-M™: number of total doses, nature of any co-administered antigen, and
safety endpoints to be measured.

b.
Official summary excerpted from the study report within three (3) months of
signature or delivery of audited draft report, whichever is earlier.



Page 2 of 2

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




ii.
Observations arising from any GLP-compliant or non-GLP non-clinical safety
studies which could be reasonably construed to negatively alter the overall
safety profile of the Matrix-M™ adjuvant, shall be reported to Novavax within
two (2) Business Days, of a non-clinical safety finding determined to require
reporting to Regulatory Authorities.

2.
Clinical Trials

i.
A synopsis of the protocol design, prior to study start, including at least:

a.
The sample size, and age, sex, and key inclusion/exclusion criteria for study
subjects,

b.
The treatment groups, including dose levels of Matrix-M™–containing groups,

c.
Number of doses and intervals,

d.
Safety endpoints to be monitored.

ii.
The final protocol, safety sections and supporting tables and listing of the
final clinical study report to include all Adverse Events (AEs), Serious Adverse
Events (SAEs), any separate tabulations of specific AE classes (e.g.,
auto-immune disease) and clinical safety laboratory data, within six (6) months
or an alternatively agreed upon timeframe, of trial completion (defined as the
last in-clinic visit of the last subject) or upon signature, whichever occurs
first. SAS datasets as related to safety endpoints will be made available.

iii.
Notice of any clinical holds, voluntary treatment holds, or similar significant
actions relating to the safety of Matrix-M™ that are taken by Collaborator or
any Third Party including an investigational site, ethical review board, or
safety monitoring body, or by a Regulatory Authority. Notice will be transmitted
within one (1) Business Day after Collaborator becomes aware of the clinical
hold or significant action.

iv.
Serious Adverse Event (“SAE”) reports according to the schedule below, which the
Parties acknowledge may contain “individually identifiable health information”
under HIPAA. All assessments of causality will be based on the investigator’s
assessment, although the Collaborator may append any information which causes
the Collaborator to propose an alternative causality assessment:

a.
For SAE reports that relate to events that are fatal or immediately
life-threatening and assessed as “Related,” “Probably Related,” or “Possibly
Related” to the Study Product by the investigator, Collaborator provides
notification to Novavax within one (1)



Page 3 of 3

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Business Day of the date of first report receipt. In addition, a MedWatch or
CIOMS I Form, completed insofar as possible, will be provided within seven (7)
calendar days after the date of first notification, or at the time of submission
to Regulatory Authorities. Hichever comes first. Follow up information will be
provided as described below in Section 6.A.2.iv.b.
b.
For all other SAE reports that relate to events that are Unexpected and Assessed
as “Related,” “Probably Related,” or “Possibly Related” to the Study Product by
the investigator, an initial a notification within one (1) Business Day of the
date of first report receipt by the relevant Party accompanied by a MedWatch or
CIOMS I Form, completed insofar as possible, within fifteen (15) calendar days
after the date of first report receipt by the relevant Party, or at the time of
submission to Regulatory Authorities, whichever comes first. Follow up
information that represents a significant update or clarification will be
provided concurrent with submission to Regulatory Authorities, which will be
within fifteen (15) days of receipt of the relevant information.

c.
Other SAE reports, regardless of relationship, will be notified to Novavax by
the 15th of each calendar month by means of a line listing to include all
serious adverse event reports received by the Collaborator that month for
recipients of any test article containing (or potentially containing, if
blinded) Matrix-M™ adjuvant administered in conjunction with vaccine antigens or
alone. This will include all reports sent according to Sections vi.a and vi.b
above, as well as any remaining SAE reports. If applicable, a report that zero
(0) SAE reports were received that month will be provided. Novavax will review
the line listing received and confirm that all reports that required more
detailed notification during the prior month were forwarded according to
Sections vi.a and vi.b.

v.
A line listing of pregnancies that have occurred in clinical trial subjects that
have received any test article containing Matrix-M™ adjuvant, and their
outcomes, whether or not associated with an adverse outcome, to be updated
monthly as per the listing of SAE reports.

vi.
The results of any safety signal detection analysis, within one (1) week of any
new finding.



Page 4 of 4

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




b.
Novavax Obligations: Novavax agrees to use Commercially Reasonable Efforts to
provide to Collaborator the following information arising from all development
programs utilizing the Matrix-M™ adjuvant, which information, in the case of
clinical trials and safety reports arising from clinical trials, will not
contain any “individually identifiable health information,” as that term is
defined for purposes of HIPAA, except as expressly permitted by Applicable Law
and with prior notice to the other Party:

1.
A cumulative Matrix-M™ safety brochure, to be updated not less than annually and
which will include:

i.
A brief summary of in-vitro or in-vivo data relating to the proposed mechanism
of action of Matrix-M™;

ii.
A summary of any substantive manufacturing changes since the last edition;

iii.
A tabular summary of all known GLP-compliant non-clinical safety studies with
number of animals, species/strain, number and timing of doses and dose level of
Matrix-M™, antigen category (e.g., recombinant protein, inactivated whole virus,
etc.) and summary results;

iv.
A summary of any safety signals arising from any GLP-compliant or non-GLP
non-clinical safety studies,

v.
A tabular summary of all clinical trials using Matrix-M™ (whether sponsored by
Novavax or a Collaborator) with number of subjects, age and gender, number and
timing of doses and dose level of Matrix-M™, antigen category (e.g., recombinant
protein, inactivated whole virus, etc.) and status (completed, in progress,
etc.);

vi.
A summary of local and systemic solicited reactogenicity in completed studies
including Matrix-M™ and carried out by Novavax (so limited so as to utilize a
consistent panel of solicited terms and grading scale);

vii.
A summary of unsolicited adverse events in completed studies including
Matrix-M™;

viii.
A tabulation of SAEs reported to Novavax in clinical trial subjects in completed
clinical trials known to have received Matrix-M™, or a blinded treatment in an
ongoing trial that may include Matrix-M™;

ix.
A summary of any clinical holds, voluntary treatment holds, or similar
significant actions relating to the safety of Matrix-M™ that are taken by
Novavax or any other Third Party including another Collaborator, an
investigational site, ethical review board, or safety monitoring body, or by a
Regulatory Authority.

2.
Reports of new Serious and Unexpected Serious Adverse Reactions (SUSARs) in
Novavax clinical trials, or in clinical trials conducted by Third Parties and
reported to Novavax, in the categories specified in section 6.A.2.iv.a and
6.A.iv.b. and within the time fames provided therein.



Page 5 of 5

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




3.
Notice of any clinical holds, voluntary treatment holds, or similar significant
actions relating to the safety of Matrix-M™ taken by Novavax or a Third party
such as another Collaborator, an investigational site, ethical review board,
safety monitoring body, or Regulatory Authority. Notice will be transmitted
within one (1) Business Day after Novavax becomes aware of the clinical hold or
significant action.

4.
The result of any safety signal detection analysis within one (1) week of any
new finding.

7.
Obligations with Regard to Expedited Reporting of SAEs: Each party will report
serious and unexpected suspected adverse drug reactions (“SUSARs”) to relevant
Regulatory Authorities on timelines which conform with requirements of the most
current revision of ICH Harmonized Tripartite Guidelines E2A and E2B(R2), United
States 21CFR312.32, or local requirements in any jurisdiction supporting
clinical trials, whichever is more stringent. As per 21CFR 312.32, should either
Party propose to withhold expedited reporting to a U.S. IND of any qualifying
event which is assessed by the investigator as at least possibly related to
Study Product, such Party will notify the other Party prior to expiration of the
relevant reporting interval.

8.
Notification and Acknowledgement of Safety Information: Notification will be
made to each Party’s Contacts listed in Section 11. Each Party must acknowledge
receipt of Safety Data, in writing by e-mail, within 24 hours. If receipt is not
acknowledged within this timeframe, the Safety Data will be resent.

9.
Semi-annual Meetings: The Parties agree to establish safety update meetings on
at least a semiannual basis or more frequently as circumstances may necessitate.
At these meetings, each Party will present, for each development program within
the scope of this Safety Data Exchange Agreement:

a.
A summary of all serious adverse events, overall and during the period, in
recipients of Matrix-M™ or a blinded treatment in an ongoing trial that may
include Matrix-M™, including a separate summary of those SAEs that were either
fatal or life threatening, or unexpected in nature, AND assessed by the
investigator as possibly or probably related to a test article containing, or
potentially containing, Matrix-M™ adjuvant;

b.
A summary of any completed GLP-compliant non-clinical safety studies;

c.
A summary of any safety signal detection exercise and/or any observed
significant imbalances in adverse event rates observed in clinical trials, and;

d.
A summary of any reviews of, or actions regarding, product safety data carried
out by third parties (sites, ethical review boards, safety monitoring
committees, regulators).

10.
Binding on Affiliates and Sublicenses: The terms of this Safety Data Exchange
Agreement will be binding upon each Party’s Affiliates and Collaborator’s
Sublicensees. Accordingly, each sublicense granted by Collaborator to a
Sublicensee pursuant to the Section 3.1.5 of the License Agreement shall be
subject and subordinate to the terms and conditions of this this Safety Data
Exchange Agreement and contain terms and conditions consistent with those
herein.

11.
Contacts: Contact details for the exchange of the information specified in this
Safety Data Exchange Agreement are provided below:



Page 6 of 6

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Collaborator:
SAE reports and all other correspondence to be sent to:
Email: seth.hetherington@genocea.com and sybil.tasker@genocea.com
Fax: +1 617 876 8192


Novavax:
SUSAR Reports (7 and 15 Day Reports) and Monthly SAE and Pregnancy Line Listings
to be sent to: Safety@Novavax.com
All other correspondence to be addressed to:
General Counsel
Novavax, Inc.
20 Firstfield Road
Gaithersburg, MD 20878


Signatures:


On behalf of Novavax:


_/s/ John A. Herrmann__________________ (Signature) _21 October 2014____ (Date)
John A. Herrmann III, SVP, General Counsel & Corporate Secretary


On behalf of Collaborator:
_/s/ Seth Hetherington, MD______________ (Signature) _October 17, 2014____
(Date)
Seth Hetherington, MD, Chief Medical Officer










Page 7 of 7